Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 1 of 130 PageID #: 6713




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


   In re: RESTASIS (CYCLOSPORINE                  MDL No. 2819
   OPHTHALMIC EMULSION) ANTITRUST
   LITIGATION                                     18-MD-2819 (NG) (LB)


   This Document Relates To:
    FWK Holdings, LLC v. Allergan, Inc., 18-
    cv-00677 (E.D.N.Y.);
    Rochester Drug Co-Operative, Inc. v.
    Allergan, Inc., 18-cv-00970 (E.D.N.Y.); and
   KPH Healthcare Services, Inc. a/k/a Kinney
   Drugs, Inc., v. Allergan, Inc., No. 18-cv-
   00974 (E.D.N.Y.).


    DIRECT PURCHASER CLASS PLAINTIFFS’ FIRST AMENDED CONSOLIDATED
                       CLASS ACTION COMPLAINT
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 2 of 130 PageID #: 6714




                                                  TABLE OF CONTENTS

  I.     INTRODUCTION ...............................................................................................................1

  II.    PARTIES .............................................................................................................................3

  III.   JURISDICTION AND VENUE ..........................................................................................4

  IV.    REGULATORY BACKGROUND .....................................................................................6

         A.         New Drug Applications and Orange Book Listings ................................................6

         B.         Abbreviated New Drug Applications and the Hatch-Waxman
                    Amendments ............................................................................................................7

         C.         The FDA’s Determination of Bioequivalence for ANDAs ...................................10

         D.         The Economics of Bioequivalent, Generic Drugs .................................................18

         E.         Citizen Petitions to the FDA ..................................................................................19

         F.         Patent Protection and its Limits .............................................................................23

         G.         The Inter Partes Review System ...........................................................................25

         H.         General Principles ..................................................................................................26

  V.     FACTS ...............................................................................................................................27

         A.         The 1990s: Allergan develops Restasis. ................................................................29

                    1.         The Kaswan Patent ....................................................................................29

                    2.         The Ding I Patent .......................................................................................30

                    3.         The Ding II Patent ......................................................................................31

                    4.         The Phase 2 Trial and Stevenson Paper .....................................................32

                    5.         The Phase 3 Trials and Sall Paper..............................................................34

                    6.         FDA Approval of Restasis .........................................................................37

         B.         The 2000s: Allergan procures the second wave patents. .......................................37

                    1.         September 2003 and August 2004: Allergan files new patent
                               applications covering Restasis. ..................................................................37




                                                                      i
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 3 of 130 PageID #: 6715




              2.        January 2007: The PTO examiner rejects Allergan’s ’857
                        application. .................................................................................................38

              3.        June 2009: Allergan concedes that the claims of its ’857
                        application would have been obvious in light of Ding I. ...........................39

              4.        June 2013: The FDA issues a draft guidance for generic
                        cyclosporine ophthalmic emulsions. ..........................................................41

              5.        August 2013: Allergan renews its gambit to obtain secondary
                        patents. .......................................................................................................44

              6.        October 14 and 23, 2013: Allergan submits a highly misleading
                        declaration – the Schiffman declaration – to overcome the
                        examiner’s rejection. ..................................................................................49

                        a.         Dr. Schiffman relied on statistically insignificant outcomes. ........52

                        b.         Dr. Schiffman did not compare like test results.............................54

                        c.         Dr. Schiffman relied on medians and used a “ratio of
                                   ratios” data analysis technique that exaggerated the
                                   differences in test results. ...............................................................55

                        d.         Dr. Schiffman concealed the fact that the data he relied on
                                   was over a decade old; prior art to the second wave patents. ........59

              7.        October 14 and 23, 2013: Allergan submits a second, highly
                        misleading declaration – the Attar declaration – to overcome the
                        examiner’s rejection. ..................................................................................60

              8.        November 21, 2013: The Schiffman and Attar declarations
                        convince the PTO examiner to allow the second wave patents. ................61

        C.    Early 2014: Allergan wrongfully lists its second wave patents in the
              Orange Book. .........................................................................................................65

        D.    2011 to 2014: About five manufacturers submitted generic Restasis
              ANDAs to the FDA. ..............................................................................................67

        E.    2014: Allergan begins a series of sham citizen petitions to the FDA. ...................70

              1.        January 2014: Allergan files its first sham citizen petition........................70

              2.        February 2014: Allergan amends its sham citizen petition. .......................71

              3.        November 2014: The FDA rejects Allergan’s first sham petition. ............72

              4.        December 2014: Allergan files yet another sham citizen petition. ............80


                                                              ii
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 4 of 130 PageID #: 6716




                     5.         February 2016: The FDA rejects Allergan’s second petition. ...................81

                     6.         August 2017: Allergan files a third citizen petition to the FDA. ...............84

          F.         June 2015: The FDA acknowledges added regulatory challenges arising
                     from Allergan’s January 2014 listing of the ’111 patent in the Orange
                     Book. ......................................................................................................................85

          G.         August 2015: Allergan begins a series of sham patent infringement
                     lawsuits. .................................................................................................................88

          H.         December 2015: Allergan settles pending inter partes proceedings to
                     forestall invalidation of the second wave patents. .................................................91

          I.         September 2017: Allergan enters an anticompetitive agreement with the
                     Saint Regis Mohawk Tribe to avoid invalidation of the second wave
                     patents. ...................................................................................................................92

          J.         October 2017: A federal district court invalidates the second wave patents
                     after trial. ................................................................................................................95

          K.         January 2018: The FDA rejects Allergan’s third citizen petition. .........................97

          L.         August to September 2018: Allergan files two new sham patent
                     infringement suits against Saptalis and Amneal. ...................................................98

          M.         In the absence of Allergan’s scheme to monopolize, generic Restasis
                     would have been available as early as May 2014. .................................................98

  VI.     CLASS ALLEGATIONS ................................................................................................102

  VII.    MARKET POWER AND DEFINITION ........................................................................104

  VIII.   MARKET EFFECTS AND CLASS DAMAGES ...........................................................109

  IX.     ANTITRUST IMPACT ...................................................................................................110

  X.      CLAIMS FOR RELIEF ...................................................................................................110

          COUNT I .........................................................................................................................110

          COUNT II ........................................................................................................................114

          COUNT III .......................................................................................................................118

          COUNT IV.......................................................................................................................119

  XI.     DEMAND FOR RELIEF.................................................................................................121




                                                                       iii
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 5 of 130 PageID #: 6717




  XII.     JURY DEMAND .............................................................................................................121

           Dated: January 16, 2019 ..................................................................................................122

           Counsel for FWK Holdings, LLC and the Proposed Class .............................................123

  CERTIFICATE OF SERVICE ....................................................................................................125




                                                                  iv
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 6 of 130 PageID #: 6718




                                      I.      INTRODUCTION

         1.       This action arises from Allergan, Inc.’s (“Allergan”) scheme to unlawfully

  prolong its monopoly over the sale of cyclosporine ophthalmic emulsion, 0.05% in the United

  States. The lawsuit seeks damages on behalf of the plaintiffs, FWK Holdings, LLC (“FWK”),

  Rochester Drug Co-Operative, Inc. (“RDC”), KPH Healthcare Services, Inc., a/k/a Kinney

  Drugs, Inc. (“KPH”), collectively referred to as the direct purchaser class plaintiffs (“direct

  purchasers”), and a proposed class of purchasers that bought Restasis (Allergan’s brand of

  cyclosporine ophthalmic emulsion, 0.05%) directly from Allergan from May 2014 to the present.

         2.      Allergan violated sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 & 2,

  through a scheme to monopolize that involved a series of unlawful acts.

         3.      Fraud on the PTO. Although it had legitimate patent coverage for Restasis

  through May 2014, Allergan obtained a second wave of patents for Restasis by defrauding the

  United States Patent and Trademark Office (“PTO”). This fraud unlawfully extended the term of

  patent coverage for Restasis by many more years. Allergan misrepresented to the PTO that

  clinical trials of a lower strength Restasis formulation showed unexpected effectiveness and

  surprising results. But these clinical representations were false. In reality, Allergan derived these

  representations by cherry-picking unreliable test results while ignoring the vast majority of

  results that did not support its claims. Allergan also failed to tell the PTO that the outcomes it

  relied on lacked statistical significance according to Allergan’s own statistical analysis as

  reported to the FDA. What’s more, Allergan misled the PTO to believe this data was newly

  discovered, when, in fact, it had been published a decade earlier and was prior art to the second

  wave Restasis patents. Not knowing the truth about Allergan’s “data,” the PTO relied on

  Allergan’s misrepresentations and issued the second wave patents.

         4.      Wrongful Orange Book listings. Allergan listed the second wave patents in the

                                                    1
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 7 of 130 PageID #: 6719




  Food and Drug Administration’s (“FDA”) Orange Book despite knowing that those patents did

  not fall under the FDA’s listing requirements and should not have been asserted against potential

  generic competitors. Those patents had been procured by fraud, and Allergan knew it. As a

  result, Allergan knew it was not entitled to the protections the Orange Book affords patent

  holders. These Orange Book listings were also wrongful because no reasonable company in the

  position of Allergan could have realistically expected to prevail on the merits of litigation

  enforcing those patents: the invalidation of the second wave patents was inevitable because

  Allergan misrepresented the data it relied on and this data was, in fact, prior art.

         5.      Wrongful FDA petitions. Allergan filed baseless petitions with the FDA seeking

  to have the FDA impose over a dozen unnecessary, time-consuming, and unsupported

  requirements upon would-be generic competitors. The petitions, along with numerous

  supplements, diverted substantial resources of the FDA to answering Allergan’s demands and

  delayed the entry of generic competitors. Eventually the FDA, in emphatic language, denied

  every substantive Allergan demand.

         6.      Wrongful patent enforcement. Using the listed, second wave patents, Allergan

  filed and pursued at least seven infringement actions against would-be makers of generic

  Restasis. Allergan knew no reasonable litigant would have a realistic expectation of prevailing

  on the ultimate merits of those cases. But Allergan’s purpose in filing and pursuing the suits was

  not to achieve ultimate patent victories; it was to frustrate the FDA’s review of pending

  applications for generic cyclosporine ophthalmic emulsion, 0.05% and to delay the ability of

  generics to enter that market.

         7.      Conspiracy to monopolize and contract in restraint of trade. After the PTO ruled

  that the second wave patents were likely to be declared invalid during an inter partes review,



                                                    2
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 8 of 130 PageID #: 6720




  Allergan purported to transfer ownership of the second wave patents to the Saint Regis Mohawk

  Tribe (“Mohawk”). The sole purpose of this transfer was to hide under Mohawk’s cloak of

  sovereign immunity and defeat the PTO’s jurisdiction over the patents, nullifying the PTO’s

  ability to invalidate them. The Allergan-Mohawk agreement was undertaken to restrain

  competition unreasonably.

         8.      Allergan’s anticompetitive scheme had its intended consequence: it delayed

  generic competition in the market for cyclosporine ophthalmic emulsion, 0.05%. But for

  Allergan’s unlawful scheme, generic manufacturers of cyclosporine ophthalmic emulsion, 0.05%

  would have entered the market as early as May 2014, providing direct purchasers with access to

  far less expensive, generic versions of Restasis. Given Restasis’s approximate annual sales of $1

  billion, the proposed direct purchaser class was likely overcharged by many hundreds of millions

  of dollars as a result of Allergan’s anticompetitive scheme.

                                           II.     PARTIES

         9.      Plaintiff FWK Holdings, LLC (“FWK” or the “Plaintiff”) is a limited liability

  company organized under the laws of the State of Illinois, with its principal place of business

  located in Glen Ellyn, Illinois. FWK is the assignee of the claims of the Frank W. Kerr Co.

  During the relevant period, Frank W. Kerr Co. purchased Restasis directly from Allergan at

  supra-competitive prices as a result of Allergan’s scheme.

         10.     Plaintiff Rochester Drug Co-Operative, Inc. is a stock corporation duly formed

  and existing under the New York Cooperative Corporations Law, with a principal place of

  business located at 50 Jet View Drive, Rochester, New York 114624. Plaintiff purchased

  Restasis directly from Defendant during the class period. Defendant’s anticompetitive conduct

  directly injured Plaintiff, as described in greater detail below.

         11.     Plaintiff KPH Healthcare Services, Inc. a/k/a Kinney Drugs, Inc. (“KPH”) is a

                                                    3
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 9 of 130 PageID #: 6721




  corporation organized under the laws of the state of New York, with headquarters in Gouverneur,

  New York. KPH operates retail and online pharmacies in the Northeast under the name Kinney

  Drugs, Inc. KPH is the assignee of McKesson Corporation, who directly purchased Restasis from

  Defendant during the Class Period. As a result of Defendant’s alleged anticompetitive conduct,

  KPH paid supracompetitive prices for its Restasis purchases and KPH was injured by the illegal

  conduct alleged herein.

         12.     The defendant, Allergan, Inc., is a Delaware corporation with its principal place

  of business located in Irvine, California. Allergan is the holder of approved New Drug

  Application No. 50-790 for cyclosporine ophthalmic emulsion, 0.05%, sold under the Restasis

  trademark. Allergan was also the applicant for, and holder of, the six second wave patents which

  it claims cover Restasis: U.S. Patent No. 8,629,111 (issued January 14, 2014); U.S. Patent No.

  8,633,162 (issued January 21, 2014); U.S. Patent No. 8,642,556 (issued February 4, 2014), U.S.

  Patent No. 8,648,048 (issued February 11, 2014), U.S. Patent No. 8,685,930 (issued April 1,

  2014), and U.S. Patent No. 9,248,191 (issued February 2, 2016). As of September 8, 2017,

  Allergan purports to have transferred its ownership interests in the second wave patents to

  Mohawk.

         13.     All of the actions described in this complaint are part of, and in furtherance of, the

  unlawful conduct alleged herein and were authorized, ordered, or undertaken by Allergan’s

  officers, agents, employees, or other representatives while actively engaged in the management

  of Allergan’s affairs and within the course and scope of their duties and employment or with

  Allergan’s actual, apparent, or ostensible authority.

                               III.   JURISDICTION AND VENUE

         14.     The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337(a) and

  15 U.S.C. § 15. This action alleges violations of sections 1 and 2 of the Sherman Act, 15 U.S.C.

                                                   4
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 10 of 130 PageID #: 6722




   §§ 1 & 2. Those violations are actionable under sections 4 and 16 of the Clayton Act, 15 U.S.C.

   §§ 15(a) & 26. This complaint seeks an injunction and to recover treble damages, interest, and

   costs of suit and attorneys’ fees due to Allergan’s unlawful foreclosure of generic competition in

   the market for cyclosporine ophthalmic emulsion, 0.05% in the United States.

          15.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), (c), and (d).

   During the class period (May 2014 to the present), Allergan resided, transacted business, was

   found, or had agents in this District. A substantial portion of the wrongdoing alleged in this

   complaint affected interstate trade and commerce, and was carried out in this District. Allergan

   maintained and continues to maintain significant offices and operations within 30 miles of this

   Court’s Brooklyn courthouse, including its “US Administrative Headquarters” in Madison, New

   Jersey and its US sales operations offices in Jersey City, New Jersey.

          16.     This Court has personal jurisdiction over Allergan. Allergan’s wrongful conduct

   had a substantial effect on interstate commerce of the United States, including in this District.

   During the class period, Allergan manufactured, sold, and shipped Restasis in a continuous and

   uninterrupted flow of interstate commerce, which included sales of Restasis in and from this

   District, advertisement of Restasis in media in this District, monitoring prescriptions of Restasis

   by prescribers within this District, and employment of product detailers in this District, who as

   agents of Allergan marketed Restasis to prescribers in this District. Allergan’s conduct had a

   direct, substantial, and reasonably foreseeable effect on interstate commerce, including

   commerce within this District.

          17.     Throughout the United States and including in this District, Allergan transacted

   business, maintained substantial contacts, or committed overt acts in furtherance of the illegal

   scheme. The scheme has been directed at, and has had the intended effect of, causing injury to



                                                    5
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 11 of 130 PageID #: 6723




   persons residing in, located in, or doing business throughout the United States, including in this

   District.

                                 IV.     REGULATORY BACKGROUND

   A.         New Drug Applications and Orange Book Listings

              18.     Under the Food, Drug, and Cosmetics Act (“FDCA”), drug companies who wish

   to sell a new drug product must file a New Drug Application (“NDA”) with the FDA. An NDA

   submission must include specific data concerning the safety and effectiveness of the drug.

              19.     Under the Drug Price Competition and Patent Term Restoration Act of 1984 (the

   “Hatch-Waxman Amendments”),1 an NDA applicant must submit to the FDA information on

   each patent that covers the drug or methods-of-use described in the NDA and for which “a claim

   of patent infringement could reasonably be asserted if a person not licensed by the owner

   engaged in the manufacture, use, or sale of the drug.”2 The FDA then publishes this information

   in a digest titled Approved Drug Products with Therapeutic Equivalence Ratings but known as

   the Orange Book. The statute further provides that if a drug patent is issued after NDA approval,

   the NDA sponsor must file that new patent information with FDA no later than 30 days after the

   date the patent is issued.3

              20.     The FDA performs only a ministerial act in listing the patents a brand

   manufacturer identifies in the Orange Book. The FDA does not have the resources or authority to

   verify the manufacturer’s representations for accuracy or trustworthiness. Thus, the FDA relies

   completely on the manufacturer’s truthfulness about the Orange Book information it supplies,




        1
            Pub. Law No. 98-417, 98 Stat. 1585 (1984).
        2
            21 U.S.C. § 355(b)(1), (c)(2).
        3
            Id. § 355(c)(2).

                                                       6
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 12 of 130 PageID #: 6724




   including whether the listed patent is valid and may reasonably be asserted against a generic

   applicant.

          21.     Once a brand manufacturer lists a patent in the Orange Book, that listing puts

   potential generic competitors on notice that the brand considers the patent to cover its drug. And

   the listing triggers important regulatory consequences.

   B.     Abbreviated New Drug Applications and the Hatch-Waxman Amendments

          22.     Congress passed the Hatch-Waxman Amendments to balance the need to provide

   brand companies with incentives to develop new medicines against the countervailing need to

   speed the entry of cheaper, equally effective versions of these medications.

          23.     Designed to ensure the timely introduction of generic drugs onto market, the

   Hatch-Waxman Amendments enable generic manufacturers to file Abbreviated New Drug

   Applications (“ANDA”) with the FDA for drugs they seek to bring to market. Rather than

   requiring generic manufacturers to conduct expensive clinical trials to re-prove the drugs’ safety

   and efficacy, the Hatch-Waxman Amendments allow generic manufacturers to rely on the data

   the brands have already submitted to prove the drugs’ safety and efficacy. All a generic

   manufacturer must show is that its generic copies are pharmaceutically-equivalent and

   bioequivalent (together, “therapeutically equivalent”) to the brand. The premise – codified by

   Congress and implemented by the FDA for the past thirty years – is that two drug products that

   contain the same active pharmaceutical ingredient, in the same dose, and delivered in the same

   way are equally safe and effective.

          24.     The Hatch-Waxman Amendments also provided a vehicle through which a

   generic manufacturer can address the drug product and method-of-use patents that cover the drug

   it seeks to manufacture. An ANDA applicant must include in its application one of the following

   four certifications with respect to the patents covering the branded drug it seeks to produce:

                                                    7
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 13 of 130 PageID #: 6725




                    i.   That such patent information has not been filed (a “Paragraph I certification”);

                   ii.   That such patent has expired (a “Paragraph II certification”);

                  iii.   The date on which such patent will expire (a “Paragraph III certification”); or

                  iv.    That such patent is invalid or will not be infringed by the manufacture, use, or
                         sale of the new drug for which the application is submitted (a “Paragraph IV
                         certification”).4

            25.      After an ANDA applicant submits its application along with its certification, the

   FDA decides whether to accept the application. Once an application containing a Paragraph IV

   certification receives acknowledgment from the FDA that the agency has determined the

   application is sufficiently complete to permit substantive review, the applicant must provide the

   NDA holder and the patent owner notice of its Paragraph IV certification. This notice must

   include a description of the legal and factual basis for the ANDA holder’s assertion that the

   patent is invalid or not infringed.5 The statute prohibits an applicant from providing such notice

   prior to FDA’s formal receipt of the application for substantive review.6

            26.      If an NDA holder or patent owner initiates a patent infringement action against an

   ANDA applicant within 45 days of receiving that applicant’s Paragraph IV notice, approval of

   the applicant’s ANDA will generally be stayed for 30 months from the date of the notice or such

   shorter or longer time as the court might order.7 If a patent is listed in the Orange Book after an


      4
        Id. § 355(j)(2)(A)(vii)(I)-(IV); see also 21 C.F.R. 314.94(a)(12)(i)(A). The FDCA provides
   only one circumstance in which an applicant with a pending ANDA need not certify to a listed
   patent, but that exception, relating to method-of-use patents, is not applicable here. 21 U.S.C.
   § 355(j)(2)(A)(viii).
      5
          Id. § 355(j)(2)(B)(iv)(II).
      6
          Id. § 355(j)(2)(B)(ii).
      7
        Id. § 355(j)(5)(B)(iii). The brand manufacturer could file patent infringement claims more
   than 45 days after receiving the Paragraph IV certification, but doing so would not trigger the
   automatic 30-month stay of FDA approval.


                                                       8
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 14 of 130 PageID #: 6726




   ANDA is submitted but before it is approved, the applicant for the pending ANDA generally

   must amend its application and provide an appropriate certification for the newly listed patent

   and the attendant notice. Nonetheless, a patent listed after the date an ANDA was accepted for

   filing (i.e., the date the FDA determines it was substantially complete) will not trigger a 30-

   month stay for that application.8

            27.     The Medicare Prescription Drug, Improvement, and Modernization Act of 20039

   revised these exclusivity provisions. These revisions, like the original Hatch-Waxman

   Amendments, provide the “first applicant” to submit a substantially complete application that

   contains a Paragraph IV certification – the first applicant to undertake the risk of patent

   infringement litigation – an incentive to undertake that risk in the form of the opportunity to be

   the only generic drug manufacturer on the market with the brand for a 180-day period. Under



       By enabling a brand manufacturer to bring suit in response to a Paragraph IV certification,
   the Hatch-Waxman Amendments create a procedural mechanism through which the brand and
   generic manufacturer can resolve their patent dispute before the generic’s intended launch date.
   Thus, such a system prevents the delay to generic entry that such a suit would otherwise cause.
      8
          Id. § 355(j)(5)(B)(iii). The applicable text reads that, if there is a Paragraph IV certification:
                    [T]he approval shall be made effective immediately unless, before
                    the expiration of 45 days after the date on which the notice . . . is
                    received, an action is brought for infringement of the patent . . .
                    before the date on which the application (excluding an amendment
                    or supplement to the application), which the Secretary later
                    determines to be substantially complete, was submitted. If such an
                    action is brought before the expiration of such days, the approval
                    shall be made effective upon the expiration of the thirty-month
                    period beginning on the date of the receipt of the notice . . . or such
                    shorter or longer period as the court may order because either party
                    to the action failed to reasonably cooperate in expediting the
                    action . . . .
   Id. The statute provides exceptions to the 30-month stay, including various litigation or
   settlement scenarios that occur before the 30-month period expires. Id.
      9
          Pub. L. No. 108-173, 117 Stat. 2066 (Dec. 8, 2003).


                                                       9
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 15 of 130 PageID #: 6727




   these provisions, the first generic manufacturer to file a Paragraph IV-certified ANDA gains 180

   days of exclusivity. Subsequent ANDA applicants for the same product that contain Paragraph

   IV certifications cannot be approved until after this six-month exclusivity has run (unless the first

   applicant has forfeited this period).10

              28.     The FDCA defines “first applicant” as “an applicant that, on the first day on

   which a substantially complete application containing a [Paragraph IV] certification . . . is

   submitted for approval of a drug, submits a substantially complete application that contains and

   lawfully maintains a [Paragraph IV] certification . . . for the drug.”11

              29.     There are six different ways a first applicant can forfeit his or her 180-day period

   of exclusivity. The last, regarding patent expiration, provides that a forfeiture event occurs if

   “[a]ll of the patents as to which the applicant submitted a certification qualifying it for the 180-

   day exclusivity period have expired.”12 Notably, “[i]f all first applicants forfeit the 180-day

   exclusivity period under [21 U.S.C. § 355(j)(5)(D)(ii)] . . . no applicant shall be eligible for a

   180-day exclusivity period.”13

   C.         The FDA’s Determination of Bioequivalence for ANDAs

              30.     ANDA approvals. The Hatch-Waxman Amendments created Section 505(j)14 of

   the FDCA: the ANDA approval pathway for generic drugs. To obtain approval, an ANDA

   applicant is not required to provide independent evidence of the safety and efficacy of its



        10
         The requirements for obtaining and retaining this 180-day exclusivity period are described
   at 21 U.S.C. § 355(j)(5)(B)(iv), (j)(5)(D).
        11
             Id. § 355(j)(5)(B)(iv)(II)(bb).
        12
             Id. § 355(j)(5)(D)(i)(VI).
        13
             Id. § 355(j)(5)(D)(iii).
        14
             Id. § 355(j).


                                                       10
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 16 of 130 PageID #: 6728




   proposed generic drug product. Instead, the applicant relies on the FDA’s previous finding that

   the brand drug (known in this setting as the “reference listed drug”) is safe and effective. An

   ANDA applicant must show its generic product is bioequivalent to the reference listed drug, i.e.,

   that the drug product described in the ANDA contains the same active ingredient, conditions of

   use, route of administration, dosage form, strength, and (with certain permissible differences)

   labeling as the reference listed drug.15

            31.     Regulations provide exacting requirements for ophthalmic ANDAs. The FDA will

   refuse to approve an ANDA if it determines that “the inactive ingredients of the drug are unsafe

   for use” as labeled, or if “the composition of the drug is unsafe under such conditions because of

   the type or quantity of inactive ingredients included or the manner in which the inactive

   ingredients are included.”16 The FDA considers the inactive ingredients or composition of a

   proposed generic drug product unsafe “if, on the basis of information available to the agency,

   there is a reasonable basis to conclude that one or more of the inactive ingredients of the

   proposed drug or its composition raises serious questions of safety or efficacy.”17

            32.     In general, the inactive ingredients in a generic topical product need not match

   those in the reference listed drug so long as the applicant “identifies and characterizes [any]

   differences and provides information demonstrating that the differences do not affect the safety

   or efficacy of the proposed drug product.”18 However, generic versions of drugs intended for

   ophthalmic use, like Restasis, face stricter requirements. Specifically, generic ophthalmic drug



      15
           Id. § 355(j)(2)(A)(iv); see also 21 C.F.R. 314.94(a)(7).
      16
           21 U.S.C. § 355(j)(4)(H); see also 21 C.F.R. 314.127(a)(8)(ii)(A).
      17
           21 C.F.R. § 314.127(a)(8)(ii)(A).
      18
           Id. § 314.94(a)(9)(v).


                                                     11
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 17 of 130 PageID #: 6729




   products must “contain the same inactive ingredients and in the same concentration as the

   reference listed drug.”19 However, the applicant’s product can differ from the reference listed

   drug in its “preservative, buffer, substance to adjust tonicity, or thickening agent provided that

   the applicant identifies and characterizes the differences and provides information demonstrating

   that the differences do not affect the safety or efficacy of the proposed drug product.”20 The FDA

   considers an inactive ingredient in a proposed generic version of an ophthalmic drug “unsafe”

   unless it is the same concentration (other than allowable differences) as the reference listed drug.

   The FDA also considers the generic unsafe if the applicant fails to demonstrate that any

   allowable difference does not affect the safety or efficacy of the proposed product.21

            33.     The FDA will not approve an ANDA if an inactive ingredient or the composition

   of the proposed drug is unsafe under the conditions prescribed, recommended, or suggested in

   the labeling proposed for the drug.22

            34.     Determining bioequivalence. An ANDA applicant must also demonstrate that its

   proposed generic drug is bioequivalent to the reference listed drug.23 The FDCA states that a

   generic drug is bioequivalent to the listed drug if “the rate and extent of absorption of the drug do

   not show a significant difference from the rate and extent of absorption of the listed drug when


      19
           Id. § 314.94(a)(9)(iv).
      20
           Id.
      21
           Id. § 314.127(a)(8)(ii)(C).
      22
           21 U.S.C. 355(j)(4)(H); 21 C.F.R. §§ 314.94(a)(9)(ii), 314.127(a)(8)(i).
      23
         See, e.g., 21 U.S.C. § 355(j)(2)(A)(iv) (requiring “information to show that the new drug is
   bioequivalent to the listed drug”); 21 C.F.R. 314.94(a)(7) (requiring, as part of ANDA content
   and format, information to show that the drug product is bioequivalent to the reference listed
   drug); 21 C.F.R. 314.127(a)(6)(i) (providing that FDA will refuse to approve an ANDA if
   information submitted is insufficient to show that the drug product is bioequivalent to the
   reference listed drug referred to in the ANDA).


                                                    12
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 18 of 130 PageID #: 6730




   administered at the same molar dose of the therapeutic ingredient under similar experimental

   conditions in either a single dose or multiple doses.”24

            35.     But “for a drug that is not intended to be absorbed into the bloodstream, the

   Secretary may establish alternative, scientifically valid methods to show bioequivalence if the

   alternative methods are expected to detect a significant difference between the drug and the listed

   drug in safety and therapeutic effect.”25 Thus, a showing that the active ingredient or therapeutic

   ingredient in the proposed generic drug reaches the site of drug action at a rate and to an extent

   not significantly different from that of the reference listed drug, along with other information

   required for approval, permits the FDA to conclude that the proposed generic drug can be

   expected to perform the same way in the body as the reference listed drug.

            36.     Bioequivalence testing determines whether differences in formulation (e.g.,

   differences in inactive ingredients) between a proposed generic drug and the reference listed

   drug have an impact on the rate and extent to which the active ingredient becomes available at

   the site of action. The statute, regulations, and case law give the FDA considerable flexibility in

   determining how the bioequivalence requirement is met. The testing methods may include in

   vivo data (data from a study on live subjects), in vitro data (data from laboratory studies), or

   both.26 The selection of the method used to meet an in vivo or in vitro testing requirement

   depends upon the purpose of the study, the analytical methods available, and the nature of the



      24
           21 U.S.C. § 355(j)(8)(B)(i); see also 21 C.F.R. § 320.23(b).
      25
           21 U.S.C. § 355(j)(8)(C).
      26
         See id. § 355(j)(7)(A)(i)(III); see also Schering Corp. v. Food & Drug Admin., 51 F.3d
   390, 398 (3d Cir. 1995) (noting that this provision “vests the FDA with discretion to determine
   whether in vitro or in vivo bioequivalence studies, or both, will be required for the approval of
   generic drugs under the abbreviated application processes”).


                                                     13
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 19 of 130 PageID #: 6731




   drug product. Applicants are required to conduct bioavailability and bioequivalence testing using

   the most accurate, sensitive, and reproducible approach available. The method used must be

   capable of measuring bioavailability or establishing bioequivalence, as appropriate, for the

   product being tested.27

            37.     Section 320.24(b) of FDA’s regulations describes preferred bioequivalence

   methods in descending order of “accuracy, sensitivity, and reproducibility.”28 They include: (1)

   in vivo pharmacokinetic studies in “whole blood, plasma, serum, or other appropriate biological

   fluid,” or in vitro tests that have been correlated with and are predictive of human in vivo

   bioavailability data;29 (2) in vivo studies in which “urinary excretion of the active moiety, and,

   when appropriate, its active metabolite(s), are measured”;30 (3) in vivo pharmacodynamic effect

   studies;31 (4) clinical endpoint studies;32 and (5) in vitro studies acceptable to the FDA that

   ensure human in vivo bioavailability.33

            38.     In addition, and consistent with § 505(j)(8)(C) of the FDCA,34 21 C.F.R.



      27
         21 C.F.R. § 320.24(a). In the preamble to the 1992 final rule, FDA explained that,
   depending upon the drug, it would determine the appropriate bioequivalence methodology on a
   case-by-case basis: “Bioequivalence can be established by pharmacodynamic measurement as
   well as by in vitro techniques and bioequivalence studies with clinical endpoints. The preferred
   method for establishment of bioequivalence . . . is determined on a case-by-case basis, depending
   on the drug under study.” Abbreviated New Drug Application Regulations, 57 Fed. Reg. 17950,
   17972 (Apr. 28, 1992) (codified at 21 C.F.R. § 320.24).
      28
           21 C.F.R. § 320.24(b).
      29
           Id. § 320.24(b)(1)(i)-(ii).
      30
           Id. § 320.24(b)(2).
      31
           Id. § 320.24(b)(3).
      32
           Id. § 320.24(b)(4).
      33
           Id. § 320.24(b)(5).
      34
           21 U.S.C. § 355(j)(8)(C).


                                                    14
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 20 of 130 PageID #: 6732




   § 320.24(b)(6) states that the FDA has the authority to use “[a]ny other approach deemed

   adequate by FDA to . . . establish bioequivalence.”35 For some drug products, adequate methods

   for demonstrating bioequivalence have not yet been developed. In such cases, the FDA will not

   approve an ANDA.

           39.    The FDA’s authority to make bioequivalence determinations on a case-by-case

   basis using in vivo, in vitro, or both types of data enables it to effectuate several long recognized

   policies that protect the public health: (1) refraining from unnecessary human research when

   other methods of demonstrating bioequivalence meet the statutory and regulatory standards for

   approval;36 (2) permitting it to use the latest scientific advances in approving drug products;37 (3)

   protecting the public by ensuring only safe effective generic drugs are approved for marketing;38

   and (4) making more safe and effective generic drugs available.39



      35
         21 C.F.R. § 320.24(b)(6); see also Astellas Pharma US, Inc. v. Food & Drug Admin., 642
   F. Supp. 2d 10, 20 (D.D.C. 2009) (quoting 21 C.F.R. § 320.24(b) in upholding the FDA’s
   sameness determination of a generic drug product).
      36
          21 C.F.R. § 320.25(a) (stating that a “guiding principle” for the conduct of an in vivo
   bioavailability study is that “that no unnecessary human research should be done”); Abbreviated
   New Drug Application Regulations, 54 Fed. Reg. 28872, 28883 (July 10, 1989) (in discussing
   § 320.22, the FDA clarified that it “does not believe Congress intended that unnecessary human
   research be conducted . . . if the agency concludes that bioequivalence can be demonstrated by in
   vitro tests, the agency proposes to require only such tests rather than in vivo studies”).
      37
         Bioavailability and Bioequivalence Requirements: Procedures for Establishing a
   Bioequivalence Requirement, 42 Fed. Reg. 1624, 1629 (Jan. 7, 1977) (“As with all new
   regulations relating to an evolving science, the Commissioner reserves the right to consider other
   factors that may indicate the need to establish a bioequivalence requirement.”).
      38
        Schering Corp. v. Sullivan, 782 F. Supp. 645, 650 (D.D.C. 1992), opinion vacated on other
   grounds sub. nom. Schering Corp. v. Shalala, 995 F.2d 1103 (D.D.C. 1993) (explaining that
   “ensur[ing] the safety of these drugs before they are substituted for their name-brand
   counterparts” as one underlying policy goals of the Hatch-Waxman Amendments).
      39
         Fisons Corp. v. Shalala, 860 F. Supp. 859, 866-67 (D.D.C. 1994) (explaining that the
   bioequivalence waiver provision “comports with the structure and broader policy objectives of
   the Hatch-Waxman Act,” including making safe and affordable generic drugs available);


                                                    15
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 21 of 130 PageID #: 6733




           40.    Principles of bioequivalence for locally acting products. For systemically acting

   drug products, the rate and extent of systemic absorption of the drug is usually the most

   sensitive, accurate, and reliable indicator of the rate and extent to which the active ingredient

   becomes available at the site of drug action. The determination of the bioequivalence of a drug

   product whose primary mechanism of action depends on systemic absorption generally rests on a

   comparison of the drug and/or metabolite concentrations in an accessible biological fluid, such as

   blood or urine, after administration of a single dose or multiple doses of the drug product to

   healthy volunteers.40

           41.    By contrast, a traditional in vivo bioequivalence study comparing the rate and

   extent of absorption of the active ingredient into the blood stream is usually of limited utility for

   locally acting, non-systemically absorbed drug products. In certain instances, therefore, the FDA

   has determined that an ANDA applicant for such a product may establish bioequivalence using

   in vivo studies with a clinical endpoint or endpoints. In addition, for certain locally acting, non-

   systemically absorbed products with formulations having the same qualitative and quantitative

   composition as the reference listed drug, the FDA has determined that an ANDA applicant may

   demonstrate bioequivalence using specified in vitro methods.

           42.    The choice of appropriate bioequivalence study design is based on the ability of

   the study to compare the drug delivered by the two products at the particular site of action of the

   drug.



   Schering, 782 F. Supp. at 650 (noting that the purposes of Hatch-Waxman Amendments are “to
   make more inexpensive generic drugs available” and “to ensure the safety of these drugs”).
      40
         21 U.S.C. § 355(j)(8); Food & Drug Admin., Guidance for Industry: Bioavailability and
   Bioequivalence Studies for Orally Administered Drug Products – General Considerations 6
   (Mar. 2003), available at https://www.fda.gov/ohrms/dockets/ac/03/briefing/3995B1_07_GFI-
   BioAvail-BioEquiv.pdf.

                                                    16
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 22 of 130 PageID #: 6734




            43.     Congress intended to grant the FDA wide discretion to establish bioequivalence

   standards on a drug-by-drug basis when it enacted the Hatch-Waxman Amendments. And the

   courts have recognized the FDA’s discretion to determine how the bioequivalence requirement

   should be met for a product or class of products, so long as the FDA’s determination is not

   contrary to the governing statute and regulations and is based on a “reasonable and scientifically

   supported criterion.”41 Courts that have considered the FDA’s bioequivalence determinations

   have consistently upheld the aspects of the FDA’s implementation of the FDCA’s

   bioequivalence requirements at issue in those cases.42

            44.     Bioequivalence guidance. In June of 2010, the FDA issued a guidance for the

   industry entitled “Bioequivalence Recommendations for Specific Products.”43 This guidance

   described the FDA’s process of providing guidance to applicants on the design of bioequivalence

   studies for specific drug products. Prior to establishing the product-specific bioequivalence

   guidance mechanism outlined in the Bioequivalence Specific Product Guidance, the FDA only

   provided recommendations on the design of bioequivalence studies for specific products to

   parties who expressly requested such information.

            45.     The FDA periodically publishes notices in the Federal Register announcing the

   availability of draft, revised draft, and final versions of product-specific bioequivalence

   recommendations. These notices identify a comment period for draft bioequivalence



      41
         Schering, 782 F. Supp. at 651; see also Fisons, 860 F. Supp. at 866-67 (“[T]he factual
   determination of how bioequivalence is determined properly rests within the FDA’s
   discretion.”).
      42
           See, e.g., Schering, 782 F. Supp. at 650-51; Fisons, 860 F. Supp. at 866-87.
      43
         Food & Drug Admin., Guidance for Industry: Bioequivalence Recommendations for
   Specific Products (June 2010), http://www.fda.gov/downloads/ucm072872.pdf.


                                                    17
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 23 of 130 PageID #: 6735




   recommendations.44

              46.   The FDA considers comments received on product-specific bioequivalence

   recommendations in developing its final recommendations. As with FDA guidance in general,

   these recommendations describe the FDA’s “current thinking” and should be viewed only as

   recommendations unless specific regulatory or statutory requirements are cited. Applicants

   following product-specific bioequivalence recommendations have an expectation that the FDA

   will agree that their approach to establishing bioequivalence is appropriate.45 However,

   applicants may confer with the agency on use of different approaches for establishing

   bioequivalence.

              47.   Recommendations made in a draft or final guidance does not bind the FDA or the

   public. Further, even in the absence of product-specific bioequivalence guidance, the FDA has

   the authority to approve a product supported by bioequivalence data that meets the statutory and

   regulatory requirements.

   D.         The Economics of Bioequivalent, Generic Drugs

              48.   Because generic versions of brand-name drugs contain the same active

   ingredients, and are determined by the FDA to be just as safe and effective as their branded

   counterparts, the only material differences between generic drugs and their branded counterparts

   are their prices and manufacturers. Because generic versions of branded products are

   commodities that cannot be differentiated, the primary basis for generic competition is price.

              49.   Typically, generics are at least 25% less expensive than their branded counterparts



        44
         21 C.F.R. § 10.115(d)(3) (“Although [final] guidance documents do not legally bind FDA,
   they represent the Agency’s current thinking. Therefore, FDA employees may depart from
   guidance documents only with appropriate justification and supervisory concurrence.”).
        45
             Id.

                                                    18
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 24 of 130 PageID #: 6736




   when there is a single generic competitor. They are 50% to 80% (or more) less expensive when

   there are multiple generic competitors on the market for a given brand. Consequently, the launch

   of a bioequivalent generic drug usually results in significant cost savings to all drug purchasers.

           50.      Since the passage of the Hatch-Waxman Amendments, every state has adopted

   substitution laws that either require or permit pharmacies to substitute generic equivalents for

   branded prescriptions (unless the prescribing physician has specifically ordered otherwise).

           51.      The combination of these factors – the regulatory interchangeability of

   bioequivalent generics for the brand, state substitution laws, margin incentives of pharmacies,

   and the like – results in the typical phenomenon that once a brand drug “goes generic,” the

   product swiftly moves from a monopoly priced to a commodity priced item.

           52.      Generic competition enables all members of the proposed class to purchase

   generic versions of the drug at substantially lower prices, and to purchase the brand drug at a

   reduced price.

           53.      Until a generic version of the brand drug enters the market, however, there is no

   bioequivalent generic drug to substitute for and compete with the brand drug, and therefore the

   brand manufacturer can continue to charge supra-competitive prices. Brand manufacturers, such

   as Allergan, are well aware of generics’ rapid erosion of their brand sales. Brand manufacturers

   thus seek to extend their monopolies through any means possible, sometimes even resorting to

   illegal ones.

   E.      Citizen Petitions to the FDA

           54.      Section 505(j) of the FDCA creates a mechanism through which a person may file

   a petition with the FDA requesting the agency take, or refrain from taking, any form of

   administrative action. This mechanism is commonly referred to as a “citizen petition.” These

   petitions, when used as intended, provide an opportunity for individuals to express their genuine

                                                    19
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 25 of 130 PageID #: 6737




   concerns about safety, scientific, or legal issues regarding a product before, or after, its market

   entry.

             55.   The filing of a citizen petition with the FDA imposes a burden on the agency.

   FDA regulations concerning citizen petitions require the FDA to respond to each citizen petition

   within 180 days of receipt. Those responses may be to approve or deny the requests, in whole or

   in part. The agency also may provide a tentative response with an estimate on a time for a full

   response.

             56.   Reviewing and responding to citizen petitions is a resource-intensive and time-

   consuming task. The FDA must research the petition’s subject and examine scientific, medical,

   legal, and sometimes economic issues. The FDA must also coordinate internal agency review

   and clearance of the petition response. These activities strain the FDA’s limited resources.

             57.   The FDA’s longtime practice – well known in the pharmaceutical industry – is to

   withhold ANDA approval until after the agency has prepared and authorized a response to a

   citizen petition that bears on the subject of the pending ANDA. And its practice is often to do so

   regardless of the merit, or lack thereof, of the petition.

             58.   All too often, brand companies seeking to delay the FDA’s review and approval

   of pending ANDAs through abuse of the citizen petition process. Petitions by rival companies

   rarely raise legitimate concerns about the safety or efficacy of generic products, and, instead,

   only seek to preserve monopolies after the end of a statutorily granted patent or FDA exclusivity

   period.

             59.   Not only the ultimate futility, but also the timing, of these tactical filings is

   important: companies frequently file these citizen petitions on the eve of FDA approval of an

   ANDA for competing generic drugs, even though the petitioner could have made the same



                                                      20
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 26 of 130 PageID #: 6738




   arguments months, or even years, before.

              60.     The filing of petitions by brand companies challenging the FDA’s bioequivalence

   standards or methods also signals the likelihood that the brand will file litigation against the FDA

   in the event that the FDA approves an ANDA that does not adopt the draconian terms demanded

   in its petition.

              61.     As a result, the filing of petitions by brand companies attacking FDA ANDA

   decision-making disrupts the FDA’s ordinary course review of pending ANDAs. This can result

   in delay of approval of a pending ANDA for considerable periods of time while the FDA

   evaluates the merits (or lack thereof) of the petition, prepares a response, and ensures that its

   positions are adequately prepared for the thinly-veiled threat of litigation.

              62.     The resulting delay of generic competition can be lucrative for an incumbent

   brand manufacturer facing impending competition from generics. The cost of filing a baseless

   citizen petition pales in comparison to the value of securing an additional period of monopoly

   profits.

              63.     Abusive and anticompetitive citizen petitions have become an increasingly

   common problem in the last 15 years, as brand-name companies have sought to compensate for

   dwindling new product pipelines.

              64.     The FDA has long acknowledged citizen petition abuse, stating as far back as

   2005 that it had “seen several examples of citizen petitions that appear designed not to raise

   timely concerns with respect to the legality or scientific soundness of approving a drug

   application, but rather to delay approval by compelling the agency to take the time to consider

   arguments raised in the petition, regardless of their merits, and regardless of whether the




                                                      21
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 27 of 130 PageID #: 6739




   petitioner could have made those very arguments months and months before.”46

             65.    Similarly, a former director of the Office of Generic Drugs noted that of 42

   petitions raising issues about the approvability of generic products, “very few . . . have presented

   data or analysis that significantly altered FDA’s policies. Of the 42 citizen petition responses

   examined, only three petitions led to a change in [FDA] policy on the basis of data or

   information submitted in the petition.”47 He further stated that “[i]t is very rare that petitions

   present new issues that CDER has not fully considered, but the [FDA] must nevertheless assure

   itself of that fact by reviewing the citizen petitions.”48

             66.    The abuse of the citizen petition process led Congress to add § 505(q) to the

   FDCA in 2007 through the FDA Amendments Act (the “FDAAA”).49 This section provides that

   the FDA “shall not delay approval of a pending [ANDA]” because of a citizen petition unless the

   FDA determines that a delay is “necessary to protect the public health.”50 The FDAAA does not,

   however, provide the FDA with additional resources that might allow it to more promptly

   respond to citizen petitions – meaning that a brand-name drug maker can still use the citizen

   petition process to delay generic approval while the FDA considers whether the company’s

   citizen petition implicates issues of public health, regardless of whether the petition has any real




       46
        153 Cong. Rec. 127 (Jan. 4, 2007) (statement of FDA Chief Counsel Sheldon Bradshaw in
   2005).
       47
         Gary Buehler, Dir. of the Office of Generic Drugs, Center for Drug Evaluation and
   Research, Food and Drug Admin., Statement the before the Senate Special Committee on Aging
   8 (July 20, 2006) (emphasis added), available at https://www.aging.senate.gov/imo/media/doc/
   hr161gb.pdf.
       48
            Id.
       49
            21 U.S.C. § 355(q).
       50
            Id.


                                                      22
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 28 of 130 PageID #: 6740




   merit.

             67.    Years after the enactment of the FDAAA, the FDA continues to have serious

   concerns about the abuse of the citizen petition process for anticompetitive purposes. In a 2012

   report to Congress, the FDA stated that it was “concerned that section 505(q) may not be

   discouraging the submissions of petitions that do not raise valid scientific issues and are intended

   primarily to delay the approval of competitive drug products.”51 Indeed, recent studies have

   found that many petitions from brand drug manufacturers “appear to be last-ditch efforts to hold

   off generic competition,”52 and that between 2011 and 2015, the FDA denied 92% of § 505(q)

   citizen petitions (the type Allergan use here to delay generic entry).53

   F.        Patent Protection and its Limits

             68.    Brand drug companies develop their drug patent portfolios to maximize their

   terms of patent protection.

             69.    There is a predictable pattern to the way brand drug companies develop their

   patent portfolios. The first group of patents in a brand drug company’s portfolio for a particular

   drug may reflect a genuine technological breakthrough that may later contribute to the success of

   the drug. These initial patents usually cover the active compound in a prescription drug or a

   particular pharmaceutical composition.

             70.    After filing their applications for the initial patents, brand companies continue to


        51
         Food & Drug Admin., Fourth Annual Report on Delays in Approvals of Applications
   Related to Citizen Petitions and Petitions for Stay of Agency Action for Fiscal Year 2011 6 (Dec.
   14, 2012), available at http://www.hpm.com/pdf/blog/FDA%20FY2011%C20505q%C20CP%
   20Report.pdf.
        52
        Robin Feldman, et al., Empirical Evidence of Drug Pricing Games – A Citizen’s Pathway
   Gone Astray, 20 Stan. Tech. L. Rev. 39, 70 (2017).
        53
        Michael A. Carrier & Carl Minniti, Citizen Petitions: Long, Late-Filed, and At-Last
   Denied, 66 Am. U. L. Rev. 305, 338, 339 tbl. 8 (2016).

                                                     23
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 29 of 130 PageID #: 6741




   seek other forms of patent protection; often filing for narrow modifications relating to specific

   formulations, methods of using the drugs, or processes for creating the drug products disclosed in

   the original patent filings. However, for these secondary patent filings, the original patents may

   become “prior art,” limiting the scope of follow-on patents that the brands may obtain. A brand

   may only obtain a new patent on a previously patented drug product if the specific feature the

   brand seeks is novel and is non-obvious in light of the prior art (older patents, publications, and

   inventions). As the number of patent filings for the drug grows, so does the volume of prior art

   that a brand application must distinguish.

            71.    Therefore, a typical patent portfolio for a brand drug has its most significant

   patents issuing first. Over time, the later issued patents become increasingly narrow and more

   difficult to obtain. Even if narrower coverage is obtained, these later issuing patents are more

   vulnerable to invalidation for covering subject matter that is old or obvious. The narrower

   coverage is also more easily designed around by generic competitors, thus preventing the brand

   from satisfying its burden of proving infringement to keep generics out of the market.

            72.    Because patent prosecutions before the PTO are non-adversarial, patent applicants

   are subject to special oaths and duties designed to protect the public’s interest in the PTO’s

   issuance of valid patents. Because patents usually enable a brand manufacturer to exclude

   competition and charge supra-competitive prices during the patent term, it is crucial that any

   patent underlying a branded drug be valid and lawfully obtained.

            73.    To help ensure the “public interest is best served,” patent applicants are subject to

   the duty of disclosure, candor, and good faith, which requires the applicant to disclose to the

   PTO “all information known to be material to patentability,” including any prior art.54 This duty


      54
           See 37 C.F.R. § 1.56(a).

                                                    24
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 30 of 130 PageID #: 6742




   is imposed on those responsible for making the application, including each of the named

   inventors; each “attorney or agent who prepares or prosecutes the application”; and “[e]very

   other person who is substantively involved in the preparation or prosecution of the

   application.”55 Failure to adhere to these duties of candor and good faith can result in a court

   finding that a patent is invalid and unenforceable for inequitable conduct, and subject the patent

   owner to other penalties, such as fee shifting of attorneys’ fees.56

   G.         The Inter Partes Review System

              74.     In 2011, Congress passed the Leahy-Smith America Invents Act (“AIA”) to

   address a widely held concern that invalid patents were being issued and enforced, to the

   detriment of both innovation and the economy.

              75.     A centerpiece of the AIA is the system of inter partes review. Through this

   system at the PTO, members of the public can, challenge improperly issued patents. The advent

   of inter partes review vastly expands the universe of patent challengers, ensuring that many

   patents that should not have been granted are challenged and invalidated. This system also

   creates a less expensive and more efficient venue for patent validity challenges than challenges

   in district court. Inter partes review proceedings are overseen by technically educated judges,

   skilled in the sciences of a particular proceeding.

              76.     An inter partes review commences when a party – often an alleged patent

   infringer – petitions the Patent Trial and Appeals Board (“Board”) to reconsider the PTO’s

   issuance of an existing patent and invalidate it on the ground that it was obvious or anticipated

   by prior art.


        55
             Id. § 1.56(c).
        56
             35 U.S.C. § 285.


                                                      25
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 31 of 130 PageID #: 6743




              77.    The Board will grant such a request for an inter partes review only if the

   challenger of the patent shows “a reasonable likelihood that the petitioner would prevail with

   respect to at least 1 of the claims challenged in the petition.”57 The Board must decide the review

   within one year of the institution date.

              78.    The Board proceedings have become an exceedingly effective method of

   challenging improperly granted patents: only 4% of all Board petitions end with a final written

   decision in which all claims are upheld as patentable58; 69% of all Board petitions that have

   reached final written decisions have led to findings that all of the patents’ claims were

   unpatentable.59

   H.         General Principles

              79.    From this framework, some basic rules emerge.

              80.    First, brand drug companies may pursue only valid patents and must act with

   candor and forthrightness in their dealings with the PTO.

              81.    Second, brand drug companies may not provide false or misleading information to

   the FDA and then use that information to delay entry of less expensive generic medications.

              82.    Third, drug companies may not file patent infringement lawsuits against would-be

   competitors when the action has no realistic likelihood of success on the merits; the mere filing

   of such a lawsuit delays legitimate efforts to gain market entry.

              83.    Finally, patent holders may not knowingly use invalid patents as anticompetitive




        57
             35 U.S.C. § 314(a).
        58
         Steve Brachmann & Gene Quinn, Are More than 90 Percent of Patents Challenged at the
   PTAB Defective?, IP Watch Dog (June 14, 2017), http://www.ipwatchdog.com/2017/06/14/90-
   percent-patents-challenged-ptab-defective/id=84343/.
        59
             Id.

                                                      26
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 32 of 130 PageID #: 6744




   weapons and evade the consequences; federal policy favors prompt invalidation of improvidently

   issued patents.

            84.      Allergan broke all of these basic rules.

                                               V.      FACTS

            85.      The direct purchaser class plaintiffs allege the facts in the complaint on the basis

   (a) of personal knowledge as to those facts relating to it, (b) of investigation by counsel based on

   publicly available facts drawn from FDA and PTO records, litigation files, SEC filings and

   statements, and other publicly available records, and (c) the proceedings and decisions of the

   district court in the Eastern District of Texas, including the ruling on the patent invalidity of the

   second wave patents in Allergan, Inc. v. Teva Pharmaceuticals USA, Inc. (“Allergan”).60

            86.      Allergan manufactures and sells an important dry-eye medication called Restasis.

   Since its launch in 2003, Allergan’s Restasis has become one of the most important dry eye

   treatments. In fact, it is one of the most commonly prescribed drugs in the world: last year,

   Restasis reached nearly $1.5 billion in U.S. sales alone.

            87.      Restasis is an emulsion treatment (a mixture of two or more liquids that are

   normally unblendable) consisting of: 0.05% by weight cyclosporin A61 (an immunosuppressant),

   1.25% by weight castor oil, 0.05% by weight pemulen (an emulsion stabilizer), 1% by weight

   polysorbate 80 (an emulsifier), and 2.2% by weight glycerin. Allergan branded this emulsion as

   Restasis, with cyclosporin A acting as the active ingredient.



      60
           No. 2:15-cv-01455-WCB, 2017 WL 4803941 (E.D. Tex. Oct. 16, 2017).
      61
         Cyclosporin A is sometimes spelled “cyclosporine” to distinguish it from other
   cyclosporins, such as cyclosporins B, C, and D. Id. at *3 n.3.The generic name for Restasis is
   cyclosporine ophthalmic emulsion, 0.05%. This complaint refers to cyclosporin A as
   “cyclosporine” or “cyclosporin A.”


                                                      27
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 33 of 130 PageID #: 6745




             88.   Dry eye is a group of conditions that occur when the human eye fails to produce

   enough (qualitatively or quantitatively) tears components or when other factors interfere with the

   maintenance of an adequate tear film. These conditions cause patients discomfort, blurred vision,

   and infection. If left untreated, dry eye can sometimes lead to serious complications that threaten

   vision.

             89.   There are many different etiologies of dry eye. One common form is aqueous-

   deficient dry eye, known as keratoconjunctivitis sicca (KCS), which is often associated with

   inflammation. An even more common cause of dry eye is evaporative dry eye, where the

   quantity of aqueous tears a person produces is adequate, but a deficiency in the quantity or

   quality of the eye’s lipid layer leads to rapid evaporation. Other causes of dry eye include: eyelid

   malposition, traumatic injury to the eyelids or lacrimal system, decreased aqueous tear secretion

   due to side effects of systemic drugs, and congenital autonomic nervous system disorders leading

   to decreased tear secretion. Although the different etiologies of dry eye conditions may

   sometimes exhibit similar clinical findings, including inflammation, many conditions are not

   inflammatory, at least in their initial stages.

             90.   Ophthalmologists use a number of different tests and indicators to diagnose and

   measure dry eye conditions. One commonly used diagnostic device is the Schirmer tear test,

   which entails placing a strip of filter paper under a patient’s eyelid and measuring how many

   millimeters of the paper are wetted by the patient’s tears within five minutes. The Schirmer tear

   test can be conducted with or without an ocular anesthetic. But conducting the test with

   anesthesia is considered a better test of the patient’s basal tearing (i.e., the tear production that

   occurs continuously and naturally in the absence of any unusual stimulation). Conducting a

   Schirmer test without anesthesia provides a measure of basal tearing plus “reflex tearing” (i.e.,



                                                     28
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 34 of 130 PageID #: 6746




   tearing that results in response to an irritant in the eye, such as a piece of filter paper under the

   eyelid). Importantly, there is significant variability in Schirmer tear test scores depending on the

   circumstances in which the test is conducted. This variability can occur from day to day even

   within the same patient. Thus, the comparison of Schirmer scores typically poses a challenge for

   researchers.

           91.     Another commonly used diagnostic device is corneal and conjunctival staining.

   For these tests, a stain (such as fluorescein, rose bengal, or lissamine green) is placed in the eye.

   Particular stains can be used that highlight areas of poor wetting, devitalized or absent tissue on

   the surface of the eye, or irregular areas of the corneal surface. The stains thus enable

   ophthalmologists to measure the degree of a patient’s dry eye problem. These tests also allow

   doctors to identify areas of the cornea and/or conjunctiva that have been damaged by dry eye

   conditions. Slit lamp examination, which permits direct examination of the ocular surface and

   adjacent tissues, is an essential aspect of diagnosis of dry eye conditions.

           92.     Another objective test performed in patients with suspected or diagnosed dry eye

   conditions is tear break-up time (TBUT), which measures the stability of the tear film.

           93.     Other measures of dry eye include subjective indicators such as a sandy or gritty

   feeling in the eye, ocular dryness, photophobia, blurred vision (especially when intermittent), or

   a burning or stinging sensation. Overall levels of patient discomfort are also often gaged.

   A.      The 1990s: Allergan develops Restasis.

           94.     Allergan has found its niche within the pharmaceutical industry as a developer

   and manufacturer of ophthalmic drugs. One of the company’s long-term projects was the

   development of an effective dry eye treatment. Towards this end, Allergan began testing

   combinations of castor oil and cyclosporin A in the early 1990s.

           1.      The Kaswan Patent

                                                     29
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 35 of 130 PageID #: 6747




          95.     Before Allergan could begin this research in earnest, it had to acquire an

   important patent in the space from another pharmaceutical company, Sandoz. U.S. Patent No.

   4,839,342 (the “Kaswan patent”) disclosed cyclosporine’s potential as a dry eye treatment. The

   patent claimed methods for enhancing or restoring lacrimal gland tearing through topical

   administration of cyclosporine to the eye in a pharmaceutically acceptable vehicle. The Kaswan

   patent also recited use of castor oil, among other compounds, as a pharmaceutically acceptable

   vehicle for delivery of cyclosporine to the eye.

          96.     In 1993, Allergan bought a license from Sandoz to use that patent and

   commenced testing various formulations of cyclosporine.

          97.     One of the major challenges Allergan’s scientists confronted was how to deliver

   cyclosporine to the eye. Cyclosporine is highly insoluble in water and therefore very difficult to

   deliver in an aqueous solution.

          98.     Allergan eventually solved this problem by developing an oil-in-water emulsion

   that contained a small amount of castor oil (a hydrophobic vehicle that would dissolve the

   cyclosporine) together with an emulsifier and an emulsion stabilizer in water.

          99.     Allergan disclosed this achievement in two patents.

          2.      The Ding I Patent

          100.    On December 12, 1995, the PTO issued U.S. Patent No. 5,474,979 (“the Ding I

   patent”). This patent disclosed Allergan’s cyclosporine / castor oil emulsion. More specifically,

   the patent claimed a pharmaceutical emulsion consisting of between about 0.05% and about

   0.4% by weight cyclosporine; between about 0.625% and about 0.4% by weight castor oil; about

   1% by weight polysorbate 80 (an emulsifier); about 0.05% by weight Pemulen (an emulsion

   stabilizer); and about 2.2% by weight glycerin. The Ding I patent described this emulsion as



                                                      30
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 36 of 130 PageID #: 6748




   having a “high comfort level and low irritation potential”62 as well as long-term stability.63

            101.     The patent also specified four examples of the claimed invention. The table

   below, which appeared as Example 1 of the Ding I patent,64 disclosed multiple potential

   formulations for the castor oil and cyclosporine emulsion. For example, the formulation labeled

   D consisted of 0.1% cyclosporine and 1.25% castor oil, while E contained 0.05% cyclosporine

   and 0.625% castor oil.




            102.     The Ding I patent further stated that the preferred weight ratio of cyclosporine to

   castor oil was below 0.16 (which is the maximum solubility level of cyclosporine in castor oil)

   and the more preferred weight ratio of cyclosporine to castor oil was between 0.02 and 0.12.

            103.     The formula Allergan eventually settled on and sold as Restasis falls within the

   range of values disclosed and claimed in the Ding I patent.

            3.       The Ding II Patent

            104.     On November 9, 1999, Allergan obtained a second patent related to ocular

   emulsions. U.S. Patent No. 5,981,607 (“the Ding II patent”) claimed a method of alleviating dry-


      62
           Ding I patent col. 1, ll. 8-9.
      63
           Id. col. 3, ll. 58-63.
      64
           Id. col. 4, ll. 31-43.


                                                     31
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 37 of 130 PageID #: 6749




   eye-related symptoms by topically applying an emulsion of a higher fatty acid glyceride,

   polysorbate 80, and an emulsion-stabilizing amount of Pemulen in water to the ocular tissue.65

   The Ding II patent further claimed an emulsion where the higher fatty acid glyceride was castor

   oil, in an amount between about 0.625% by weight and about 5% by weight.66

            4.       The Phase 2 Trial and Stevenson Paper

            105.     In the late 1990s, after Allergan filed for these patents, Allergan began clinical

   trials of several combinations of cyclosporine and castor oil. In the first clinical trial (the “Phase

   2” study), Allergan tested four of the combinations listed in Example 1 of the Ding I patent:

   0.05% cyclosporine with 0.625% castor oil; 0.1% cyclosporine with 1.25% castor oil; 0.2%

   cyclosporine with 2.5% castor oil; and 0.4% cyclosporine with 5% castor oil (Examples 1A, 1C,

   1D, and 1E in the Ding I patent) for three months. Patients were evaluated at four, eight, and

   twelve weeks.

            106.     A number of different tests were used to measure patient improvement including

   rose bengal staining and Schirmer tear tests without anesthetic. The study also measured

   subjective symptoms of dry eye, such as ocular itching, burning, blurred vision, foreign body

   sensation, dryness, photophobia, and soreness or pain.

            107.     The patient population for the Phase 2 trials consisted of patients with moderate

   to severe dry eye with or without Sjogren’s Syndrome. Importantly, at baseline, the Phase 2

   patients that received the 0.1% cyclosporine / 1.25% castor oil formulation had a trend toward

   more severe disease compared to the patients in the 0.05% cyclosporine / 0.625 castor oil group.

   These differences in baseline characteristics (i.e., how severe the varying patients’ dry eye



      65
           Ding II patent, col. 9, ll. 2-7.
      66
           Id. col. 10, ll. 4-10.

                                                      32
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 38 of 130 PageID #: 6750




   disease was) confounded any comparison between the two groups.

            108.    The goal of the Phase 2 study was only to determine the safety, efficacy, and

   optimal dose of the drug. Researchers used the Phase 2 study results to settle on an appropriate

   dosage level for subsequent large-scale Phase 3 clinical studies. The Phase 3 studies would then

   be used to support Allergan’s application to the FDA to market the drug.

            109.    A 2000 journal article by Dara Stevenson, Joseph Tauber, and Brenda L. Reis

   (“Stevenson”) reported the results of Allergan’s Phase 2 trial.67 The Stevenson paper reported on

   a subset of 88 patients with moderate-to-severe dry eye disease that completed the Phase 2 trial:

   sixteen in a castor-oil-only control group; seventeen in the 0.05% cyclosporine group; eighteen

   in the 0.1% cyclosporine group; twenty in the 0.2% cyclosporine group; and seventeen in the

   0.4% cyclosporine group.68 This subset of patients – selected post hoc from the total 162 patients

   studied – was intended to have characteristics similar to those of the patients to be included in

   subsequent Phase 3 trials. Stevenson did not disclose the percentage of castor oil in each

   formulation, but it disclosed that the amount of castor oil increased relative to the cyclosporine

   present so that all of the cyclosporine in each formulation was dissolved.69

            110.    The Stevenson paper concluded that all tested concentrations significantly

   improved the ocular signs and symptoms of moderate-to-severe dry eye disease and mitigated

   dry eye disease’s effects on vision-related functioning. And all formulations outperformed the

   castor-oil-only control group. Furthermore, the paper reported that all tested concentrations were



      67
        Dara Stevenson, Joseph Tauber, & Brenda L. Reis, Efficacy and Safety of Cyclosporine A
   Ophthalmic Emulsion in the Treatment of Moderate-to-Severe Dry Eye Disease: A Dose-
   Ranging, Randomized Trial, 107 Ophthalmology 967 (May 2000).
      68
           Id. at 970.
      69
           Id. at 968.

                                                    33
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 39 of 130 PageID #: 6751




   safe and effective in increasing tearing in certain patient groups.

            111.    Critically, Stevenson concluded that there was no clear dose-response

   relationship between the 0.05% cyclosporine formulation and formulations containing greater

   amounts of cyclosporine. In other words, the drug’s efficacy did not increase when more than

   0.05% cyclosporine (the active ingredient) was present. Thus, the Stevenson paper concluded

   that the 0.1% cyclosporine formulation did not perform better than the 0.05% cyclosporine

   formulation.

            112.    The Stevenson paper did note, however, that the 0.1% cyclosporine formulation

   “produced the most consistent improvement in objective and subjective endpoints (such as

   superficial punctate keratitis and rose bengal staining),” while the 0.05% cyclosporine

   formulation “produced the most consistent improvements in patient symptoms (such as

   sandy/gritty feeling and ocular dryness).”70 Therefore, Stevenson suggested “that subsequent

   clinical studies should focus on the cyclosporin[e] 0.05% and 0.1% formulations.”71

            5.      The Phase 3 Trials and Sall Paper

            113.    Allergan’s Phase 3 trials tested 0.1% and 0.05% formulations of cyclosporine.

   However, unlike the Phase 2 trials, the Phase 3 trials compared the safety and efficacy of 0.1%

   cyclosporine / 1.25% castor oil and 0.05% cyclosporine / 1.25% castor oil formulations to a

   castor-oil-only vehicle. In the Phase 2 trial, the castor oil concentrations of the 0.1% and 0.05%

   cyclosporine formulations were 1.25% and 0.625%, respectively.

            114.    Allergan conducted the two separate Phase 3 trials simultaneously: 293 patients

   were given a formulation containing 0.05% cyclosporine / 1.25% castor oil; 292 patients were



      70
           Id. at 974.
      71
           Id.

                                                    34
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 40 of 130 PageID #: 6752




   given another containing 0.1% cyclosporine / 1.25% castor oil; and 292 were given a castor-oil-

   only control vehicle for 6 months. For these groups, 235 patients, 218 patients, and 218 patients,

   respectively, completed the trial. Thus, the completed Phase 3 trial (671 patients total) contained

   nearly eight times the number of patients in the Phase 2 trial (88 patients total).

          115.    Like the Phase 2 study, these Phase 3 trials measured patient improvement

   through a number of different tests and indicators including corneal staining and Schirmer tear

   tests. However, the methods of conducting these tests in Phase 3 trials differed from the Phase 2

   trials in crucial respects. With respect to Schirmer tests, the Schirmer tests were performed with

   and without anesthesia (whereas the Phase 2 studies performed the Schirmer test without

   anesthesia only). With respect to corneal staining, corneal staining scores were evaluated on a 0-

   5 point scale in Phase 3 as compared to a 0-3 point scale in Phase 2. These changes in

   methodologies made comparison across the Phase 2 and Phase 3 studies scientifically unsound.

          116.    What’s more, these tests and symptoms were checked at one, three, four, and six

   months in the Phase 3 trials. Recall that in Phase 2, patients were checked at four, eight, and

   twelve weeks. Again, this difference between trials rendered comparisons between them

   unsound.

          117.    Furthermore – and critically – the patient inclusion criteria and baseline

   characteristics of the Phase 3 subjects differed in material respects from those enrolled in the

   Phase 2 trials. And in the Phase 3 trials, unlike the Phase 2 trial, the baseline characteristics of

   the 0.05% cyclosporine / 1.25% castor oil group indicated a trend towards more severe dry eye

   than the 0.1% cyclosporine / 1.25% castor oil group. These differences in baseline characteristics

   mitigated any improvement in the 0.05% cyclosporine group over the 0.01% group.

          118.    A 2000 published paper by Kenneth Sall, Dara Stevenson, and others reported the



                                                     35
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 41 of 130 PageID #: 6753




   results of the Phase 3 trials (“Sall”).72 As part of the “Materials and Methods” section of the

   paper, Sall, et al. detailed their “Statistical Methods” to determine whether any results were

   “statistically significant,” i.e. the result of more than chance alone.73

             119.    This paper concluded that both cyclosporine formulations (0.1% and 0.05%

   cyclosporine) were more effective than the castor-oil-only vehicle in treating dry eye.

   Nevertheless, the castor oil vehicle also produced significant improvements over the patient’s

   baseline, suggesting that castor oil itself was a contributing factor to the formulations’ success.

   Once again, the paper reported no dose-response effect between the 0.05% cyclosporine / 1.25%

   castor oil formulation and the 0.1% cyclosporine / 1.25% castor oil formulation. In other words,

   the Sall paper found that the 0.05% cyclosporine formulation was not superior to the 0.1%

   formulation, and vice versa.

             120.    The Sall paper emphasized that the purpose of the two Phase 3 trials was to

   compare the efficacy and safety of the 0.05% and 0.1% cyclosporine formulations to the control.

   In other words, the purpose of these trials was not to compare the 0.05% cyclosporine

   formulation to the 0.1% cyclosporine formulation directly, but rather to compare those

   formulations to the castor oil only vehicle.

             121.    At three months, the paper reported a statistically significant difference between

   the 0.05% cyclosporine group and the patient’s baseline score (scores without treatment) on the

   categorized Schirmer tear test with anesthesia. At six months, both the 0.05% cyclosporine group

   and the 0.1% cyclosporine group showed statistically significant improvements compared to the



       72
         Kenneth Sall, et al., Two Multicenter, Randomized Studies of the Efficacy and Safety of
   Cyclosporine Ophthalmic Emulsion in Moderate to Severe Dry Eye Disease, 107 Ophthalmology
   631 (2000).
       73
            Id. at 633-634.

                                                      36
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 42 of 130 PageID #: 6754




   patients’ baseline on that test. Sall also reported that at month 3 there was a statistically

   significant difference between the 0.05% cyclosporine group and the castor-oil only control, but

   not a statistically significant difference between the 0.05% cyclosporine group and the 0.1%

   group.

              6.     FDA Approval of Restasis

              122.   In February 1999, following the Phase 3 trials, Allergan filed a NDA with the

   FDA seeking authorization to market the 0.05% cyclosporine formulation tested in those trials.

   The proposed commercial product – Restasis – would contain all of the components of that

   formulation, including 1.25% castor oil. Nonetheless, the FDA rejected this application, finding

   that Allergan failed to demonstrate the efficacy of Restasis.

              123.   In December 2002, the FDA approved the application. But the FDA narrowly

   authorized the sale of Restasis as “a topical immunomodulator indicated to increase tear

   production in patients whose tear production is presumed to be suppressed due to ocular

   inflammation associated with keratoconjunctivitis sicca.”74

              124.   In 2003, following approval, Allergan launched Restasis.

   B.         The 2000s: Allergan procures the second wave patents.

              125.   For over a decade following the approval of Restasis, Allergan filed a variety

   of patent applications attempting to claim combinations of castor oil and cyclosporine. Allergan

   did this notwithstanding the Ding I & II patents, which claimed the range of formulations within

   which Restasis fell, and the Stevenson and Sall studies, which demonstrated there were no

   statistical differences in outcomes between the 0.05% and 0.1% cyclosporine formulations.

              1.     September 2003 and August 2004: Allergan files new patent applications


        74
             Allergan, 2017 WL 4803941, at *10.

                                                     37
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 43 of 130 PageID #: 6755




                  covering Restasis.

          126.    On September 15, 2003, Allergan filed a provisional application (a placeholder):

   U.S. Patent Application No. 60/503,137 (“the ’137 application). Allergan followed up this

   application a year later, on August 27, 2004, with application No. 10/927,857 (“the ’857

   application”). These applications were directed to methods and compositions for treating dry eye

   by administering an emulsion composed of a hydrophobic component (such as castor oil) and a

   cyclosporine component of less than 0.1% by weight. The ’857 application further specified that

   the weight ratio of the cyclosporine component to the hydrophobic component should be less

   than 0.08. Dependent claims in the application recited a hydrophobic component, such as castor

   oil, in an amount greater than 0.625% of the composition. Thus, the application claimed subject

   matter encompassed by the Ding I patent.

          2.      January 2007: The PTO examiner rejects Allergan’s ’857 application.

          127.    On January 17, 2007, the PTO examiner rejected the ’857 application. After

   Allergan withdrew a number of the application’s claims, the examiner concluded that the

   remaining claims would have been obvious in light of Ding I. As the examiner explained, it was

   obvious to try a 0.05% cyclosporine / 1.25% castor oil formulation because that ratio fell within

   the limit range of ratios claim in the Ding I patent.

          128.    In response, Allergan amended the ’857 application to include a claim to an

   emulsion of water, 1.25% castor oil, and 0.05% cyclosporine, i.e., Restasis. But the PTO

   examiner again rejected the application.

          129.    Allergan then appealed the rejection. While the appeal was pending, Allergan

   filed a continuation of the ’857 application: U.S. Patent Application No. 11/897,177 (“the ’177

   application”). The ’177 application was similar to the ’857 application, but added claims

   regarding new conditions that the method was asserted to treat, including corneal graft rejection.

                                                    38
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 44 of 130 PageID #: 6756




            3.     June 2009: Allergan concedes that the claims of its ’857 application would
                   have been obvious in light of Ding I.

            130.   Nonetheless, in June 2009, Allergan completely reversed course and conceded in

   writing that the ’857 application was obvious in light of Ding I. And Allergan made a similar

   concession with respect to the ’177 patent. Specifically, Allergan wrote to the PTO:

                   The applicants concede that it would have been obvious to modify
                   examples 1A-1E of the Ding reference to arrive at [the Restasis
                   formula]. The differences are insignificant. One need only use the
                   cyclosporin concentration of Example 1E (0.05%), the castor oil
                   concentration of Example 1D (1.250%), and the remaining
                   ingredients of those examples. As the examiner correctly observes,
                   one of ordinary skill in the art “would readily envisage” such a
                   composition, especially in view of Example 1B: having selected
                   0.05% as the concentration of cyclosporin, Example 1B (wherein
                   the ratio of cyclosporin to castor oil is 0.04) teaches that the
                   concentration of castor oil should be 1.25% (0.05% / 1.25% =
                   0.04). The applicants concede that in making this selection (0.05%
                   cyclosporin and 1.25% castor oil) there would have been a
                   reasonable expectation of success; the differences between
                   Examples 1A-1E and Composition II are too small to believe
                   otherwise.

                   The formulation of Composition II is squarely within the teaching
                   of the Ding reference, and the Office should disregard any
                   statements by the applicants suggesting otherwise, whether in this
                   application or in co-pending application no. 11/897,177.75

            131.   Thus, Allergan admitted that the “differences” between Restasis and the Ding I

   examples “[were] insignificant”; that in “select[ing]” the Restasis formula (0.05% cyclosporine

   and 1.25% castor oil), “there would have been a reasonable expectation of success”; the

   “differences between” the Ding I patent examples and the Restasis formula “are too small to

   believe otherwise”; and the composition claims advanced by the ’857 and ’177 applications were




      75
           Id. at *9 (quoting Allergan’s concession to the PTO) (emphasis added).


                                                   39
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 45 of 130 PageID #: 6757




   “squarely within the teaching of the Ding reference.”76 In its concession, Allergan also included

   a table demonstrating exactly how Restasis would be “readily envisage[d]” based on Examples

   1B, 1D, and 1E of the Ding I patent77:




             132.   Allergan then withdrew its pending appeal and canceled all of the ’857

   application’s pending claims.

             133.   Nonetheless, it added a new claim to the application: a composition in which the

   amount of cyclosporine was less than 0.05% and the ratio of cyclosporine to castor oil was less

   than 0.04.

             134.   On September 1, 2009, the examiner rejected this new claim as obvious in light of

   Ding I.

             135.   By April 2011, the PTO issued a notice of abandonment on the ’857 application



      76
           Id.
      77
           Id. at *19.

                                                    40
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 46 of 130 PageID #: 6758




   to Allergan. (On December 21, 2013, the ’177 application issued as U.S. Patent No. 8,618,064,

   but this patent was narrowly limited to use of a cyclosporine formulation to treat corneal graft

   rejection).

           136.   Thus, by mid-2013, the only patent protecting Restasis was the Ding I patent.

   That patent was set to expire in May of 2014.

           4.     June 2013: The FDA issues a draft guidance for generic cyclosporine
                  ophthalmic emulsions.

           137.   In June 2013, with the Ding I patent’s expiration date on the horizon, the FDA

   issued a draft guidance containing recommendations to applicants seeking to gain approval of

   ANDAs for generic versions of Restasis. Such guidance was consistent with long-standing

   practice of the FDA as a science-driven agency.

           138.   Neither draft nor final guidance are required for the FDA to approve an ANDA.

   The FDA often approves ANDAs in situations where it has issued no guidance at all, or where it

   has issued guidance only in draft form. But the posting of a draft guidance, and seeking comment

   on it, shows the FDA is well underway in evaluating the circumstances under which it would

   approve an ANDA for a particular product. As a result, the June 2013 issuance of the draft

   guidance for cyclosporine emulsion ophthalmic products was a clear signal to the drug industry

   that the FDA was actively considering the circumstances under which it would accept for filing,

   and approve, ANDAs for generic Restasis.

           139.   Under the June 2013 draft guidance, the FDA recommended the use of specified

   in vitro testing where the quality and quantity of the proposed ingredients of the generic were the

   same as that used for Restasis. (In vivo testing was recommended where they were not, and in

   other circumstances).

           140.   Because in vitro testing is often far less costly, time-consuming, and invasive than


                                                   41
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 47 of 130 PageID #: 6759




   in vivo testing, posting of the draft guidance in June 2013 also signaled that would-be

   competitors to Allergan’s Restasis brand product might well be in the position to gain ANDA

   approvals of cyclosporine ophthalmic emulsion, 0.05% products by May of 2014, i.e., upon

   expiration of the Ding I patent.

          141.    To qualify for the in vitro option for cyclosporine emulsion products pursuant to

   21 CFR § 320.24(b)(6) (under which “any other approach deemed adequate by FDA to measure

   bioavailability or establish bioequivalence” may be acceptable for determining the bioavailability

   or bioequivalence of a drug product), all of the following criteria must be met: (i) the test and

   reference listed drug ingredients are qualitatively and quantitatively the same; (ii) acceptable

   comparative physicochemical characterization of the test and reference listed drug formulations

   must be performed on seven separate, specified dimensions, and; (iii) acceptable comparative in

   vitro drug release rate tests of cyclosporine from the test and reference listed drug formulations.

          142.    An in vivo bioequivalence study with clinical endpoint is requested for any

   generic cyclosporine ophthalmic emulsion, 0.05% that has a different inactive ingredient, a

   difference of more than 5% in the amount of any inactive ingredient compared to that of the

   reference listed drug, or unacceptable data from in vitro comparative studies. The FDA pointed

   out that a bioequivalence study with clinical endpoints for cyclosporine ophthalmic emulsions

   may not be feasible or reliable due to the modest efficacy demonstrated by Restasis. For that

   reason, the draft guidance recommended that any sponsor electing to conduct such a study

   submit the study protocol for review.

          143.    The FDA solicited public comments on this draft guidance.

          144.    On August 17, 2013 – and despite the exacting and comprehensive approach that

   the FDA was taking to proposed cyclosporine ophthalmic emulsion products (that for in vitro



                                                    42
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 48 of 130 PageID #: 6760




   testing to be adequate, both active and inactive ingredients be the same, and that there be

   similarity along 7 physiochemical characteristics) – Allergan submitted a lengthy comment to the

   agency asserting that the FDA could not approve any Restasis ANDA relying on in vitro testing.

   It told the FDA it should “replace the Draft Guidance with a revised guidance document that

   explains in vivo comparative clinical studies are required to demonstrate that a proposed generic

   product is bioequivalent to” Restasis.78

           145.   Allergan caused its radical position to be echoed by comments submitted by

   several doctors who, unbeknownst to the FDA, had received payments from Allergan for

   “consulting” services and “travel and lodging,” generally and specifically relating to Restasis.

   For example, Dr. Stephen Pflugfelder, who submitted a comment on August 8, 201379 critical of

   an in vitro bioequivalence option, received roughly $70,000 in payments from Allergan in

   2013.80 Similarly, on September 3, 2013,81 Dr. Jai G. Parekh posted a comment raising similar

   concern with the bioequivalence issue; neither he nor Allergan disclosed to the FDA that

   Allergan paid him nearly $9,000 in 2013 for his services relating to Restasis and other drugs.82

   Dr. Marc Bloomenstein’s comment, posted August 15, 2013,83 raising similar alarm, failed to


      78
          Letter from Richard Spivey, Sr. Vice-President Global Regulatory Affairs, Allergan, Inc.,
   to the Food & Drug Admin. at 1, Docket No. FDA-2007-D-0369, 0.05% (Aug. 17, 2013).
      79
        Letter from Stephen Pflugfelder to the Food & Drug Admin., Docket No. FDA-2007-D-
   0369-0236 (Aug. 9, 2013).
      80
          See ProPublica, Dollars for Docs: Stephen C. Pflugfelder,
   https://projects.propublica.org/docdollars/doctors/pid/356009 (last visited Jan. 11, 2018).
      81
        Letter from Jai G. Parekh to the Food & Drug Admin., Docket No. FDA-2007-D-0369
   (Aug. 16, 2013).
      82
          See ProPublica, Dollars for Docs: Jai G. Parekh,
   https://projects.propublica.org/docdollars/doctors/pid/37605 (last visited Jan. 11, 2018).
      83
        Letter from Marc Bloomenstein to the Food & Drug Admin., Docket No. FDA-2007-D-
   0369-0239 (Aug. 15, 2013).


                                                   43
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 49 of 130 PageID #: 6761




   disclose payments from Allergan in 2013, amounting to $47,665, all but two of which explicitly

   relate to Restasis.84

             5.     August 2013: Allergan renews its gambit to obtain secondary patents.

             146.   On the heels of the FDA’s draft guidance and with the Ding I patent’s expiration

   looming, Allergan decided to renew its attempt to obtain secondary patents on the Restasis

   formulation.

             147.   In August 2013, Allergan filed five continuation applications derived directly or

   indirectly from the ’177 application. It filed a sixth in March 2014. These six additional

   applications were nearly identical to the previous failed applications with only minor variations

   in a few: Allergan added four sentences to three of the applications’ specifications that further

   described the role of cyclosporine as an immunosuppressant and the conditions that may be

   treated with cyclosporine.

             148.   As the Allergan court would later explain in its decision invalidating the patents

   that resulted from these applications, “[t]he new applications were intended to protect the

   Restasis composition and the method of using that composition in treating dry eye and

   [keratoconjunctivitis sicca] after the expiration of the Ding I patent in 2014.”85

             149.   But before prosecuting these new applications, Allergan had to claw back its prior

   concession that the Restasis formulation was obvious in light of Ding I.

             150.   Under patent law, “where there is a range disclosed in the prior art, and the

   claimed invention falls within that range, a relevant inquiry is whether there would have been a



       84
        See ProPublica, Dollars for Docs: Marc Bloomenstein, https://projects.propublica.org/
   docdollars/doctors/pid/25861 (last visited Jan. 11, 2018).
       85
            Allergan, 2017 WL 4803941, at *10.


                                                     44
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 50 of 130 PageID #: 6762




   motivation to select the claimed composition from the prior art ranges.”86 In such circumstances,

   to overcome a rejection for obviousness, a patent application must “come forward with evidence

   that (1) the prior art taught away from the claimed invention; (2) there were new and unexpected

   results relative to the prior art; or (3) there are other pertinent secondary considerations.”87

            151.   This was exactly the situation Allergan found itself: a prior art patent disclosed a

   finite range, and prior studies showed that there was motivation to select the Restasis formulation

   from that range. Therefore, to escape the inevitable conclusion of obviousness, Allergan would

   have to show some sort of an “unexpected result.”

            152.   To do so, in its August 2013 PTO filings, Allergan represented that “since [the

   concession was filed], the Applicants have collected evidence that supports the patentability of

   the pending claims.” Crucially, Allergan told the PTO that its reasserted claims were patentable

   because the Restasis formulation – 0.05% cyclosporine / 1.25% castor oil – performed far better

   than would be expected as compared to the 0.1% cyclosporine / 1.25 % castor oil formulation.

   More specifically, Allergan claimed that the Phase 2 trial revealed that the 0.1% formulation

   outperformed the 0.05% cyclosporine formulation, while the Phase 3 study revealed the 0.05%

   formulation outperformed the 0.1% formulation. Thus, the results of the Phase 3 trial were

   unexpected in light of the Phase 2 results.

            153.   Allergan’s representations were false.

            154.   The outcomes used to compare different formulations – published 13 years earlier

   in the Stevenson and Sall papers (three years before the second wave patents’ priority date) –

   bore out none of Allergan’s claims. The Stevenson and Sall papers both concluded that there was


      86
           Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1304-05 (Fed. Cir. 2015).
      87
        Id. at 1305 (quoting Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir.
   2013)).

                                                     45
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 51 of 130 PageID #: 6763




   no dose-response effect between the 0.05% cyclosporine and the 0.1% cyclosporine castor oil

   formulations. Neither trial showed a scientifically significant difference between the two

   formulations: the Phase 2 trial did not suggest the 0.1% cyclosporine formulation was superior,

   and the Phase 3 study did not suggest the 0.05% cyclosporine formulation was superior.

            155.   The Allergan court later explained this reality in painstaking detail in its opinion

   invalidating the second wave patents.

            156.   As the Court summarized, the Phase 2 data presented in Stevenson reported

   results on fourteen efficacy measures: rose bengal staining (temporal), rose bengal staining

   (nasal), corneal staining, Schirmer scores without anesthesia, tear film debris, tear break-up time,

   artificial tear use, OSDI score, stinging or burning, itching, sandy or gritty feeling, dryness, light

   sensitivity, and pain. For most of these efficacy measures, observations were recorded at five

   different points in time: week four, week eight, week twelve, post-treatment week two, and post-

   treatment week four. All told, there were a total of 58 data points (i.e., measurements of a

   particular parameter at a particular time point).

            157.   Accurate analysis of this data revealed that the 0.05% cyclosporine / 0.625%

   castor oil and 0.1% cyclosporine / 1.25% castor oil formulations were statistically significantly

   different for only 2 of the 58 measured data points, neither of which involved Schirmer scores.

   As the Allergan court concluded, “those two individual points of statistical significance, out of

   all of the tested categories and time points, are [in]sufficient to demonstrate a real difference in

   effectiveness between the 0.05% and 0.1% cyclosporin[e] formulations.”88

            158.   As for the Phase 3 studies, twenty-one efficacy measures were observed: corneal

   staining, temporal conjunctival staining, nasal conjunctival staining, the sum of temporal and


      88
           Allergan, 2017 WL 4803941, at *26.

                                                       46
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 52 of 130 PageID #: 6764




   nasal conjunctival staining, the sum of corneal and conjunctival staining, raw Schirmer scores

   with anesthesia, categorized Schirmer scores with anesthesia, raw Schirmer scores without

   anesthesia, categorized Schirmer scores without anesthesia, OSDI score, facial expression

   subjective rating scale, stinging or burning, itching, sandy or gritty feeling, blurred vision,

   dryness, light sensitivity, pain, global evaluation of response to treatment, treatment success, and

   artificial tear use. Most of these efficacy markers were measured at four points: one month, three

   months, four months, and six months. There were a total of eighty data points measured in the

   Phase 3 trials.

             159.    For these trials, at least seventy-one of the eighty total data points showed no

   statistically significant difference between the two cyclosporine formulations. Thus, as the

   Allergan court concluded, “the overwhelming bulk of the data (71 out of 80 data points) supports

   an inference that the two cyclosporin[e] formulations performed similarly, and an even larger

   portion of the data (76 out of 80 data points) supports an inference that the 0.05% cyclosporin[e]

   formulation did not perform better than the 0.1% cyclosporin[e] formulation.”89

             160.    The Court summarized, “there is a dearth of evidence showing any real difference

   between the efficacy of the 0.05% and 0.1% cyclosporin[e] formulations in Phase 2, as presented

   in Stevenson, and in Phase 3, as presented in Sall. A person of skill reviewing those papers

   would come to the conclusion that neither formulation was more effective than the other in Phase

   2. That person of skill would reach the same conclusion for Phase 3.”90

             161.    In short, the Phase 2 study did not suggest the 0.1% cyclosporine formulation was

   superior to the 0.05% cyclosporine formulation, and the Phase 3 study did not suggest that that



       89
            Id. at *33.
       90
            Id. at *36.

                                                      47
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 53 of 130 PageID #: 6765




   the 0.05% formulation was superior to the 0.1% formulation in Phase 3. The basis for Allergan’s

   claim to patentability – that the Phase 2 trial favored the 0.1% formulation, and then the Phase 3

   trial unexpectedly favored the 0.05% formulation – is not born out by the results of either the

   Phase 2 trial or the Phase 3 trial.

             162.    Allergan was aware of this reality and even admitted it to the FDA when Allergan

   initially presented the results of the Phase 3 trial to the agency: “Upon presenting the Phase 3

   results to the FDA, Allergan explained that the performance of the 0.05% cyclosporine

   formulation was not surprising because the lack of a dose response – i.e., the similar level of

   efficacy for formulations containing 0.05% or more of cyclosporine – was observed earlier in

   Phase 2.”91 In fact, Allergan had initially decided to test the 0.05% formulation in the Phase 3

   study because the FDA had suggested that formulation given the lack of dose response above

   0.05% cyclosporin in Phase 2: “[b]ecause we did not show a clear differentiation in effect

   among the doses [in Phase 2], it was recommended [by the FDA] that we include a lower

   concentration [0.05% cyclosporin] in one Phase 3 clinical trial to confirm that we have chosen

   the lowest effective concentration.”92

             163.    The Allergan court further pointed out that Allergan’s attempt to contort the Phase

   2 trial into a study of the comparative efficacy of the 0.05% and 0.1% cyclosporine formulations,

   in-and-of-itself, constitutes a fundamental flaw. As explained earlier, it was the Phase 3 studies,

   not the Phase 2 study, that were intended to aid selection between the 0.05% and 0.1%

   cyclosporin formulations. With only 88 participants, the Phase 2 study was not designed to

   reveal statistically significant differences between the various tested formulations. As the


       91
            Id. at *29.
       92
            Id. at *30 (alterations in original) (quoting Allergan’s acknowledgement to the FDA).


                                                     48
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 54 of 130 PageID #: 6766




   Allergan court observed, “[t]he small size of the Phase 2 study makes it difficult to draw reliable

   conclusions about the relative efficacy of different formulations.”93 Accordingly, Allergan’s

   effort to convert the Phase 2 study into an assessment of the relative efficacy of the 0.05% and

   0.1% cyclosporine formulations in order to contrast it with the Phase 3 study “lies at the heart of

   the problem with its ‘unexpected results’ analysis.”94 Allergan should never have relied on this

   study to assert the 0.1% formulation performed better than the 0.05% formulation in the first

   place.

             164.    Because Ding I disclosed the narrow range of formulations within which Restasis

   falls, Allergan could only escape a conclusion of obviousness by showing unexpected results.

   But the Phase 2 testing was neither designed to show, nor suggested, that the 0.1% formulation

   was superior to the 0.05% formulation. And the Phase 3 study similarly failed to show a dose

   response or preferential efficacy between dosages. Furthermore, the Phase 2 and Phase 3 trial

   could not properly be compared to each other. As previously explained, these trials had disparate

   patient populations, testing methodologies, and measured results at different points in time.

   Allergan’s own conclusion – 13 years earlier – that there was nothing unexpected in the Phase 3

   results, was the truth. Allergan’s later representations to the contrary were false.

             165.    Between October 10 and 17, 2013, the patent examiner rejected at least four of

   Allergan’s second wave patent applications, once again relying heavily on the Ding I patent.

             6.      October 14, October 23, and December 5, 2013: Allergan submits a highly
                     misleading declaration – the Schiffman declaration – to overcome the
                     examiner’s rejection.

             166.    On October 14, October 23, and December 5, 2013, Allergan submitted a



      93
            Id. at *23.
      94
            Id. at *23.

                                                     49
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 55 of 130 PageID #: 6767




   declaration from Dr. Rhett M. Schiffman claiming that test results showed the Restasis

   formulation (0.05% cyclosporine / 1.25% castor oil) produced new and unexpected results

   relative to the 0.05% cyclosporine / 0.625% castor oil and 0.1% cyclosporine / 1.25% castor oil

   formulations recited in the Ding I patent.95 Specifically, Allergan relied on Dr. Schiffman’s

   declaration to claim:

                  [S]urprisingly, the claimed formulation [of 0.05% cyclosporin and
                  1.25% castor oil] demonstrated an 8-fold increase in relative
                  efficacy for the Schirmer Tear Test score in the first study of
                  Allergan’s Phase 3 trials compared to the relative efficacy for the
                  0.05% by weight cyclosporin A/0.625% by weight castor oil
                  formulation discussed in Example 1E of Ding, tested in Phase 2
                  trials. . . . [T]he claimed formulations also demonstrated a 4-fold
                  improvement in the relative efficacy for the Schirmer Tear Test
                  score for the second study of Phase 3 and a 4-fold increase in
                  relative efficacy for decrease in corneal staining score in both of
                  the Phase 3 studies compared to the 0.05% by weight cyclosporin
                  A/0.625% by weight castor oil formulation tested in Phase 2 and
                  disclosed in Ding (Ding 1E). This was clearly a very surprising
                  and unexpected result.96

   In plain English, Dr. Schiffman declared that the Schirmer tear test scores for the 0.05%

   cyclosporine / 1.25% castor oil formulation (Restasis) in the first Phase 3 trial revealed that

   0.05% cyclosporine formulation resulted in an 8-fold increase in efficacy over the 0.05%

   cyclosporine / 0.625% castor oil formulation tested in the Phase 2 trial (and disclosed in Ding I).

   Dr. Schiffman further claimed, based on the Schirmer tear test scores in the second Phase 3 trial

   and the corneal staining tests results in both Phase 3 trials, that the Restasis formulation showed

   a 4-fold improvement over the 0.05% cyclosporine / 0.625% castor oil formulation tested in

   Phase 2. According to Allergan and Dr. Schiffman, these results were surprising because the


      95
         Allergan submitted this declaration in four of the six patent applications on October 14 and
   23, 2013. It submitted this declaration in the fifth patent application on December 5, 2013.
      96
         Id. at * 11 (second alteration in original) (quoting Allergan’s representation of Dr.
   Schiffman’s declaration to the PTO).

                                                    50
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 56 of 130 PageID #: 6768




   Phase 2 trial had suggested the 0.1% cyclosporine formulation was superior to the 0.05%

   formulation.

          167.    Dr. Schiffman’s representations to the PTO were false and misleading. As the

   Allergan court explained in its invalidity decision, Dr. Schiffman’s declaration is unreliable as a

   basis for patentability for four principal reasons:

                     First, Dr. Schiffman relied on statistically insignificant outcomes. Allergan’s
                      own statistical analyses had shown that there were no statistically significant
                      differences in outcomes between formulations. Nonetheless, Schiffman
                      concealed the lack of statistical significance from the PTO. Scientists do not
                      rely on statistically insignificant results, and scientists would not rely on the
                      analytic manipulations Schiffman performed.

                     Second, Dr. Schiffman did not compare like test results. Schiffman compared
                      the results of Schirmer tear tests performed with anesthetic to Schirmer tear
                      tests conducted without anesthetic. He also compared corneal staining scores
                      graded on a 0-3 point scale to those graded on a 0-5 point scale. Furthermore,
                      the Phase 2 and Phase 3 trials examined different patient populations (the
                      baseline characteristics of the patient populations materially differed);
                      measured different time points (in Phase 2, patients were evaluated at four,
                      eight, and twelve weeks, whereas, in Phase 3, patient were evaluated at one,
                      three, four, and six months); and tested different formulations (Phase 2 tested
                      0.1 % cyclosporine / 1.25% castor oil and 0.05% cyclosporine / 0.625% castor
                      oil, while Phase 3 tested 0.1% cyclosporine / 1.25% castor oil and 0.05%
                      cyclosporine / 1.25% castor oil). Thus, comparisons between the Phase 2 and
                      Phase 3 trials have no scientific value.

                     Third, Dr. Schiffman used data manipulation techniques to amplify small
                      differences between test results. For example, he relied on median changes
                      from baseline in order to create an illusion of improved efficacy. He then
                      relied on a faulty “ratio-of-ratios” technique to misleadingly enhance
                      differences between results. Such contortions gave the PTO the false
                      impression that Dr. Schiffman had actually obtained significant results.

                     Fourth, Dr. Schiffman failed to tell the PTO that he lifted the data he
                      presented from the Sall paper. Thus, his data was not only over a decade old,
                      it was also prior art to the second wave Restasis patents. As such, this data
                      could not support Allergan’s second wave patent applications.

   In short, as the Allergan court concluded, “Dr. Schiffman’s declaration and the accompanying




                                                     51
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 57 of 130 PageID #: 6769




   exhibits[] painted a false picture.”97

                     a.     Dr. Schiffman relied on statistically insignificant outcomes.

             168.    First, Dr. Schiffman improperly relied on statistically insignificant data to draw

   his desired conclusions: he disregarded the error bars and p-values associated with the data he

   lifted from the Sall study.

             169.    A p-value is the probability that a given outcome is result of random chance. P-

   values are critical because they tell scientists whether a given result is likely real. If the P-value

   is small enough (e.g., less than 0.05), then the result is “statistically significant.” P-values are

   calculated through head-to-head comparisons (pair-wise comparison) of the mean values of two

   groups of data. For example, one could compare (a) the mean improvement in Schirmer scores

   over a three-month period for patients treated with the 0.05% cyclosporine formulation to (b) the

   mean improvement in Schirmer scores over a three-month period for patients treated with the

   0.1% cyclosporine formulation. A pair-wise comparison of those two means could be used to

   derive a p-value indicating whether there was a real difference between the average improvement

   in Schirmer scores for the 0.05% cyclosporine formulation and the average improvement in

   Schirmer scores for the 0.1% cyclosporine formulation. A small p-value, such as p = 0.03, would

   indicate that the observed difference between those averages is likely real, in that the difference

   observed could be the result of random chance only 3% of the time. A large p-value, such as p =

   0.30, would mean that the difference as large or larger than the one observed is the result of

   random chance 30% of the time. Scientists typically regard a p-value of 0.05 as the cut off for

   statistical significance: data with p-values much higher than 0.05 are disregarded.

             170.    Dr. Schiffman omitted the p-values and standard error bars associated with the


       97
            Id. at *39.

                                                      52
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 58 of 130 PageID #: 6770




   data outcomes he took from the Sall paper in an attempt to pass off statistically insignificant

   differences between the 0.05% and 0.1% cyclosporine formulations as important. In reality, and

   as the Allergan court explained, “none of the pair-wise comparisons between the two cyclosporin

   formulations for corneal staining and Schirmer scores in the Phase 2 study or the pooled Phase 3

   studies demonstrated statistical significance at any time point.”98

             171.    In fact, many of the p-values for the pair-wise comparisons were very high. For

   example, the p-values for a comparison of Schirmer scores without anesthesia in Phase 2 – the

   only p-value regarding Schirmer scores that were calculated in Phase 2 – was 0.651 at week 4,

   0.790 at week 8, and 0.834 at week 12. No scientist would take seriously the differences in the

   raw data results between the two cyclosporine formulations given these extremely high p-values.

   These p-value essentially communicated that any measured difference in the efficacy of the two

   formulations was more likely-than-not a result of random chance. Interpreted properly, the data

   Schiffman told the PTO showed “unexpected results” actually showed no significant difference

   in efficacy between the 0.05% and 0.1% formulation.99

             172.    When Dr. Schiffman was questioned about this misrepresentation during the

   second wave patents’ validity trial, all he could muster was: “I think we’re making – in a sense,

   we’re trying to make too much out of statistical techniques when the bigger picture is – is – is

   really sufficient, I think.”100

             173.    As the Allergan court explained, “statistical significance is an important

   component in establishing the reliability of the clinical data for a person of skill in the art.”101


       98
            Id. at *37.
       99
            Id. at *64.
       100
             Id. at *28.
       101
             Id. at *29.

                                                      53
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 59 of 130 PageID #: 6771




   Allergan recognized this fact by creating a detailed statistical plan prior to executing the Phase 2

   and Phase 3 studies, as set forth in the Restasis NDA and as reported in Stevenson and Sall.

   Indeed, the lack of statistical significance between the two formulations is what kept Stevenson,

   et al., from concluding, in their peer-reviewed paper, that the 0.1% formulation did best or that

   the 0.1% formulation did better than the 0.05%. As Allergan’s expert conceded at trial, “one

   point of peer review is to make sure that authors don’t overstate their case.”102

                   b.     Dr. Schiffman did not compare like test results.

            174.   Second, in addition to Dr. Schiffman’s deliberate concealment of the p-values

   associated with the data he presented, Dr. Schiffman did not disclose to the PTO that the Phase 2

   and 3 test results he compared to demonstrate that the 0.05% cyclosporine formulation

   performed better than the 0.1% formulation in Phase 3 came from two distinct types of Schirmer

   tests. In his declaration, Dr. Schiffman compared test scores from Schirmer tests performed

   without anesthesia in Phase 2 to Schirmer tests performed with anesthesia in one of the two

   Phase 3 studies. Schirmer tear testing with anesthesia measures the baseline level of tearing;

   Schirmer tear testing without anesthesia measures baseline tearing plus some level of reflective

   tearing based on the patient’s reaction to the filter paper used to give the test. Therefore,

   Schirmer tear tests without anesthesia will inherently measure more tearing than Schirmer tear

   testing with anesthesia. Thus, comparing a Schirmer tear test without anesthesia to one with

   anesthesia is akin to comparing the marathon time of a runner who ran an easy course in good

   conditions to the time of a runner on a harder course with worse conditions to determine the

   faster runner. In reality, the Schirmer tear test results without anesthesia in Phase 3 showed a

   trend similar to the Schirmer tear test results without anesthesia in Phase 2 in that both favored


      102
            Id.

                                                     54
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 60 of 130 PageID #: 6772




   the 0.1% cyclosporine formulation, not the 0.05% cyclosporine formulation. But neither

   Schiffman nor Allergan disclosed this fact to the PTO.

          175.      Instead, Schiffman’s declaration included only an evaluation of the Schirmer tear

   test results with anesthesia in Phase 3, using medians, which spuriously seemed to favor the

   0.05% cyclosporine formulation. Relying on his cherry-picked comparison, Schiffman told the

   PTO that 0.05% cyclosporine formulation (the Restasis formulation) “demonstrated an 8-fold

   increase in relative efficacy” as compared to the 0.1% formulation. Only through his

   manipulation of the data – comparing the results of two different types of dry eye test – was Dr.

   Schiffman able to suggest that the 0.05% cyclosporine / 1.25% castor oil formulation tested in

   Phase 3 was 8 times more effective than the 0.05% cyclosporine / 0.625% castor oil or 0.1%

   cyclosporine / 1.25% castor oil castor oil formulations in Phase 2. A scientifically sound

   comparison of the data showed no such increase in efficacy.

          176.      Schiffman also declined to disclose that the Phase 2 and Phase 3 trials evaluated

   corneal staining scores on different scales: in Phase 2, corneal staining scores were evaluated on

   a 0-3 scale, whereas the Phase 3 studies used a 0-5 point scale. This difference in methodology

   rendered Schiffman’s comparisons of corneal staining scores across the trials scientifically

   inappropriate.

          177.      Furthermore, Schiffman did not disclose to the PTO that the baseline

   characteristics of the patient populations in the Phase 2 and Phase 3 studies materially differed.

   These differences confounded any comparison across the trials, but Schiffman kept this

   information a secret. He further did not disclose that the differences in formulations and time

   points measured across the Phase 2 and 3 clinical trials rendered his analysis inappropriate.

                    c.     Dr. Schiffman relied on medians and used a “ratio of ratios” data
                           analysis technique that exaggerated the differences in test results.


                                                    55
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 61 of 130 PageID #: 6773




          178.    Third, the data and method that Dr. Schiffman used to calculate the differences in

   efficacy between the formulations overstated the differences between them.

          179.    Dr. Schiffman’s statement that the Restasis formulation tested in the first Phase 3

   study led to an “8-fold improvement” over the 0.05% cyclosporine / 0.625% castor oil

   formulation tested in Phase 2 was based on a misleading “ratio-of-ratios” calculation. Dr.

   Schiffman first compared patients’ median change from baseline in Schirmer test scores at week

   12 for the 0.05% and 0.1% cyclosporine formulations in the Phase 2 study. He calculated that the

   change from baseline for the 0.05% formulation was approximately one-quarter as large as the

   change from baseline for the 0.1% formulation. He then conducted a similar comparison of the

   0.05% and 0.1% formulations in Phase 2 with regard to the median change in corneal staining

   score, again concluding that the change from baseline was approximately one-quarter as large for

   the 0.05% formulation as for the 0.1% formulation. He then performed the same calculation for

   corneal staining and Schirmer scores without anesthesia for each of the two Phase 3 studies. The

   mean improvement in the corneal staining scores for both Phase 3 studies was the same, as was

   the mean improvement in the Schirmer scores for the second Phase 3 study. However, Dr.

   Schiffman calculated the improvement in Schirmer scores for the first Phase 3 study as being

   twice as great for the 0.05% formulation as for the 0.1% formulation. He did so by: (1) ignoring

   all of the mean Phase 3 Schirmer data, (2) ignoring eleven of twelve Phase 3 median Schirmer

   data points that either showed no difference between the formulations or favored the 0.1%

   formulation, and (3) cherry-picking the one median Phase 3 Schirmer data point that supported

   his “surprising result” conclusion. He performed similar data manipulation for the corneal

   staining scores.

          180.    As the Allergan court explained, Dr. Schiffman’s calculations were “misleading”



                                                   56
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 62 of 130 PageID #: 6774




   because they were based on a calculation of the ratio of the differences between the improvement

   from baseline for the 0.05% and 0.1% cyclosporine formulations for the two studies. Even

   though the actual difference in the median improvement in Schirmer scores for the 0.05% and

   0.1% formulations in Phase 2 was only about 1.5 millimeters, the use of ratios of medians to

   represent the difference suggested that the difference was 4:1 in favor of the 0.1% formulation.

   Similarly, although the difference between the 0.05% and 0.1% formulations in the first study of

   Phase 3 Schirmer scores was not dramatic, depicting that difference as a ratio of the medians of

   change from baseline tended to exaggerate its significance by suggesting that the 0.05%

   formulation was twice as effective as the 0.1% formulation. Dr. Schiffman then calculated the

   ratio of the two ratios (2/.25), deriving a ratio of 8:1, which grossly misrepresented the

   difference between the 0.05% and 0.1% formulations as measured in the Phase 2 and Phase 3,

   suggesting that the 0.05% cyclosporine / 1.25% castor oil formulation performed eight times as

   well in the first study of Phase 3 as the 0.05% cyclosporine / 0.625% castor oil formulation in the

   Phase 2 study.

          181.      The Allergan court provided a useful example that helps show why such a ratio-

   of-ratios calculation is misleading:

                    Suppose that the baseline value on some metric was 10.00.
                    Suppose further that the Phase 2 data showed an improvement to
                    10.01 for the 0.05% cyclosporin/0.625% castor oil formulation and
                    an improvement to 10.03 for the 0.1% cyclosporin/1.25% castor oil
                    formulation. Suppose further that the Phase 3 data showed an
                    improvement to 10.01 for the 0.1% cyclosporin/1.25% castor oil
                    formulation and an improvement to 10.03 for the 0.05%/1.25%
                    castor oil cyclosporin formulation. Finally, suppose that statistical
                    analysis showed that none of those small variations in performance
                    were statistically significant, but were likely just the product of
                    experimental noise. Nonetheless, the ratio of the measured
                    improvements in the metric for the 0.1% cyclosporin/1.25% castor
                    oil formulation to the 0.05% cyclosporin/0.625% castor oil
                    formulation in Phase 2 would [be] 3:1, and the ratio of the


                                                     57
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 63 of 130 PageID #: 6775




                    measured improvements in the metric for the 0.1%
                    cyclosporin/1.25% castor oil formulation to the 0.05%
                    cyclosporin/1.25% castor oil formulation in Phase 3 would be 1:3.
                    The ratio of those two ratios would be 9:1. Any conclusion from
                    the “ratio of ratios” that there was a nine-fold relative improvement
                    in performance by the 0.05% formulation in Phase 3 over Phase 2
                    would obviously be spurious.103

            182.    Dr. Schiffman’s calculations also ignored and hid the fact that the subset of Phase

   2 patients he analyzed contained a small number of patients and that the difference in the means

   for the 0.05% cyclosporine formulation compared to the 0.1% formulation on some metrics,

   including Schirmer scores, were not statistically significant.

            183.    Furthermore, Dr. Schiffman cherry-picked the outcomes of tests to compare the

   performance of the 0.05% and 0.1% cyclosporine formulations. In other test categories for the

   Phase 2 studies, the 0.05% formulation did better than the 0.1% formulation. As the Allergan

   court explained, “[i]n order to make an appropriate assessment of the Phase 2 study data, it is

   necessary to view that data globally, not to select the data points that are most favorable to a

   particular desired outcome.”104

            184.    Finally, Dr. Schiffman relied on median data, which are refractory to meaningful

   statistical analysis and therefore are rarely used in reporting Phase 2 and Phase 3 clinical trials

   results, instead of relying on mean data, which are the normal way such results are analyzed and

   reported. In doing so, Schiffman rejected Allergan’s own statistical analysis, showing no

   meaningful difference between the 0.05% and 0.1% formulations.

            185.    In sum, by using ratios of ratios of medians of differences, Dr. Schiffman

   manipulated the raw data outcomes to create the illusion that 0.05% (Restasis) formulation was



      103
            Id. at *38.
      104
            Id. at *39.

                                                     58
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 64 of 130 PageID #: 6776




   far more effective in the Phase 3 study than it was in the Phase 2 study. Put another way, Dr.

   Schiffman convinced the PTO that Allergan had achieved an unexpected result through a highly

   misleading interpretation of the data.

                     d.       Dr. Schiffman concealed the fact that the data he relied on was over a
                              decade old; prior art to the second wave patents.

             186.    Fourth and finally, Dr. Schiffman’s declaration failed to inform the PTO that the

   outcomes he relied on in his declaration had been published thirteen years before the second

   wave patent applications and three years before their priority dates. Thus, as the Eastern District

   of Texas noted, a “major flaw in Dr. Schiffman’s presentation was [] that, even if the results

   reported in Sall would have been surprising at the time the Phase 3 trials were conducted, those

   results were publicly known before the invention.”105 In other words, the results published in the

   Sall paper were prior art to the second wave patents applications and could not serve as a basis

   for their patentability.

             187.    Had Allergan made clear to the PTO examiner that Dr. Schiffman’s declaration

   was based on data lifted from prior art known to Allergan for over a decade, as Allergan’s duty

   of disclosure, candor, and good faith required, the PTO examiner would have rejected all of the

   second wave applications for the same reasons it had denied every other prior application: the

   claims presented were obvious in light of the prior art.

             188.    Based on these serious problems, the Allergan court would later conclude that Dr.

   Schiffman’s “presentation to the PTO substantially overstated the difference between the clinical

   results obtained with the Ding formulations and the clinical results obtained with the Restasis

   formulation.”106 As the court explained:


       105
             Id. (emphasis added).
       106
             Id. at *64.

                                                     59
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 65 of 130 PageID #: 6777




                    To the extent that Allergan relies on Dr. Schiffman’s presentation
                    to the PTO . . . and the fact that the examiner concluded that
                    unexpected results had been shown . . . the Court finds that the
                    presentation made to the examiner in 2013, including Dr.
                    Schiffman’s declaration and the accompanying exhibits, painted a
                    false picture of the comparative results of the Phase 2 and Phase 3
                    trials. In addition, that presentation created the misleading
                    perception that the evidence that Dr. Schiffman relied on to show
                    unexpected results was not known at the time of the invention.107

            189.    The Allergan court would also later conclude that “the examiner’s finding of

   unexpected results . . . was [based] on evidence that did not accurately depict the comparative

   results of the two Allergan studies and that was, in any event, disclosed in the prior art.”108 In

   other words, but for Allergan submission of Dr. Schiffman’s highly misleading declaration, the

   PTO would never have issued the patent.

            7.      October 14 and 23, 2013: Allergan submits a second, highly misleading
                    declaration – the Attar declaration – to overcome the examiner’s rejection.

            190.    In addition to the Schiffman declaration, Allergan submitted a second, fraudulent

   declaration from Dr. Mayssa Attar. Like Schiffman, Dr. Attar falsely claimed that the Restasis

   formulation led to “unexpected results.” Dr. Attar stated that she read Dr. Schiffman’s

   declaration and agreed with his statements. In vouching for Schiffman’s fraudulent declaration,

   Dr. Attar herself misled the PTO.

            191.    Dr. Attar also misleadingly construed certain pharmacokinetic studies conducted

   on animal eyes in her declaration. Her interpretation of these studies relied on many of the same

   data manipulation techniques as Dr. Schiffman’s declaration and was highly misleading for

   similar reasons.



      107
            Id. at *39.
      108
            Id. (emphasis added).


                                                    60
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 66 of 130 PageID #: 6778




          192.    For example, Dr. Attar failed to disclose that a key diagram in her declaration,

   Exhibit B, compared incomparable results from two different studies with different

   methodologies and purposes, and the diagram appeared in neither study.

          193.    Nor did she make clear that the results of these studies had never been published

   and would not have informed the views of a person of ordinary skill in the art.

          194.    Her declaration also misconstrued basic pharmaceutical principles. It stated that:

                  Generally speaking, it was understood that
                  pharmacokinetic/pharmacodynamic relationship would indicate
                  that as more cyclosporin A reaches the target tissues of the ocular
                  surface, such as the cornea and conjunctiva, the more
                  immunomodulatory and more anti-inflammatory activity that can
                  take place and the more therapeutically effective a drug can be in
                  treating dry eye.

          195.    Basic drug science dictates otherwise. Most pharmaceutical ingredients can reach

   a plateau of therapeutic efficacy: on the plateau, addition of more active ingredient does not

   cause more therapeutic effect. Dr. Attar never addressed whether the formulations she compared

   had reached the therapeutic plateau and concealed that the Phase 2 and Phase 3 trials suggested

   that the 0.1% and 0.05% cyclosporine formulations had.

          8.      November 21, 2013: The Schiffman and Attar declarations convince the PTO
                  examiner to allow the second wave patents.

          196.    The Schiffman and Attar declarations had their intended effect. On November 21,

   2013, the examiner reversed course and allowed the second wave patent claims. Trusting Dr.

   Schiffman, Dr. Attar, and Allergan not to misrepresent the truth – as their duties of candor and

   good faith required – the PTO examiner did not uncover the manipulations, false comparisons,

   and misrepresentations that these declarations contained.

          197.    Instead, the examiner concluded that the Schiffman declaration

                  [i]s deemed sufficient to overcome the rejection . . . because: After
                  carefully reviewing exhibits A-F, which compare the instantly

                                                   61
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 67 of 130 PageID #: 6779




                    claimed embodiment having 0.05%/1.25% castor oil with
                    embodiments E and F of Ding et al. (0.10%/1.25%
                    [cyclosporin/]castor oil and 0.05%/.625% cyclosporin/castor oil
                    ratios), Examiner is persuaded that, unexpectedly, the claimed
                    formulation (0.05% cyclosporin A/1.25% castor oil) demonstrated
                    an 8-fold increase in relative efficacy for the Schirmer Tear Test
                    score in the first study of Phase 3 trials compared to the relative
                    efficacy for the 0.05% by weight cyclosporin A/0.625% by weight
                    castor oil formulation disclosed in Example 1E of Ding, tested in
                    Phase 2 trials. . . .

                    Exhibits E and F also illustrate that the claimed formulations
                    comprising 0.05% cyclosporin A/1.25% castor oil also
                    demonstrated a 4-fold improvement in the relative efficacy for the
                    Schirmer Tear Test score for the second study of Phase 3 and a 4-
                    fold increase in relative efficacy for decrease in corneal staining
                    score in both of the Phase 3 studies compared to the 0.05% by
                    weight cyclosporin A/0.625% by weight castor oil formulation
                    tested in Phase 2 and disclosed in Ding (Ding 1E).109

            198.    Thus, the examiner allowed the second wave Restasis patents based on Dr.

   Schiffman’s declaration. The examiner believed Allergan’s representation that the Restasis

   formulation demonstrated 8- and 4-fold increases in efficacy over the 0.05% cyclosporine /

   0.625% castor oil formulation tested in the Phase 2 trial.

            199.    The examiner also deemed the Attar declaration sufficient to overcome the prior

   obviousness rejection.

            200.    But for these declarations, the examiner would not have issued the new Restasis

   patents. Indeed, during the trial of the second wave patents’ validity, Dr. Schiffman conceded

   that his declaration was instrumental in persuading the PTO to grant the second wave

   applications.110

            201.    In January through April 2014, five of the applications issued as second wave



      109
            Id. at *11 (alterations in original except for the first).
      110
            Id. at *20.

                                                        62
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 68 of 130 PageID #: 6780




   patents: U.S. Patent Nos. 8,629,111 (“the ’111 patent”), 8,633,162 (“the ’162 patent”),

   8,642,556 (“the ’556 patent”), 8,648,048 (“the ’048 patent”), and 8,685,930 (“the ’930

   patent”). A sixth would issue in February 2016 as U.S. Patent No. 9,248,191 (“the ’191

   patent”). The figure below summarizes these patents and their lineage.




                                                  63
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 69 of 130 PageID #: 6781




                                        64
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 70 of 130 PageID #: 6782




              202.    In sum, Allergan procured the second wave patents through knowing, intentional

   fraud on the PTO.

   C.         Early 2014: Allergan wrongfully lists its second wave patents in the Orange Book.

              203.    After acquiring the second wave patents through fraud, Allergan employed

   another tactic to frustrate the introduction of generic Restasis products: it listed the second wave

   patents in the Orange Book.111

              204.    Throughout the first quarter of 2014, Allergan listed every second wave patent it

   obtained in the Orange Book:

                      Patent Number                         Date of Orange Book listing

                      8,629,111 (the ’111 patent)           January 14, 2014
                      8633,162 (the ’162 patent)            January 21, 2014
                      8,642,556 (the ’556 patent)           February 4, 2014
                      8,648,048 (the ’048 patent)           February 11, 2014
                      8,685,930 (the ’930 patent)           April 1, 2014

              205.    Each of Allergan’s listings was wrongful.

              206.    Under the Hatch-Waxman Amendments, an NDA holder may only submit patent

   information to the FDA for listing in the Orange Book if the patent is one for which “a claim of

   patent infringement could reasonably be asserted if a person not licensed by the owner engaged

   in the manufacture, use, or sale of the drug.”112

              207.    None of the second wave patents could “reasonably be asserted” against any

   applicants for generic Restasis. First, the second wave patents were knowingly acquired by fraud



        111
           Drug manufacturers send their drug patent information to the FDA, which then lists the
   patents in the Orange Book. Therefore, the drug manufacturers themselves do not technically list
   the patents; the FDA does. However, for simplicity’s sake, this complaint refers to such listings
   as drug-manufacturer listings since the drug manufacturers are the actors that cause the patents to
   be listed.
        112
              21 U.S.C. § 355(b)(1), (c)(2).

                                                       65
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 71 of 130 PageID #: 6783




   on the PTO. Second, in the context of litigation to enforce any one of the second wave patents,

   no reasonable litigant would realistically expect to prevail on the merits of the litigation; the

   obviousness of the patents would be revealed, as would the falsity of Allergan’s assertion of

   surprising comparative efficacy of the 0.05% formulation as of the priority date of September

   2003. As a result, Allergan could not “reasonably” assert the second wave patents against a

   would-be generic competitor, as Allergan harbored no realistic ability to prevail on the merits of

   such litigation.

           208.       Allergan knew that the second wave patents were not eligible for listing in the

   Orange Book: it knew Dr. Schiffman’s declaration constituted a misrepresentation. And it knew

   the second wave patents would be declared invalid as obvious given the absence of any true,

   surprising efficacy of the 0.05% formulation as of the priority date of September 2003.

           209.       By listing the second wave patents in the Orange Book, Allergan imposed

   additional regulatory requirements on existing and future Restasis ANDA applicants and created

   the potential for regulatory exclusivities that should not have existed.

           210.       First, all generic manufacturers that had submitted their ANDA applications

   before the second wave patents issued were required, as of the second wave patents’ dates of

   issuance, to amend their ANDAs to include certifications with respect to each of those patents.

   Thus, after Allergan listed the second wave patents, the ANDA applicants were required to

   amend their ANDAs, either (1) by filing Paragraph III certifications to those patents (and thus

   waiting many more years for FDA approval) or (2) by filing Paragraph IV certifications to

   challenge those patents (thereby triggering Allergan’s ability to bring immediate infringement

   litigation against them).

           211.       Second, by listing the second wave patents in the Orange Book, Allergan created



                                                      66
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 72 of 130 PageID #: 6784




   the space for it to argue, and the FDA to accept, that a 30-month stay of FDA approval for

   generic Restasis existed until at least 2018. Indeed, Allergan has taken this position in filings

   with the FDA and in filings with the Allergan court.

           212.    Third, by listing the second wave patents in the Orange Book, Allergan created

   the potential for one or more ANDA filers to argue that their Paragraph IV certification(s) to one

   or more of the second wave patents created a first-to-file exclusivity under which no other

   ANDA applicant could gain FDA approval for generic Restasis until 180 days after the first-to-

   file applicant entered the market. (At least two ANDA applicants, and Allergan itself, would

   later make this argument to the FDA).

           213.    Fourth, by obtaining the second wave patents, Allergan also created the potential

   for one or more ANDA filers to provide a Paragraph IV certification to a patent listed in the

   Orange Book prior to any second wave patents’ issuance. That ANDA filer could then argue that

   its Paragraph IV certification to the prior-listed patent created a first-to-file exclusivity with

   priority over any first-to-file exclusivity flowing from a Paragraph IV certification of the second

   wave patents. Indeed, at least one ANDA applicant would later make this argument to the FDA.

           214.    Allergan knew when it listed the second wave patents in the Orange Book that

   those listings would impose unwarranted regulatory hurdles to ANDA approval, would likely

   allow Allergan to bring immediate suit against ANDA applicants, and would create the potential

   for unwarranted 180-day exclusivities. The purpose and effect of Allergan’s second wave patent

   listings was to hinder and impede competition in the market for cyclosporine ophthalmic

   emulsion, 0.05%.

   D.      2011 to 2014: About five manufacturers submitted generic Restasis ANDAs to the
           FDA.

           215.    Beginning in 2011, generic pharmaceutical manufacturers – including some of


                                                     67
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 73 of 130 PageID #: 6785




   the biggest brand and generic pharmaceutical companies in the world – submitted ANDAs

   seeking FDA approval to market cyclosporine ophthalmic emulsion, 0.05%.

            216.   The manufacturers known to have filed ANDAs by early 2014 are listed below.

                                              ANDA                Date of ANDA
                    ANDA Applicant
                                              Number          Submission (if known)113
                        Watson
                                               203463            November 14, 2011
                   Pharmaceuticals, Inc.
                   Teva Pharmaceuticals                      Probably 2011, because of
                                               203880
                      (now Actavis)                          the first three digits (203)
                         Akorn
                                               204561                    2012
                     Pharmaceuticals
                         Mylan
                                               205894              None available.
                   Pharmaceuticals, Inc.
                     InnoPharma, Inc.          206835             January 13, 2014

            217.   By the summer of 2015, the FDA had concluded that several of those ANDAs

   were substantially complete at the time they were first filed, many years earlier.

            218.   On July 28, 2015, the FDA issued a “Dear Applicant” letter, asking generic

   Restasis applicants to comment on issues concerning a 180-day exclusivity period for the first-

   filer of a Paragraph IV certification with respect to Restasis (i.e., whether any of the generic

   Restasis ANDA filers claimed this period of exclusivity for their generic Restasis product).114

            219.   Generic Restasis ANDA filers submitted responses to this FDA request, and these

   responses not only acknowledged generic Restasis ANDA filings, but also revealed their timing.

            220.   For example, the generic manufacturer InnoPharma, Inc. (a Pfizer subsidiary) has



      113
            Discovery will show the actual ANDA submission dates.
      114
         Letter from T. Jetton to Cyclosporine Ophthalmic Emulsion ANDA Applicants, Docket
   No. FDA-2015-N-2713-0001 (July 28, 2015).


                                                    68
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 74 of 130 PageID #: 6786




   revealed that in mid-2015, the FDA deemed its ANDA for cyclosporine ophthalmic emulsion,

   0.05% to be substantially complete as of the ANDA’s original filing date of January 13, 2014.115

            221.   To be deemed substantially complete, an ANDA must contain sufficient data to

   plausibly support an FDA determination that the applied-for generic product is bioequivalent to

   the corresponding brand product, including drug release-rate data. The FDA’s determination that

   InnoPharma’s ANDA was substantially complete when filed on January 13, 2014 means that the

   FDA could have made an approval determination on that date.

            222.   Another example comes from the generic manufacturer, Akorn Pharmaceuticals.

   Akorn appears to have filed an ANDA in 2012 that the FDA subsequently determined (in mid-

   2015) to have been substantially complete at the time it was filed. Akorn has revealed that the

   FDA acknowledged its ANDA on June 30, 2015, and the acknowledgment appears to relate back

   to Akorn’s original ANDA filing in 2012.116 During a March 22, 2016 earnings call, Akorn CEO

   Raj Rai indicated that Akorn had submitted its ANDA for Restasis in 2012.117

            223.   In public correspondence with FDA, Apotex (another ANDA filer) stated that it

   interpreted the FDA’s “Dear Applicant” letter to all cyclosporine ophthalmic emulsion, 0.05%

   ANDA filers to necessarily imply that, by January 14, 2014, one or more ANDAs for that drug

   had been submitted and deemed substantially complete.118



      115
        Letter from InnoPharma Licensing LLC to the Food & Drug Admin. at 3, Docket No.
   FDA-2015-N-2713-0002 (Aug. 26, 2015).
      116
         Letter from Akorn Pharmaceuticals to the Food & Drug Admin. at 2, Docket No. FDA-
   2015-N-2713-0026 (Sept. 28, 2015).
      117
         Transcript of Akorn’s (AKRX) CEO Raj Rai on Business Update and 2016 Guidance
   Conference Call.
      118
         Letter from Apotex Inc. to the Food & Drug Admin. at 8, Docket No. FDA-2015-N-2713-
   0003 (Aug. 26, 2015).


                                                   69
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 75 of 130 PageID #: 6787




              224.   Allergan itself has stated, in its public correspondence with FDA, that it

   “understands” that “on or about July 9, 2015, FDA purportedly ‘received’ at least five ANDAs

   for review.”119 In that same public correspondence with FDA, Allergan stated that one of the

   ANDAs was submitted to FDA in 2013 and another was submitted as early as March of 2012.120

   Therefore, even Allergan agrees, given the FDA’s definition for ANDA substantial

   completeness, that several ANDA filers had sufficient data to plausibly support FDA approval,

   including on the criterion of bioequivalence, as early as 2014.

   E.         2014: Allergan begins a series of sham citizen petitions to the FDA.

              1.     January 2014: Allergan files its first sham citizen petition.

              225.   Another prong of Allergan’s multi-faceted scheme was to delay the FDA’s

   approval of any Restasis ANDA by filing repetitive, sham petitions to the FDA. With Ding I set

   to expire in May 2014, Allergan began to file, in January 2014, what would become a series of

   petitions attacking the FDA’s articulated scientific basis for approving generic Restasis ANDA

   applications.

              226.   Allergan knew that its comments to the draft guidance would not necessarily

   delay generic entry: the FDA is only required to consider these comments it; is not required – as

   it is with a citizen petition – to respond to individual requests to take (or refrain from taking)

   action.

              227.   Therefore, starting in January 2014, despite having already aired its criticism of

   the FDA’s draft guidance during the August 2013 comment period, Allergan began inundating



        119
         Letter from Allergan, Inc. to the Food & Drug Admin. at 3, Docket No. FDA-2015-N-
   2713-0030 (Sept. 28, 2015).
        120
              Id.


                                                      70
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 76 of 130 PageID #: 6788




   the FDA with submission after submission challenging the FDA’s approach to determining the

   requirements for approving applications for generic cyclosporine ophthalmic emulsion

   products.121

            228.    Allergan claims that it submitted these citizen petitions to tell the FDA that

   “rushing prematurely to approve a proposed generic drug [not supported by in vivo clinical

   endpoint studies] poses a risk to patient health.”122 But Allergan’s true goal was to delay the

   FDA’s review of any Restasis ANDA. Allergan told investors that this tactic – saddling the

   agency with baseless, duplicative citizen petitions relating to the 2013 draft guidance –

   exemplified its response to “intense competition from generic drug manufacturers.”123

            229.    On January 15, 2014, Allergan filed the first petition.

            2.      February 2014: Allergan amends its sham citizen petition.

            230.    On February 28, 2014, it filed another petition (the “February 2014 petition”),

   repeating the demands and arguments of the earlier one. This petition further added a required

   certification that acknowledged Allergan was aware of the existence of at least one specific

   instance of a generic company seeking to gain approval for a cyclosporine ophthalmic emulsion,

   0.05% product. (Allergan later withdrew the earlier January petition, effectively allowing the




      121
          See Letter from Allergan, Inc. to the Food & Drug Admin.,
   Docket No. FDA-2014-P-0117 (Jan. 15, 2014) (“January 2014 Citizen Petition”); Letter from
   Damon Burrows, Vice President, Associate General Counsel, Allergan, Inc. to the Food & Drug
   Admin., Docket No. FDA-2014-P-0304 (Feb. 28, 2014) (“February 2014 Citizen Petition”);
   Letter from Dwight O. Moxie, Senior Attorney, Allergan Inc. to the Food & Drug Admin.,
   Docket No. FDA-2015-P-0065 (Dec. 23, 2014) (“December 2014 Citizen Petition”); Letter from
   Thomas F. Poche, V.P. & Assist. General Counsel, Allergan, Inc. to the Food & Drug Admin.
   Docket No. FDA-2017-P-4745 (Aug. 4, 2017) (“August 2017 Citizen Petition”).
      122
            February 2014 Citizen Petition at 2.
      123
            Allergan, Inc., Annual Report 12 (Form 10-K) (Feb. 18, 2015); id. at 48.


                                                     71
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 77 of 130 PageID #: 6789




   February petition to replace it.)

            231.        The February 2014 petition largely parroted Allergan’s August 2013 comments to

   the FDA’s June 2013 guidance. The petition challenged the FDA’s decision to allow generic

   manufactures to use in vitro studies to establish bioequivalence for cyclosporine emulsion

   ophthalmic drug products. It made six demands of the FDA, including that it “withdraw the Draft

   Cyclosporine . . . and make clear that, bioequivalence for a proposed generic drug referring to

   RESTASIS can be demonstrated only through comparative clinical studies with appropriate

   clinical endpoints”124; that it “not accept for filing, but instead reject as incomplete, any ANDA

   referencing Restasis that does not include data derived from at least one comparative clinical

   endpoint study”125; and that it “make clear that it will not approve any ANDA referencing

   Restasis based exclusively on in vitro assays unless and until clinical studies have been

   performed sufficiently to validate that those in vitro assays correlate to relevant in vivo

   bioavailability in humans.”126

            232.        The February 2014 petition cited to the public comments Allergan’s cadre of paid

   doctors submitted, ostensibly “draw[ing] from their clinical experience, criticizing the draft

   guidance’s in vitro approach.”127

            233.        Allergan ostensibly supplemented the petition on May 29, 2014 and then re-

   submitted it on October 31, 2014.

            3.          November 2014: The FDA rejects Allergan’s first sham petition.

            234.        On November 20, 2014, only months after Allergan filed the February 2014


      124
            February 2014 Citizen Petition at 6.
      125
            Id.
      126
            Id.
      127
            Id. at 4.

                                                       72
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 78 of 130 PageID #: 6790




   petition and only weeks after its re-submission, the FDA denied all of Allergan’s substantive

   demands.

            235.   The FDA provided a thorough explanation of the scientific determination on

   which its draft guidance was based.

            236.   The scientific rationale for the in vitro testing option. The purpose of a

   bioequivalence study is to determine whether any formulation differences between a proposed

   generic product and the reference listed drug cause the active ingredient to reach the site of

   action at a different rate or to a different extent. There are two key concerns when determining

   bioequivalence of a locally acting topical ophthalmic product: (1) Are the test and reference

   products formulated similarly such that the release characteristics are the same between the two

   products?, and (2) Will the ocular tissues uptake the same amount of the drug, or will differences

   in formulation and/or manufacturing of the two products affect absorption?

            237.   The FDA considers comparative clinical endpoint studies to be relatively

   insensitive at detecting the manufacturing and formulation variables, which have the greatest

   potential to affect the bioavailability of topical ophthalmic products.128 In particular, in vivo

   clinical endpoint studies (studies in live subjects), which measure formulation differences

   indirectly rather than directly, may be limited by confounding variables such as differing

   severities of the disease and differences in the definition of the instrument used to measure

   efficacy, among other issues.

            238.   As a result, in recent years, the FDA researched alternative, in vitro



      128
          21 C.F.R. § 320.24(b)(4) (stating that comparative clinical endpoint trials are “the least
   accurate, sensitive, and reproducible of the general approaches for measuring bioavailability or
   demonstrating bioequivalence”).


                                                     73
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 79 of 130 PageID #: 6791




   bioequivalence testing methods that can be expected to detect meaningful differences in safety

   and therapeutic effect between generic and listed versions of non-systemically absorbed drugs (in

   vitro studies are studies conducted on blood, cells, or tissues in the laboratory setting).129 The

   FDA has explored many different approaches to demonstrating bioequivalence for locally acting,

   non-systemically absorbed topical drug products, including approaches were the proposed

   generic products is both quantitatively and qualitatively the same as the reference listed drug.

            239.   When a generic product is quantitatively and qualitatively the same as the

   reference listed drug, the only differences it could have from the reference listed drug would be

   in its physicochemical properties. Such differences can arise only from differences in the generic

   product’s manufacturing process and formulation steps, and they can affect the generic product’s

   drug release, absorption, and dose uniformity. When a generic product’s physicochemical

   properties and drug release rate are similar to those of the reference listed drug, bioavailability is

   expected to be the same for both products.

            240.   In recent years, based upon its research findings and other available information,

   the FDA has recommended in vitro studies for demonstrating the bioequivalence of several

   locally acting products when the formulations of the products are the same, including for

   cyclosporine ophthalmic emulsion, 0.05%.130 As such, the 2013 draft cyclosporine guidance

   includes a recommended in vitro option for proposed product formulations that are quantitatively

   and qualitatively the same as the reference listed drug and that also meet other specified criteria.


      129
            See 21 U.S.C. § 355(j)(8)(C).
      130
           Prior to its recommendations on cyclosporine ophthalmic emulsion, 0.05%, the FDA had
   recommended in vitro testing for other drug products. For example, the FDA recommended that
   generic applicants demonstrate bioequivalence via in vitro methods for the following drug
   products with formulations that were quantitatively and qualitatively the same as their reference
   listed drugs: vancomycin capsules, acyclovir ointment (topical dermatological product), and
   budesonide inhalation suspension (an inhalation suspension).

                                                     74
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 80 of 130 PageID #: 6792




          241.    In considering the most accurate, sensitive, and reproducible methodology to

   demonstrate bioequivalence, the FDA has also reviewed the option of conducting a comparative

   clinical endpoint study to demonstrate bioequivalence of cyclosporine ophthalmic emulsions. It

   concluded that a comparative clinical endpoint study likely would not be as reliable at detecting

   differences in the formulation and manufacturing process of a proposed generic product when

   the reference listed drug shows only a modest clinical effect.

          242.    The FDA also concluded that such trials might present economic and logistical

   challenges for ANDA sponsors. Nevertheless, the 2013 draft cyclosporine guidance provides an

   in vivo clinical endpoint option, and it recommends that a sponsor proposing to conduct such a

   trial first consult with the FDA by submitting the study protocol.

          243.    Based on these considerations, the FDA determined that, for cyclosporine

   ophthalmic emulsions, in vitro studies are likely more sensitive, accurate, and reproducible than

   comparative clinical endpoint studies. This determination is why the FDA’s 2013 draft guidance

   includes an in vitro testing-only option.

          244.    Comparing formulations that are quantitatively and qualitatively the same. The

   FDA’s recommended in vitro option for cyclosporine ophthalmic emulsion first provides that the

   proposed generic product formulation must be quantitatively and qualitatively the same as the

   reference listed drug (i.e., Restasis) because formulation differences (such as differences in the

   inactive ingredients) may alter cyclosporine bioavailability. The in vitro option is available only

   when it is confirmed that the identity and amount of each component in the proposed generic

   drug product is the same as that contained in the reference listed drug. For a proposed generic

   product that is not quantitatively and qualitatively the same as the reference listed drug, the in

   vivo study with a clinical endpoint would be the recommended option.



                                                    75
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 81 of 130 PageID #: 6793




          245.    Acceptable comparative physiochemical characterizations (Q3). Of course, the

   FDA recognizes that even a generic product that is quantitatively and qualitatively the same as

   the reference listed drug can have clinically significant differences in its physiochemical profile

   owing to differences in the generic product’s manufacturing and formulation processes.

   Accordingly, the FDA’s 2013 draft guidance also recommends that an ANDA applicant seeking

   to establish bioequivalence solely through in vitro studies demonstrate that the proposed generic

   product has a physiochemical profile similar to that of the reference listed drug. It recommends

   that applicants perform comparative physiochemical characterization of globule size distribution,

   viscosity, pH, zeta potential, osmolality, and surface tension.

          246.    Acceptable comparative in vitro release rates. Finally, the FDA’s in vitro option

   recommends that an ANDA applicant confirm that the cyclosporine release rate of its proposed

   generic product is comparable to that of the reference listed drug. An in vitro release rate reflects

   the combined effect of several physical and chemical properties in both the drug substance and

   the drug product. Manufacturing methods and processes (e.g., heating, mixing, or cooling) may

   change the formulation’s attributes, thereby affecting the rate of drug release and the drug’s

   bioavailability. Confirmation that a proposed generic product has a comparable release rate to

   that of the reference listed drug can help ensure that the proposed generic product will deliver

   cyclosporine to the ocular tissues for absorption in a manner comparable to that of the reference

   listed drug.

          247.    In sum, the FDA has determined that a proposed cyclosporine ophthalmic

   emulsion formulation that meets the three recommended criteria – quantitative and qualitative

   sameness, physiochemical sameness, and an acceptable comparative in vitro release rate – should

   become available at the site of action at a rate and to an extent that is not significantly different



                                                     76
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 82 of 130 PageID #: 6794




   than that of the reference listed drug. Thus, a proposed generic product that meets these three

   requirements has sufficiently demonstrated bioequivalence. Whether the data and information in

   a particular ANDA are sufficient to demonstrate bioequivalence is an issue the FDA determines

   during review of the specific ANDA.

            248.     The FDA rejected each of the scientific and legal positions Allergan asserted in its

   February 2014 petition.

            249.     With respect to the science, the FDA noted the exacting requirements of its in

   vitro option (as set forth in the 2013 draft guidance); namely, that an “in vitro option is available

   only when it is confirmed that the identity and amount of each component in the proposed

   generic drug product is the same as that contained in the [reference listed drug]. For a proposed

   generic product that is not [quantitatively and qualitatively] the same as the [reference listed

   drug], the in vivo study with a clinical endpoint would be the recommended option.”131

   Recognizing that even those products that are quantitatively and qualitatively the same can,

   through formulation or manufacturing differences, have different bioavailability, the in vitro

   option also requires an ANDA applicant to “demonstrate that the proposed generic product has a

   physiochemical profile acceptably similar to that of the [reference listed drug] . . . [by]

   perform[ing] . . . comparative physiochemical characterization to assure that . . . generic

   formulations can be expected to deliver the same amount of drug for absorption at the site of

   application as the [reference listed drug],” through measuring the seven characteristics of

   “globule size distribution, viscosity, pH, zeta potential, osmolality, and surface tension.”132



      131
          Letter from the Food & Drug Admin. to Allergan, Inc. at 13, Docket No. FDA-2014-P-
   0304-0042 (Nov. 20, 2014) (“FDA Nov. 2014 Response to Allergan Feb. 2014 Citizen
   Petition”).
      132
            Id. at 14.

                                                      77
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 83 of 130 PageID #: 6795




             250.     The FDA observed that it was “confident” the in vitro option had “general

   scientific validity” under any reasonable standard of that concept. Its guidance was

   “substantiated by scientific evidence,” including peer-reviewed research conducted by the FDA’s

   Office of Testing and Research.133 Allergan’s criticisms of the FDA’s research “were simply

   outside the scope” of the FDA’s publication.134 The FDA observed that Allergan “offer[ed] no

   evidence” to support its position that the FDA’s proposed measurements of certain

   physiochemical properties were insufficient to measure bioavailability on the basis of current

   science.135 The FDA also rejected Allergan’s claim that current methods of testing were

   inadequate. It rejected Allergan’s claim that the testing methods inadequately assessed safety and

   efficacy, concluding there was “no merit to this argument.”136 It rejected Allegan’s attempt to use

   the FDA’s prior rejection of in vitro data in a completely separate context to undermine the

   FDA’s conditional acceptance of in vitro data to prove the bioequivalence of cyclosporine

   ophthalmic emulsion, 0.05% products. And it rejected Allergan’s attack on FDA’s release-rate

   testing requirement, noting that the guidance recommends that “‘[a]cceptable comparative in

   vitro drug release rate tests’ be performed on the reference listed drug and test formulation,

   and the burden is on ANDA applicants to develop a suitable in vitro method for measuring

   drug release, not on FDA to prescribe one.”137

             251.     Finally, the FDA noted that the alternative to in vitro testing – in vivo testing –

   was inferior. It stated:


       133
             Id. at 16-17.
       134
             Id. at 17 n.55.
       135
             Id. at 18.
       136
             Id. at 20.
       137
             Id. at 25.

                                                        78
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 84 of 130 PageID #: 6796




                        Because comparative clinical endpoint studies measure
                        formulation differences indirectly rather than directly, it is more
                        likely that in vivo testing will result in erroneous determinations
                        of bioequivalence than in vitro testing. Thus, we believe that the
                        most accurate, sensitive, and reproducible methodology to
                        demonstrate bioequivalence likely will be in vitro testing, as
                        recommended in the Draft Cyclosporine BE Guidance. Moreover,
                        given the modest clinical benefit shown for cyclosporine
                        ophthalmic emulsion, such a comparative clinical endpoint study
                        could require more than 2,000 subjects with dry eye disease to
                        pass the statistical tests for bioequivalence. Consequently, we
                        recognize that a comparative clinical endpoint study may pose
                        economic and logistical feasibility concerns.138

            252.        As to Allergan’s arguments on the law, the FDA concluded that “[n]one of your

   legal conclusions has merit.”139

            253.        The FDA summed up its rejection of Allergan’s complaints, stating that the in

   vitro-only option in its June 2013 draft guidance was consistent with “the Agency’s authority to

   make bioequivalence determinations on a case-by-case basis using in vivo, in vitro, or both types

   of data.”140 This authority enabled the FDA “to effectuate several long-standing policies that

   protect the public health” when approving ANDAs for generic drugs.141 Those policies included

   “(1) refraining from unnecessary human research when other methods of demonstrating

   bioequivalence meet the statutory and regulatory standards for approval; (2) permitting the

   Agency to use the latest scientific advances in approving drug products; (3) protecting the public

   by ensuring only safe effective generic drugs are approved for marketing; and (4) making more

   safe and effective generic drugs available.”142



      138
            Id. at 26 (footnotes omitted).
      139
            Id. at 27.
      140
            Id. at 7.
      141
            Id.
      142
            Id. at 7-8 (footnotes omitted).

                                                        79
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 85 of 130 PageID #: 6797




          254.    The FDA rejected each and every factual and legal argument as well as every

   substantive demand Allergan posited in its February 2014 petition. The only demands that it

   “allowed” (in quotations given the pyrrhic nature of the grant) were (1) an opportunity to

   comment on the guidance (which, of course, Allergan had already been given), and (2) an

   articulation of the basis for FDA’s guidance decision (which it had already done, and was

   required to do in response to any petition on the subject, regardless how frivolous the demand

   might be).

          255.    After the FDA issued its November 20, 2014 rejection of Allergan’s petition,

   Allergan did not appeal that decision. An appeal of that decision in the courts might eventually

   resolve the issues (likely against Allergan), but that would not hinder the FDA’s ordinary course

   review of then-pending ANDAs for generic Restasis products.

          4.      December 2014: Allergan files yet another sham citizen petition.

          256.    On December 23, 2014 – only four weeks later – Allergan filed yet another

   petition with the FDA (the “December 2014 petition”).

          257.    The December 2014 petition largely repeated the positions Allergan set forth in its

   February 2014 petition. The December 2014 petition again demanded that the FDA require

   Restasis ANDA filers to conduct in vivo testing only.

          258.    Allergan supplemented the December 2014 petition four times, including an

   August 16, 2015 supplement in which Allergan demanded (among other things) that the FDA

   convene a committee of outside experts to evaluate the use of in vitro methods for testing generic

   Restasis. Allergan further demanded that the FDA refuse to receive, review, or approve any

   generic Restasis ANDAs until that outside committee’s evaluation was complete.

          259.    At the time Allergan filed the December 2014 petition, no reasonable company

   would have a realistic expectation that the FDA would adopt any of the substantive demands

                                                   80
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 86 of 130 PageID #: 6798




   made in the petition. The FDA had already addressed and rejected most of the arguments

   Allergan made in the December 2014 petition. That petition, and its supplements, provided no

   new, reliable, clinically relevant information upon which the FDA could allow, consistent with

   its statutory mandate to make decisions based on science and the law, Alleran’s regulatory

   positions.

             5.       February 2016: The FDA rejects Allergan’s second petition.

             260.     On February 10, 2016, the FDA denied all of the substantive demands made by

   Allergan in its December 2014 petition and various supplements to it (the “February 2016

   rejection”). In doing so, the FDA rejected each of the scientific and legal positions Allergan took

   in its petition.

             261.     The FDA first noted that the December 2014 petition “repeats many of the

   assertions that were at the center of Allergan’s previous petition.”143 Those assertions, the FDA

   found, were largely not worth further response from the agency.

             262.     The FDA also observed that many of Allergan’s complaints treated the draft

   guidance in a conceptually inaccurate way; Allergan was treating a draft guidance as a final,

   immovable position. But as the FDA pointed out, the document clearly “informs the reader via a

   conspicuously placed text box that the ‘draft guidance, once finalized, will represent the Food

   and Drug Administration’s (FDA’s) current thinking on this topic.’”144 Since the draft guidance

   “is a living, science-based document that is subject to change as new data and information on

   cyclosporine ophthalmic emulsion become available,”145 Allergan’s treatment of it as a static


       143
         Letter of Food & Drug Admin. to Allergan, Inc. at 13, Docket No. FDA 2015-P-0065-
   0027 (Feb. 10, 2016) (“FDA Feb. 2016 Response to Allergan Dec. 2014 Citizen Petition”).
       144
             Id. (emphasis in original).
       145
             Id. at 14.

                                                     81
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 87 of 130 PageID #: 6799




   position was incorrect. (Indeed, on the same day that the FDA denied the petition, the FDA

   issued modifications to the in vitro recommendations in the draft guidance to refine several

   requirements in the physiochemical characterization and statistical analysis).

             263.     The FDA rejected, once again, Allergan’s rehashed arguments about the

   ostensible need to show an established in vitro-in vivo correlation (IVIVC). And the FDA

   rejected Allegan’s citation to FDA-funded research on topical ophthalmic suspensions and

   emulsions as having “no bearing on the scientific validity” of the draft guidance.146 Among other

   reasons, that research did not even involve cyclosporine ophthalmic emulsion. It rejected

   Allergan’s citation to a statement attributed to a United States Pharmacopeia Expert Panel; since

   that panel “did not support [the] statement with evidence,”147 there was no reason for FDA to

   credit it.

             264.     The FDA also rejected Allergan’s assertion that in vitro testing of physiochemical

   properties of emulsions that are quantitatively and qualitatively the same is invalid for

   determining bioequivalence. It found “misleading” Allergan’s characterizations of comments

   made at an April 2015 public meeting. Because Allergan had repeated arguments about its NDA

   emulsion tests, the FDA reexamined that data: the FDA wrote it “still find[s] that none of

   Allergan’s test emulsions [were] comparable to Restasis” such that arguments about their lack of

   bioequivalence were unhelpful.148 And Allergan had not even tried to determine if those

   emulsion examples had comparative release rates. As the FDA put it, Allergan “did not follow”

   the draft guidance it attacked. As the FDA explained, Allergan’s claim that the in vitro testing


       146
             Id. at 18.
       147
             Id. at 19.
       148
             Id. at 24-25.


                                                      82
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 88 of 130 PageID #: 6800




   was invalid “confuses a scientific obstacle (which FDA expects applicants to overcome to

   support approval) for a scientific impossibility.”149

            265.     The FDA’s February 2016 rejection details other flaws of Allergan petition. The

   FDA was “unable to respond” to Allergan’s assertion that the FDA had not acknowledged “other

   directly relevant data” because “Allergan did not specify the other data that it contends we

   ignored.”150 Allergan’s presentation of globule size distributions used neither instrumentation nor

   a methodology “appropriate for the pivotal comparisons” envisioned by the guidance.151 Indeed,

   Allegan did not even use the same methodology to measure the test batches than that it used to

   measure the reference product – a fatal, scientific flaw. Allergan’s citation to the FDA’s

   recommendations for in vivo-only bioequivalence testing for solution or suspension products had

   no relevance to cyclosporine emulsion; the FDA’s “bioequivalence recommendations are

   determined on a case-by-case basis depending on the drug under study,”152 not for groups of

   different products with different characteristics. Allergan also “exaggerate[d]” the significance of

   the FDA’s extensive comments for in vivo testing of other topical ophthalmic products. As the

   FDA put it, “the degree of thought that FDA put into developing these guidances cannot be

   divined”153 from the number of comments the FDA provides.

            266.     The FDA concluded it “has clear legal authority to receive and approve an ANDA

   for cyclosporine ophthalmic emulsion that relies exclusively on in vitro testing data.”154 As a



      149
            Id. at 30.
      150
            Id. at 31.
      151
            Id. at 33.
      152
            Id. at 36.
      153
            Id. at 37.
      154
            Id. at 44.

                                                    83
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 89 of 130 PageID #: 6801




   result, the FDA, once again, rejected all of Allergan’s substantive demands. The FDA did agree

   (1) to disclose (as it had already done) the in vitro bioequivalence methods it intended to accept

   for ANDAs that refer to Restasis, and (2) to respond specifically to the Allergan’s testing of nine

   experimental test emulsions (and, in doing so, rejected them as scientifically unreliable).

            267.    After the FDA issued its February 2016 rejection of Allergan’s December 2014

   petition, Allergan did not appeal that decision. Appealing the decision in the courts might

   eventually resolve the issues (likely against Allergan), but that would not hinder the FDA’s

   ordinary course review of then-pending ANDAs for generic Restasis products.

            268.    In 2016, the FDA issued amendments to its draft guidance for cyclosporine

   ophthalmic emulsion products. Allergan commented on those revisions.

            6.      August 2017: Allergan files a third citizen petition to the FDA.

            269.    On August 4, 2017, Allergan filed yet another petition with the FDA (the “August

   2017 petition”), once again attacking the FDA’s articulated scientific basis for approving generic

   Restasis. This petition predictably requested – again – that the FDA refuse to accept or approve

   any pending ANDAs unless supported by in vivo clinical endpoint studies.155 Allergan

   supplemented this petition on October 13, 2017.156

            270.    At the time that Allergan filed the August 2017 petition, no reasonable company

   would have a realistic expectation that the FDA would adopt any of the substantive demands

   made in the petition. The FDA had already addressed and rejected most of the arguments it made

   in this petition. The August 2017 petition, and its supplement, provided no new, reliable,

   clinically relevant information upon which the FDA could allow, consistent with its statutory


      155
            August 2017 Citizen Petition at 1.
      156
          Supplement to Allergan’s August 4, 2017 Citizen Petition, Docket No. FDA-2017-P-4745
   (Oct. 13, 2017) (“October 2017 Supplement”).

                                                   84
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 90 of 130 PageID #: 6802




   mandate to make decisions based on science and the law, its regulatory positions.

   F.     June 2015: The FDA acknowledges added regulatory challenges arising from
          Allergan’s January 2014 listing of the ’111 patent in the Orange Book.

          271.    Up until January 2014, all of the ANDAs pending with the FDA (four in total)

   were filed with Paragraph III certifications of the Ding I patent. In other words, all of the

   manufacturers that filed ANDAs before January 2014 were prepared to wait until Ding I expired

   in May 2014 for FDA approval and launch. The first ANDA was filed in November 2011; two

   others were filed in 2012. Thus, by January 2014, three of the four ANDAs had been pending

   with the FDA for two or more years.

          272.    Allergan’s procurement and listing of the first second wave patent in the Orange

   Book on January 14, 2014 created a series of consequences, all of which furthered Allergan’s

   scheme.

          273.    First, as soon as the second wave patents began to issue, all of the then-pending

   ANDAs had to be amended to include either Paragraph III or Paragraph IV certifications with

   respect to the new second wave patents. A Paragraph III certification would have meant the

   ANDA holder was prepared to wait until the second wave patents expired for FDA approval and

   launch (e.g., 2024). This prospect was highly unlikely. Paragraph IV certifications, on the other

   hand, attested to the invalidity or non-infringement of the newly listed patents and signaled to the

   FDA that the ANDA holder was looking to market its generic drug as soon as possible. All of the

   ANDAs that were pending with the FDA as of January 14, 2014 were amended to include

   Paragraph IV certifications to the newly listed second wave patents.

          274.    Second, these Paragraph IV certifications enabled Allergan to sue each ANDA

   holder for infringement of the newly listed second wave patents. Ordinarily, the timely filing of a

   patent infringement action upon receipt of a Paragraph IV certification triggers an automatic 30-


                                                    85
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 91 of 130 PageID #: 6803




   month stay of FDA approval. But because these Paragraph IV certifications came by way of

   amendments to already pending ANDAs, which the FDA later determined were substantially

   complete when filed, no 30-month stay technically applied to any of them.157 Allergan, however,

   repeatedly disputed the non-existence of the 30-month stays as to all the ANDA holders.

   Allergan pressed that, as a result of the automatic, 30-month stays, the FDA could not approve

   any ANDA pending resolution of the patent infringement litigation.

            275.   Third, the Paragraph IV certifications also obligated the FDA to direct resources

   towards resolving whether one or more of the certifications created first-to-file exclusivity for a

   particular generic manufacturer. If such exclusivity existed, no other ANDA applicant could gain

   FDA approval for its generic Restasis until 180 days after the first-to-file applicant entered the

   market. Because the 180-day market exclusivity period in this case could amount to hundreds of

   millions of dollars in additional revenue to the first-filer, the Paragraph IV certifications altered

   the motives of each ANDA holder. Each had a compelling incentive to convince the FDA of its

   first-to-file status. Given these stakes, the FDA generally makes its first-to-file decisions very

   carefully so as to reasonably avoid lawsuits from disappointed ANDA filers. Accordingly, first-

   to-file decision-making – flowing from Allergan fraudulently obtaining the second wave patents

   and then improperly listing them in the Orange Book – has the capacity to slow the FDA ANDA

   approval process.

            276.   Fourth, Allergan’s procurement of the second wave patents created the

   opportunity for one or more ANDA filers to provide a Paragraph IV certification as to the Ding I



      157
          21 U.S.C. § 355(j)(5)(B)(iii). The automatic, 30-month stay technically applied to the
   following Paragraph IV-certified ANDAs: Apotex, Famy Care, TWi, Deva, Saptalis, and
   Amneal. All of these ANDAs were filed with the FDA after Allergan’s January 2014 Orange
   Book listing of the first second wave patent.

                                                     86
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 92 of 130 PageID #: 6804




   patent (the older, already-listed Orange Book patent). In so doing, the ANDA filer would present

   the FDA with a separate and competing track of first-to-file exclusivity determinations. Seizing

   the opportunity Allergan created, one generic filer, InnoPharma, did exactly that.

          277.    In early December 2013, the Official Gazette of the PTO publicly disclosed that

   the PTO would issue the first second wave patent on January 14, 2014. InnoPharma first filed its

   ANDA on January 13, 2014 – the day before the first second wave patent issued. InnoPharma’s

   ANDA was the first and only ANDA to contain a Paragraph IV certification to the Ding I patent.

   Absent knowledge that the first second wave patent would issue, no reasonable ANDA applicant

   in InnoPharma’s position would have expected the FDA to approve its ANDA within the four

   months before Ding I expired. InnoPharma, however, took advantage of the opportunity created

   by Allergan’s scheme, likely filing its Paragraph IV to Ding I in the hopes of: obtaining a

   regulatory advantage with the FDA, securing a better negotiation position with Allergan for later

   settlement purposes, and/or negating any first-filer exclusivity that might otherwise be awarded

   to a competing generic manufacturer. In any event, InnoPharma’s Paragraph IV certification to

   Ding I – a natural consequence of Allergan’s fraudulent procurement of the first second wave

   patent – added material complexity to the challenging first-filer determination the FDA faced

   and only furthered any slowdown in the FDA’s ANDA approval process.

          278.    In July 2015, the FDA acknowledged the difficulties it faced as a result of

   Allergan’s January 2014 procurement and listing of the first second wave patent in the Orange

   Book. In a July 28, 2015 “Dear ANDA Applicant” letter, the FDA solicited the views of all the

   ANDA filers regarding which ANDA applicant should be deemed the first-filer. Allergan used

   the “Dear ANDA Applicant” letter as an opportunity to demand, again, as it had in its citizen

   petitions, that the FDA refuse to approve any ANDA that was not supported by clinical end-point



                                                   87
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 93 of 130 PageID #: 6805




   studies.158 Allergan also advocated that the FDA find no forfeiture of the 180-day exclusivity had

   occurred (likely in an effort to keep the option of a no-authorized generic settlement available).

   In doing so, Allergan sought to further complicate the FDA’s first-filer decision-making process

   and delay any FDA ANDA approvals. To this day, the FDA has not yet publicly made its first-

   filer determination.

              279.   The first-filer uncertainty created by Allergan’s procurement and Orange Book

   listing of the second wave patents also led to Teva’s October 17, 2018 filing of an action in the

   United States District Court for the District of Columbia. Through this action, Teva sought a

   court declaration and order barring the FDA from awarding first-filer status to any other ANDA

   applicant – again, the FDA had to direct resources to addressing the first-filer uncertainty created

   by Allergan’s obtaining by fraud and improperly listing the Second Wave patent. In response to

   that action, the FDA argued that the reality that it has not yet approved an ANDA for Restasis,

   much less Teva’s, required the Court to dismiss the action on ripeness grounds. To avoid further

   litigation on this issue, the FDA now has an incentive not to review and approve an ANDA while

   Teva’s action remains pending. As of the filing of this complaint, Teva’s action remains pending.

   G.         August 2015: Allergan begins a series of sham patent infringement lawsuits.

              280.   In the midst of filing these sham citizen petitions, Allergan also initiated sham

   lawsuits against its would-be generic competitors. In response to Allergan’s Orange Book

   listings, exactly as Allergan had planned, generic competitors were forced to submitted original

   or amended Paragraph IV certifications to the FDA with respect to the second wave patents.

              281.   On or about June 2015, the FDA acknowledged receipt of several ANDAs for


        158
         Ltr. from D. Moxie to Division of Dockets Management (HFA-305), FDA, Re: Docket
   No. FDA-2015-N-2713—Abbreviated New Drug Applications for Cyclosporine Ophthalmic
   Emulsion (Sept. 28, 2015).

                                                      88
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 94 of 130 PageID #: 6806




   cyclosporine ophthalmic emulsion, 0.05%. Upon the FDA’s acknowledgement of these ANDAs,

   several generic manufacturers (Apotex, Akorn, Mylan, and Teva) served notices of their

   Paragraph IV certifications on Allergan starting in July 2015. The Paragraph IV notices asserted

   that the second wave patents either were invalid or non-infringed. Several other ANDA filers

   would later follow suit. The table below summarizes when generic manufacturers served their

   Paragraph IV notices on Allergan.

          282.    In August of 2015 – after receiving the Paragraph IV notices its Orange Book

   listings triggered – Allergan filed suit against Akorn, Teva, Apotex, and Mylan in the Eastern

   District of Texas. Allergan alleged infringement of various claims in the first five of the six

   second wave patents.

          283.    Over time and as additional generic makers served notice of their ANDAs and

   Paragraph IV certifications on Allergan, Allergan filed additional suits against its would-be

   competitors. The table below summarizes when Allergan filed these lawsuits.

                                 Paragraph
            Defendant                           Complaint                    Patents
                                 IV Notice
                                                  Filed
                                  Received
       Teva Pharmaceuticals       07/23/15        08/24/15     ’111, ’162, ’556, ’048, ’930

       Apotex                     07/24/15        08/24/15     ’111, ’162, ’556, ’048, ’930
       Akorn
                                  07/13/15        08/24/15     ’111, ’162, ’556, ’048, ’930
       Pharmaceuticals
       Mylan
                                  07/21/15        08/24/15     ’111, ’162, ’556, ’048, ’930
       Pharmaceuticals, Inc.
       InnoPharma, Inc.           08/03/15        09/08/15     ’111, ’162, ’556, ’048, ’930

       Famy Care Ltd.             03/01/16        04/12/16     ’111, ’162, ’556, ’048, ’930, ’191

       TWi Pharmaceuticals        06/09/16        07/20/16     ’111, ’162, ’556, ’048, ’930, ’191

       Deva Holdings              11/11/16        12/22/16     ’111, ’162, ’556, ’048, ’930, ’191



                                                    89
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 95 of 130 PageID #: 6807




       Saptalis
       Pharmaceuticals,            6/27/18         8/10/18      ’162, ’556
       LLC
       Amneal
                                    8/9/18         9/19/18      ’162, ’556
       Pharmaceuticals LLC

          284.    No reasonable brand company would have a realistic expectation of prevailing on

   the merits of the second wave patent litigation.

          285.    Federal court patent litigation affords parties the opportunity to conduct orderly

   construction of the applicable patent claims, reveal the actual facts that lurk behind broad

   misstatements, compare the timing of claimed inventiveness to the true prior art publication

   dates, and determine the merits of validity and infringement of patents.

          286.     In the stark light of federal patent litigation, no reasonable litigant in Allergan’s

   position would have realistically expected to avoid invalidation of the second wave patents.

   These patents were obviousness in light of the prior art as of their September 2003 priority date.

          287.    First, the second wave patents were prima facie obvious in light of the Ding I

   patent and the Sall and Stevenson publications. Allergan itself conceded this reality in

   unequivocal terms during its prosecution of the ’857 patent.

          288.    Second, Allergan was cornered into taking the position that, as of the priority date

   of September 2003, it had uncovered some unexpected and surprising attributes of the 0.05%

   cyclosporine formulation as compared to the 0.1% formulation. But the data Allergan relied on

   to reach that conclusion dated back to its own clinical trials in the 1990s – the results of which

   were published in 2000 in articles that served as prior art to the second wave patent applications.

          289.    Third, any reasonable litigant would not expect a federal court to accept the

   machinations to which Allergan’s declarants were required to go, including: (1) rejecting the

   express conclusions of Allergan’s prior publications, (2) deleting p-values and error bars in


                                                      90
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 96 of 130 PageID #: 6808




   figures submitted to the PTO to hide that comparisons of the 0.05% and 0.1% cyclosporine

   formulations were not statistically significant, (3) comparing results from disparate dry eye tests,

   (4) comparing the results from differing patient populations (i.e. comparing patient populations

   with varying severity of dry eye); (4) manipulating data through misleading ratio-of-ratios

   calculations, ignoring the vast majority of test results in favor of a few outlier outcomes; (5)

   relying on median changes from baseline rather than means; (5) and ignoring the critical fact the

   outcomes discussed were disclosed in prior art to the second wave applications; and (6)

   misconstrued basic pharmaceutical principles.

           290.    Fourth, the second wave patents had been procured by fraud. Allergan knew this.

   Its enforcement of them was a sham.

           291.    Finally, while not dispositive of the sham nature of the second wave litigation, the

   results of that litigation show the plausibility of the allegation that there was no realistic

   expectation of a win by Allergan on the ultimate merits.

   H.      December 2015: Allergan settles pending inter partes proceedings to forestall
           invalidation of the second wave patents.

           292.    Allergan’s latest effort to forestall competition in the market for cyclosporine

   ophthalmic emulsion, 0.05% stems from a series of inter partes review requests.

           293.    In June 2015, Apotex petitioned the Patent Trial and Appeals Board (the “Board”)

   to initiate an inter partes review of the second wave patents (Apotex subsequently provided

   notice of its Paragraph IV certifications to Allergan on July 23, 2015).

           294.    Allergan settled the Apotex inter partes proceedings in December 2015, on

   undisclosed terms, just days before the Board was set to rule on the likelihood that it would

   invalidate the second wave patents.




                                                     91
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 97 of 130 PageID #: 6809




              295.   Allergan’s settlement of Apotex’s inter partes proceedings effectively forestalled

   – by at least a year – any risk that any one of the second wave patents would be invalidated by

   inter partes review proceedings.

   I.         September 2017: Allergan enters an anticompetitive agreement with the Saint Regis
              Mohawk Tribe to avoid invalidation of the second wave patents.

              296.   In June 2016, Mylan similarly petitioned the Board to initiate an inter partes

   review of the second wave patents. In December 2016, the Board resolved the same question that

   Allergan’s settlement with Apotex mooted the year prior: The Board concluded there was a

   reasonable likelihood that each of the second wave patents would be invalidated upon the

   Board’s further review. That conclusion triggered subsequent proceedings against all six second

   wave patents.159

              297.   Teva, Akorn, and Famy Care then filed their own inter partes review petitions.

   The Board joined these petitions with Mylan’s inter partes proceeding.

              298.   On September 8, 2017, Allergan entered into an ostensible agreement with the

   Saint Regis Mohawk Tribe to convey ownership of the second wave patents to the tribe with an

   exclusive license back to Allergan for all FDA-approved uses in the United States. The

   agreement also included a promise from Mohawk that it would not waive its sovereign immunity

   with respect to any inter partes review or other administrative action in the PTO related to the

   second wave patents. The agreement further provided for a payment to Mohawk of $13.5 million




        159
           Because the terms of Allergan’s settlement with Apotex in December 2015 (that avoided
   the risk the second wave patents would be invalidated for as much as a year) were not made
   public, direct purchasers are presently unable to determine the extent to which that settlement
   may have violated FTC v. Actavis, 570 U.S. 136 (2013), and thereby constitute another
   component in Allergan’s overall scheme.


                                                      92
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 98 of 130 PageID #: 6810




   from Allergan, plus potentially $15 million in annual royalties.160

            299.        On the same day that Mohawk and Allergan entered into their purported transfer

   of property rights – less than a week before the scheduled inter partes hearing – Mohawk

   petitioned the Board to dismiss the pending inter partes reviews for lack of jurisdiction based on

   tribal sovereign immunity.161

            300.        No objectively reasonable litigant could expect these obstructionist tactics to

   succeed. Courts have rejected similar schemes to game the law, including in the context of

   sovereign tribes where the only interest the tribe had was in being paid for the cover of

   immunity.162

            301.        The Allergan court allowed Mohawk to be joined as a co-plaintiff, but only to

   ensure that any judgment it rendered would apply to Mohawk. The Court explained that despite

   its “serious concerns about the legitimacy of the tactic that Allergan and the Tribe have

   employed,”163 it would “adopt the safer course of joining the Tribe as a co-plaintiff, while

   leaving the question of the validity of the assignment to be decided in the [inter partes review]

   proceedings.”164

            302.        Allergan has made no secret of its subjective bad faith in adding Mohawk as a

   defendant in the inter partes reviews. Allergan’s chief executive, Brent Saunders, explicitly


      160
           See Brenda Sandburg, Allergan May Rue Mohawk Tribe Deal as Court Invalidates
   Restasis Patents, Pink Sheet (Oct. 16, 2017),
   https://pink.pharmaintelligence.informa.com/PS121779/Allergan-May-Rue-Mohawk-Tribe-
   Deal-As-Court-Invalidates-Restasis-Patents.
      161
         Decision at 1, Mylan Pharmaceuticals Inc. v. Saint Regis Mohawk Tribe, Case IPR2016-
   01127 (PTAB Feb. 23, 2018) (Paper No. 132).
      162
            See, e.g., People ex rel. Owen v. Miami Nation Enter., 386 P.3d 357 (Cal. 2016).
      163
            Tribe Joinder Op. at 4.
      164
            Id. at 9.

                                                         93
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 99 of 130 PageID #: 6811




   acknowledged that Allergan pursued the deal with Mohawk not to advance competition on the

   merits, but rather to avoid “double jeopardy” – that is, to intentionally disrupt one of the two

   adjudicative proceedings (the federal district court proceedings or the inter partes review

   proceedings). However, this stated rational ignores the fact that Allergan itself initiated the

   federal district court proceedings and could voluntarily dismiss them at any time.

            303.   Mohawk, for its part, entered the agreement for the money. Mohawk is not

   entering the pharmaceutical industry. In fact, Mohawk has publicly disclaimed any actual

   business interest in the pharmaceutical industry.165 Licensing the second wave patents back to

   Allergan was not a natural outgrowth of any ownership interest Mohawk had prior to September

   2017. And, from Mohawk’s comments, the agreement was not made pursuant to a natural future

   interest either. In entering this contract, Mohawk was not acting in its sovereign capacity (e.g.,

   regulating the sale or use of cyclosporine ophthalmic emulsion, 0.05% on a reservation) and was

   obtained no value for the ownership of the patents. While the license agreement excluded

   pharmaceutical use by Mohawk and permitted all other uses, Mohawk cannot exploit the

   inventions outside of the pharmaceutical realm because the patents are limited to pharmaceutical

   use.

            304.   In February 2018, the Board denied Mohawk’s motion. It determined that

   Mohawk’s “assertion of its tribal immunity does not serve as a basis to terminate these

   proceedings” and that Allergan retained “’all substantial rights’ in the challenged patents.”166


      165
           See Saint Regis Mohawk Tribe Office of Technology, Frequently Asked Questions About
   New Research and Technology (Patent) Business at 1, https://www.srmt-
   nsn.gov/_uploads/site_files/Office-of-Technology-Research-and-Patents-FAQ.pdf (“[T]he Tribe
   is not investing any money in this business. Its only role is to hold the patents, get assignments,
   and make sure that the patent status with the US Patent Office is kept up to date.”).
      166
        Decision at 18, 20, Mylan Pharmaceuticals Inc. v. Saint Regis Mohawk Tribe, Case
   IPR2016-01127 (PTAB Feb. 23, 2018) (Paper No. 132).

                                                    94
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 100 of 130 PageID #: 6812




   Allergan and Mohawk filed a joint notice of appeal from that decision.

              305.   In that appeal, the United States Department of Justice filed a brief in support of

   affirmance, stating that the “evident purpose of” Allergan and Mohawk’s deal “was to allow

   Allergan to retain and enforce its patents without risk of an adverse decision in the inter partes

   review.” “In effect, the commercial rental of a tribe’s sovereign immunity to a pharmaceutical

   company.”167

              306.   In July 2018, the Federal Circuit affirmed. In November 2018, the Federal Circuit

   issued its mandate to the Board after denying Allergan’s petitions for rehearing, en banc review,

   and a stay pending certiorari. On January 7, 2019, the Board advised that it would rely on the

   existing record to issue a final decision on the patent merits in due course.

   J.         October 2017: A federal district court invalidates the second wave patents after
              trial.

              307.   In its litigation against the generics, Allergan originally asserted all six of its

   patents against the generics (for a total of 157 patent claims). Because these 157 claims

   substantially overlapped with one another, Allergan ultimately reduced its asserted claims to

   thirteen unique claims to be resolved at trial. Allergan agreed that the outcome of this trial would

   govern all claims Allergan had previously asserted against the generics across all six patents. In

   connection with this claim reduction process, Allergan agreed to drop the ’162 and ’556 patents

   as duplicative of the thirteen claims arising from the other four second wave patents to be tried.

              308.   The generic manufacturers raised concern that by merely dropping the ’162 and

   ’556 patents, Allergan left open the possibility that it could raise each or both of these patents in

   subsequent proceedings (i.e., if Allergan received an adverse judgment at trial on the four other


        167
          Brief for the United States as Amicus Curiae in Support of Appellees at 2, No. 2018-1638
   (Fed. Cir. filed May 11, 2018).

                                                        95
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 101 of 130 PageID #: 6813




   second wave patents). During the August 1, 2017 pretrial conference, the Court made clear that

   the objective was “to make sure that this matter is dispositive of the entire dispute between the

   parties.” The Court clarified that, for purposes of the Hatch-Waxman proceedings, the trial on

   the thirteen representative claims would “dispose of all the disputes.” The Court wanted to be

   sure that, later on, there would be no additional claims or infringement arguments. Allergan’s

   counsel agreed: “any remedy that your Honor might enter as to the representative claims would

   apply equally to the unasserted claims.”168

            309.   When Allergan appeared to balk at providing the generic manufacturers with

   covenants not to sue based on the dropped ’162 and ’556 patents, the matter was raised to the

   Court again in the August 27, 2017 final, pre-trial conference. In response, the Court reiterated

   that “it was pretty clear what the intent was, which was to have this entire dispute turn on the

   resolution of these 13 claims that are in suit, and that there wouldn’t be anything left over either

   way.” Upon learning that the parties were in agreement conceptually, the Court advised that “it

   should not be hard to cobble together language that will solve the problem.” If there were issues

   drafting that language, the Court noted that it would make itself available to fully resolve the

   matter.169

            310.   Trial commenced the following day. Following the conclusion of that trial, on

   October 16, 2017, the Eastern District of Texas held the second wave patents were invalid for

   obviousness. Judge William C. Bryson of the United States Court of Appeals for the Federal

   Circuit presided over this trial, sitting on the Eastern District of Texas by designation. In an


      168
         Aug. 1, 2017 Conf. Trans. at 7-8, Allergan, Inc. v. Teva Pharmaceuticals USA, Inc., 15-
   cv-01455 (E.D. Tex.).
      169
         Aug. 23, 2017 Conf. Trans. At 73-74, Allergan, Inc. v. Teva Pharmaceuticals USA, Inc.,
   15-cv-01455 (E.D. Tex.).


                                                    96
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 102 of 130 PageID #: 6814




   extremely thorough opinion, the Allergan court found that Allergan had secured the second wave

   patents by “paint[ing] a false picture” of the relevant data.170 As the Court explained, Allergan

   had conceded in 2009 that the Restasis formulation would have been “readily envisage[d]” from

   the Ding I patent.171 And the data Allergan relied on to show unexpected results did not, in

   reality, demonstrate anything unexpected. In any event, this data was actually prior art and could

   not be relied on to prove the patentability of the second wave patents.

              311.     Despite this litigation’s lack of objective merit, Allergan pressed its claims for

   years.

              312.     The objective merits were irrelevant, however, to Allergan’s true purpose.

   Allergan filed suit not to vindicate any legitimate patent infringement issues, but to frustrate the

   introduction of generic Restasis products on the market. Its motives were financial: every extra

   month Allergan could delay competition on Restasis added another $125 million to its revenues.

              313.     In November 2018, after Allergan’s appeal of the trial judgment was exhaustively

   briefed and argued, the Federal Circuit issued a one-word decision: “AFFIRMED.”172

   K.         January 2018: The FDA rejects Allergan’s third citizen petition.

              314.     On January 2, 2018, the FDA rejected Allergan’s third petition in its entirety.

              315.     Given the repetitive and unsupported nature of the issues this petition once again

   posited, the FDA’s rejection was brief. And once again, it reminded Allergan of the publicly

   stated requirements for approval of generic Restasis.

              316.     The FDA has not made any of the changes Allergan requested in its third citizen




        170
              Allergan, 2017 WL 4803941, at *39.
        171
              Id. at *9.
        172
              Allergan, Inc. v. Teva Pharmaceuticals USA, Inc., 742 Fed. Appx. 511 (Fed. Cir. 2018).

                                                         97
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 103 of 130 PageID #: 6815




   petition to the Draft Guidance on Cyclosporine. The FDA has not made any changes to the Draft

   Guidance since October 2016.

   L.      August to September 2018: Allergan files two new sham patent infringement suits
           against Saptalis and Amneal.

           317.    Upon receipt of Paragraph IV notifications from Saptalis Pharmaceuticals, LLC

   and Amneal Pharmaceuticals LLC in 2018, Allergan, joined by its co-conspirator, Mohawk,

   instituted patent infringement actions in the United States District Court for the District of

   Delaware. In both actions, Allergan and Mohawk were jointly represented by the same attorneys

   who represented Allergan in the Eastern District of Texas patent infringement action, including

   at trial and throughout the claims reduction process preceding that trial.

           318.    Allergan’s sole basis for its patent infringement suits against Amneal and

   Saptalis’s were the ’162 and ’556 patents – the two patents Allergan dropped from the Eastern

   District of Texas litigation because they were entirely duplicative of the thirteen patent claims

   invalidated in that litigation.

           319.    Allergan knew that no reasonable litigant would have a realistic expectation of

   prevailing on the ultimate merits of lawsuits asserting the ’162 and ’556 patents. But Allergan’s

   purpose in filing and pursuing these two new suits was not to achieve ultimate patent victories; it

   was to delay any generic from entering the market. By filing these sham suits, Allergan ensured

   that neither generic would enter the market because, regardless of the suits’ merits (or lack

   thereof), the filing of each suit triggered the automatic, 30-month stay of FDA approval.

           320.    On January 3, 2019, after relevant subpoenas issued from this Court, Allergan

   voluntarily dismissed both actions “without prejudice.”

   M.      In the absence of Allergan’s scheme to monopolize, generic Restasis would have
           been available as early as May 2014.

           321.    Were it not for Allergan’s execution of its unlawful scheme, generic Restasis

                                                    98
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 104 of 130 PageID #: 6816




   would have been approved and entered the market as early as May 2014.

            322.   ANDAs for generic Restasis were submitted to the FDA many years ago; in some

   cases, over two years before the expiration of the Ding I patent in May of 2014. Given the

   average amount of time it took the FDA to grant full approval of ANDAs in 2014 (about a year

   and a half),173 the lengthy period of time following the submissions of the generic Restasis

   ANDAs fell well within that time period.

            323.   Specifically, as to generic Restasis ANDAs, the FDA acknowledged in mid-2015

   the filing of several ANDAs. Those acknowledgements constitute a ruling that those ANDAs

   were substantially complete at the time that they were filed. This indicates that at the time of

   their submission – in some cases months or years before expiration of the Ding I patent – those

   applications contained sufficient information from which FDA review and an approval decision

   could be made.

            324.   Some of the largest and most sophisticated drug companies had submitted the

   ANDAs for generic Restasis. The active and inactive ingredients are commonly known, easily

   available and unprotected by patents. The actual production of cyclosporine ophthalmic

   emulsion, 0.05% poses little manufacturing or formulation obstacles. To be sure, each ANDA

   applicant had to meet the challenges posed by the FDA’s in vitro testing requirements. But few

   actual production obstacles stood in the way of readying the drug for distribution.

            325.    The obstacles Allergan’s scheme constructed are of a kind that normally do

   cause, and are expected to cause, delay of generic entry. Obtaining patents through fraud and

   then enforcing them burdens ANDA applicants and delays generic entry. In the absence of the



      173
        Food & Drug Admin., Performance Report to Congress for the Generic Drug User Fee
   Amendments 15 (2015).

                                                    99
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 105 of 130 PageID #: 6817




   second wave patents, no patent obstacles would have existed after May 2014. Allergan’s

   decision to list its fraudulent patents in the Orange Book enabled it to file litigation immediately

   (upon receipt of the Paragraph IV notification) against generic competitor as well as obtain 30-

   month stays of FDA approval for generics. These listing also create the potential for a 180-day

   period of generic first-filer exclusivity. Filing petitions to the FDA that were unlikely to change

   FDA policy further disrupt the ordinary course of the FDA’s review and approval of the generic

   Restasis ANDAs. Despite the FDA’s misgivings about the lack of sound, substantive bases for

   Allergan’s citizen petitions, the FDA was nonetheless obligated to respond to each of Allergan’s

   requests. Allergan’s rampant litigiousness, including sham transfers of the second wave patents

   to a Native American tribe to avoid PTO scrutiny, signals to generic manufacturers and the FDA

   that Allergan will stop at almost nothing to frustrate generic competition.

            326.   Delay of generic approvals also flows from some FDA statements. For example,

   in the February 2016 rejection letter, the FDA informed Allergan that it would “not approve or

   receive any ANDA referencing Restasis based on in vitro assays unless and until FDA responds

   specifically to the findings of Allergan’s testing of nine experimental test emulsions” submitted

   with the December 2014 Citizen Petition.174 While that letter itself provided the response needed,

   the FDA effectively acknowledged that Allergan’s petition – although based on faulty science

   and ultimately having no merit whatsoever – had already delayed its approval of any generic

   Restasis ANDA.

            327.   An inference of delay also follows from Allergan’s intent and its actions.


      174
         More specifically, Allergan submitted data regarding a series of emulsions that were not
   bioequivalent to Restasis, but Allergan claimed passed the agency’s in vitro test. FDA Feb. 2016
   Response to Allergan Dec. 2014 Citizen Petition at 24. The FDA pointed out that none of these
   emulsions, in fact, met the in vitro test, id. at 24-26, – a fact that Allergan itself partially
   admitted. Id. at 25-26, 26 n.107. The agency, nevertheless, fully responded to Allergan’s claim.

                                                   100
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 106 of 130 PageID #: 6818




   Allergan’s acts were intended to have the effect of delaying generic entry. They were not idly

   undertaken, nor undertaken to improve public health or safety. (Note, for example, Allergan’s

   choice not to bring suit to challenge the FDA’s denial of its petitions). It is reasonable to infer

   Allergan’s actions had their intended consequence.

            328.    The generic industry itself has acknowledged Allergan’s delay of generic versions

   of Restasis. As Mylan’s CEO, Heather M. Bresch, has explained, “I think this is a great example

   of [Mylan] persevering through what I would call [Allergan’s] pretty desperate legal maneuvers

   to try to maintain a monopoly that should have been gone a couple of years ago, and our ability

   [to] continue to fight not only in the courts, but with the science and have a clear pathway to

   approvals.”175

            329.    Had scientists, regulatory professionals, lawyers, generic manufacturers, and the

   FDA not been tied up by Allergan’s “desperate legal maneuvers,” and had they not been forced

   for years to “continue to fight” Allergan’s anticompetitive conduct, they would have remained

   focused solely on ensuring that safe and effective generic version(s) of Restasis were approved

   “years ago” at, or as near as possible to, the expiration of the Ding I patent in May 2014. This

   delay in competition is a direct result of Allergan’s anticompetitive scheme and the exact result

   Allergan intended to achieve.

            330.    But for Allergan’s misconduct, one or several of the ANDA filers would have

   received FDA approval and would have been able to supply the commercial quantities of

   generic Restasis necessary to meet market demand upon expiration of the Ding I patent as early

   as May 2014.


      175
          Mylan, Mylan NV (MYL) Q3 2017 Results – Earning Call Transcript, Seeking Alpha, at
   13 (Nov. 6, 2017), https://seekingalpha.com/article/4121235-mylan-nv-myl-q3-2017-results-
   earnings-call-transcript?all=true&find=%22and%20on%C2%A0RESTASIS%E2%80%A6.

                                                    101
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 107 of 130 PageID #: 6819




                                   VI.     CLASS ALLEGATIONS

          331.    FWK, RDC, and KPH, on behalf of itself and all other similarly situated direct

   purchasers, seeks damages, measured as overcharges, trebled, against Allergan based on

   allegations of anticompetitive conduct in the market for cyclosporine ophthalmic emulsion,

   0.05% (Restasis and its generic equivalents).

          332.    FWK, RDC, and KPH brings this action on behalf of itself and, under Fed. R.

   Civ. P. 23(a) and (b)(3), as representatives of a class of direct purchasers (the “Class” or “Direct

   Purchaser Class”) defined as follows:

                  All persons who or entities which purchased Restasis in the United
                  States or its territories and possessions directly from Allergan at
                  any time after May 2014 through and until the anticompetitive
                  effects of Allergan’s conduct cease (the “Class Period”).

                  Excluded from the Direct Purchaser Class are Allergan and its
                  officers, directors, management, employees, subsidiaries, or
                  affiliates, and all governmental entities.

          333.    Members of the Direct Purchaser Class are so numerous that joinder is

   impracticable. The direct purchaser class plaintiffs believe that the Class is composed of scores

   of entities. Further, the Direct Purchaser Class is readily identifiable from information and

   records in Allergan’s possession.

          334.    The direct purchasers’ claims are typical of those of the Direct Purchaser Class.

   All class members were damaged by the same wrongful conduct of Allergan, i.e., they paid

   artificially inflated prices for cyclosporine ophthalmic emulsion, 0.05% and were deprived of

   earlier and more robust competition from less-expensive generic Restasis as a result of

   Allergan’s wrongful conduct.

          335.    The direct purchasers will fairly and adequately protect and represent the interests

   of the Direct Purchaser Class. The interests of the direct purchasers are coincident with, and not


                                                   102
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 108 of 130 PageID #: 6820




   antagonistic to, those of the Direct Purchaser Class.

           336.    The direct purchasers are represented by counsel with experience in the

   prosecution of class action antitrust litigation, and with particular expertise in pharmaceutical

   antitrust class actions.

           337.    Questions of law and fact common to the members of the Direct Purchaser Class

   predominate over questions that may affect only individual class members because Allergan has

   acted on grounds generally applicable to the entire Direct Purchaser Class thereby making

   overcharge damages with respect to the Class as a whole appropriate. Such generally applicable

   conduct is inherent in Allergan’s wrongful conduct.

           338.    Questions of law and fact common to the Direct Purchaser Class include:

                    i.        Whether Allergan willfully obtained and/or maintained monopoly power

                              over cyclosporine ophthalmic emulsion, 0.05% products;

                   ii.        Whether Allergan obtained the second wave patents by fraud;

                  iii.        Whether Allergan unlawfully listed the second wave patents in the FDA’s

                              Orange Book;

                  iv.         Whether Allergan prosecuted objectively baseless patent litigation with

                              the intent of undermining competition;

                   v.         Whether Allergan filed and pursued objectively baseless citizen petitions

                              with the FDA with the intent of undermining competition;

                  vi.         Whether Allergan’s agreement with Mohawk violated Section 1 of the

                              Sherman Act;

                  vii.        Whether Allergan engaged in a scheme to monopolize that violated

                              Section 1 of the Sherman Act;



                                                      103
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 109 of 130 PageID #: 6821




                  viii.    Whether Allergan unlawfully delayed or prevented generic manufacturers

                           of cyclosporine ophthalmic emulsion, 0.05% from entering the market in

                           the United States;

                   ix.     Whether Allergan’s activities substantially affected interstate commerce;

                    x.     Whether, and, if so, to what extent, Allergan’s conduct caused antitrust

                           injury (i.e., overcharges) to the direct purchasers and the Class; and

                   xi.     The quantum of aggregate overcharge damages to the Class.

          339.      Class action treatment is a superior method for the fair and efficient adjudication

   of the controversy. Such treatment will permit a large number of similarly situated persons to

   prosecute their common claims in a single forum simultaneously, efficiently, and without the

   unnecessary duplication of evidence, effort, or expense that numerous individual actions would

   engender. The benefits of proceeding through the class mechanism, including providing injured

   persons or entities a method for obtaining redress on claims that could not practicably be pursued

   individually, substantially outweighs potential difficulties in management of this class action.

          340.      The direct purchasers know of no special difficulty to be encountered in the

   maintenance of this action that would preclude its maintenance as a class action.

                            VII.    MARKET POWER AND DEFINITION

          341.      The relevant geographic market is the United States and its territories and

   possessions.

          342.      At all relevant times, Allergan’s share of the relevant cyclosporine ophthalmic

   emulsion, 0.05% market was and remains 100%.

          343.      At all relevant times, Allergan had monopoly power in the market for

   cyclosporine ophthalmic emulsion, 0.05% products. It had the power to maintain the price of

   Restasis at supra-competitive levels without losing substantial sales to other products prescribed

                                                    104
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 110 of 130 PageID #: 6822




   and/or used for the same purposes as Restasis, with the exception of generic cyclosporine

   ophthalmic emulsion, 0.05% products. This market power may be shown directly, and therefore

   no relevant market needs to be defined.

            344.   Allergan has admitted that it holds 100% of the relevant market. In October of

   2013, Allergan’s vice president of marketing swore, under oath that “[a]s there is no other FDA-

   approved therapeutic treatment for dry eye available on the US market, Restasis own 100% of

   the market share.”176 Allergan’s patent counsel repeated that statement in a PTO filing.

            345.   Allergan has enjoyed the monopoly power conferred by the Ding I patent from

   1995 to May of 2014. It procured the second wave patents to further extend that monopoly.

            346.   Since 2003, when it launched Restasis, Allergan has reaped significant

   commercial benefits. When it received FDA approval for Restasis in December 2002, Allergan

   advertised Restasis as “the first and only therapy for patients with keratoconjunctivitis sicca

   (chronic dry eye disease-CDED) whose tear production is presumed to be suppressed due to

   ocular inflammation.”177 In its numerous filings with the FDA, Allergan similarly characterized

   Restasis’ uniqueness: “Restasis is a pathbreaking product that was developed to treat the

   widespread and sometimes debilitating problem of dry eye disease. Before Restasis, dry eye

   disease was a largely unmet medical need. After years of FDA-required clinical trials, Allergan

   was able to produce a precisely formulated drug that has significant efficacy in treating dry eye




      176
            Declaration of Aziz Mottiwala before the U.S. Patent and Trademark Office (Oct. 8,
   2013).
      177
         Press Release, Allergan, Allergan’s Restasis Approved by the FDA; The First and Only
   Therapeutic Treatment To Increase Tear Production in Patients with Chronic Dry Eye Due to
   Ocular Inflammation (Dec. 24, 2002), http://www.evaluategroup.com/Universal/View.aspx?
   type=Story&id=35422.


                                                   105
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 111 of 130 PageID #: 6823




   disease.”178

            347.    Manufacturers attempt to differentiate brand name drugs like Restasis based on

   features and benefits (including safety and efficacy), and not based on price. Doctors and patients

   are generally price-insensitive when prescribing and taking prescription drugs like Restasis. This

   is due in part to the presence of insurance that bears much of the cost of prescriptions and other

   institutional features of the pharmaceutical marketplace. Different patients may respond

   differently to different drugs and even drugs within its same therapeutic class do not constrain

   the price of Restasis.

            348.    Other products are not practical substitutes for cyclosporine ophthalmic emulsion,

   0.05%. Artificial tears offer only transient symptomatic relief and do nothing to address the

   underlying causes of dry eye. Corticosteroids can address the inflammation associated with dry

   eye, but have unwanted side effects, as do devices such as punctal plugs, which block the tear

   ducts and help the eye retain naturally produced tears for longer. Patients treated with

   cyclosporine ophthalmic emulsion, 0.05% would not switch to these products in response to a

   small but significant non-transitory increase in the price of cyclosporine ophthalmic emulsion,

   0.05% in sufficient numbers to make such a price increase by a hypothetical monopolist

   unprofitable. Shire US, Inc.’s introduction last year of its rival dry-eye disease product, Xiidra,

   has not resulted in lower Restasis prices, thus confirming Allergan’s continued market power

   over the relevant cyclosporine ophthalmic emulsion, 0.05% market.

            349.    Allergan’s ability to double the price of Restasis over the past decade without loss

   of significant sales further demonstrates lack of substitutability between Restasis and other drug



      178
            February 2014 Citizen Petition at 13.


                                                    106
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 112 of 130 PageID #: 6824




   products.179 Restasis does not exhibit significant, positive cross-elasticity of demand with respect

   to price with any other dry-eye medication. Other various dry-eye treatments may exist, but none

   exhibit cross price elasticity with Restasis and therefore do not constrain the price of Restasis.

   The existence of these non-cyclosporine products that may be used to treat similar indications

   did not constrain Allergan’s ability to raise or maintain Restasis prices without losing substantial

   sales, and therefore those other drug products are not in the same relevant antitrust market as

   Restasis. Therapeutic alternatives, to the extent existent, are not the same as economic

   alternatives.

             350.   Functional similarities between Restasis and other dry-eye medications, other than

   generic Restasis equivalents, are insufficient to permit inclusion of those other molecules in the

   relevant market with Restasis. To be an economic substitute for antitrust purposes, a functionally

   similar product must also exert sufficient pressure on the prices and sales of another product, so

   that the price of that product cannot be maintained above levels that would otherwise be

   maintained in a competitive market. No other dry-eye medication (except for generic versions of

   Restasis) will take away sufficient sales of Restasis to prevent Allergan from raising or

   maintaining the price of Restasis above levels that would otherwise prevail in a competitive

   market.

             351.   Restasis is also not reasonably interchangeable with any products other than

   generic versions of Restasis because Restasis has significantly differentiating attributes making it

   a unique drug product. The FDA does not consider Restasis interchangeable with any other



       179
          See David Crow, Allergan Deal with Mohawk Tribe Casts Patent Shadow, Fin. Times
   (Sept. 27, 2017), https://www.ft.com/content/5ec7305a-9f17-11e7-9a86-4d5a475ba4c5 (“The
   average wholesale price of a 30-dose pack of Restasis has more than doubled from $117 in 2008
   to almost $280 today”).

                                                   107
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 113 of 130 PageID #: 6825




   medication. Nor does Allergan. For example, Restasis is a topical ophthalmic formulation, and as

   Allergan has explained, “[u]nlike other drug delivery routes, a topical ophthalmic formulation

   must deliver drug to the ocular tissues in the relatively short timeframe of only a few

   minutes.”180

             352.    Allergan needed to control only Restasis and its generic equivalents, and no other

   products, to maintain the price of Restasis at a supra-competitive level while preserving all or

   virtually all of its sales. Only the market entry of a competing, generic version of Restasis would

   render Allergan unable to maintain its monopoly prices of Restasis without losing substantial

   sales.

             353.    Allergan also sold Restasis at prices well in excess of marginal costs, and

   substantially in excess of the competitive price, and enjoyed high profit margins.

             354.    Allergan has exercised its power to exclude and restrict competition to Restasis

   and its generic equivalents.

             355.    Allergan, at all relevant times, enjoyed high barriers to entry with respect to

   competition in the relevant product market of cyclosporine ophthalmic emulsion, 0.05% due, in

   large part, to legally and illegally created patent protections, legally and illegally created

   regulatory bars to FDA approval of generic competitors, and high costs of entry and expansion.

             356.    To the extent direct purchasers are legally required to prove monopoly power

   through circumstantial evidence by first defining a relevant product market, direct purchasers

   allege that the relevant market is all cyclosporine ophthalmic emulsion, 0.05% products (i.e.,

   Restasis and its generic equivalents). During the period relevant to this case, Allergan has been

   able to profitably maintain the price of cyclosporine ophthalmic emulsion, 0.05% products well



       180
             February 2014 Citizen Petition at 18.

                                                      108
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 114 of 130 PageID #: 6826




   above competitive levels.

                         VIII. MARKET EFFECTS AND CLASS DAMAGES

              357.   But for the anticompetitive conduct alleged above, multiple generic manufacturers

   would have entered the market with their generic cyclosporine ophthalmic emulsion, 0.05%

   products starting as early as May 2014, when the exclusivity associated with Ding I expired.

              358.   Instead, Allergan willfully and unlawfully maintained its monopoly power in the

   market for cyclosporine ophthalmic emulsion, 0.05% through a scheme to exclude competition.

   The scheme forestalled generic competition and carried out its anticompetitive effect of

   maintaining supra-competitive prices for Restasis. Allergan implemented its scheme by

   fraudulently obtaining the second wave patents, listing these invalid patents in the Orange Book,

   enforcing those patents against the generic manufacturers, submitting baseless citizen petitions to

   the FDA, otherwise abusing the Hatch-Waxman framework, and entering into an anti-

   competitive agreement with Mohawk to insulate the second wave patents from invalidation in

   PTO inter partes proceedings. These acts, individually and in combination, were

   anticompetitive.

              359.   If Allergan had not defrauded the PTO, (1) the second wave patents would never

   have been issued, and (2) Allergan could never have used those second wave patents as vehicles

   to bring suits.

              360.   Allergan’s anticompetitive conduct had the purpose and effect of restraining

   competition unreasonably and injuring competition by protecting Restasis from generic

   competition. Allergan’s actions allowed it to maintain a monopoly and exclude competition in

   the market for cyclosporine ophthalmic emulsion, 0.05%, i.e., Restasis and its generic

   equivalents, effectively preserving the market solely for the benefit of Allergan’s monopoly

   profits.

                                                    109
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 115 of 130 PageID #: 6827




           361.      Allergan’s exclusionary conduct has delayed, prevented, and impeded the

   efficient sale of and competition from generic cyclosporine ophthalmic emulsion, 0.05% in the

   United States and unlawfully enabled Allergan to sell Restasis without generic competition (at

   artificially inflated prices).

           362.      Allergan’s anticompetitive conduct, which delayed the introduction into the U.S.

   marketplace of any generic version of Restasis, caused direct purchasers and members of the

   Class to pay more than they would have paid for cyclosporine ophthalmic emulsion, 0.05%.

                                      IX.    ANTITRUST IMPACT

           363.      During the relevant period, direct purchasers and members of the Class purchased

   substantial amounts of Restasis directly from Allergan. As a result of Allergan’s unlawful

   anticompetitive conduct, direct purchasers and members of the Class were compelled to pay, and

   did pay, artificially inflated prices for cyclosporine ophthalmic emulsion, 0.05%. Those prices

   were substantially greater than the prices that direct purchasers and members of the Class would

   have paid absent the illegal conduct alleged herein, because: (1) the price of brand-name Restasis

   was artificially inflated by Allergan’s illegal conduct, and (2) class members were deprived of

   the opportunity to purchase lower-priced, generic versions of Restasis sooner.

           364.      As a consequence, direct purchasers and members of the Class have sustained

   substantial losses and damage to their business and property in the form of overcharges. The full

   amount and forms and components of such damages will be calculated after discovery and upon

   proof at trial.



                                     X.      CLAIMS FOR RELIEF

                                                  COUNT I
                        Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2:
                            Monopolization Through Walker Process Fraud

                                                    110
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 116 of 130 PageID #: 6828




          365.      The direct purchaser class plaintiffs repeat and incorporate by reference all

   preceding paragraphs and allegations.

          366.      As described above, from 1995 until the present (and with continuing effects

   hereafter), Allergan possessed and continues to unlawfully possess monopoly power in the

   market for cyclosporine ophthalmic emulsion, 0.05%. During the relevant time period, no other

   manufacturer sold a competing version of cyclosporine ophthalmic emulsion, 0.05% in the

   United States.

          367.      Allergan has willfully and unlawfully maintained its monopoly power in the

   cyclosporine ophthalmic emulsion, 0.05% market from May 2014 through at least the present

   day by acquiring through fraud, and then enforcing, the second wave patents to keep generic

   equivalents off the market. Allergan’s monopoly during this period was not the result of its

   provision of a superior product, business acumen, or historical accident.

          368.      Allergan knowingly and intentionally asserted the invalid second wave patents in

   order to maintain its monopoly power. Allergan’s assertion of these patents was intended to and

   had the effect of blocking and delaying entry of generic versions of Restasis.

          369.      Allergan, by and through its patent attorneys and scientists who submitted

   declarations in support of patentability (including Laura L. Wine, Dr. Rhett M. Schiffman, and

   Dr. Mayasa Attar), made misrepresentations of fact to the PTO. Including, but not limited to,

                       Allergan’s patent counsel stated that Dr. Schiffman’s declaration showed
                        “surprisingly, the claimed formulation demonstrated an 8-fold increase in
                        relative efficacy for the Schirmer Teat Test score in the first study of
                        Allergan’s Phase 3 trials compares to the relative efficacy for the . . .
                        formulation discussed in Example 1E of Ding, tested in Phase 2 trials . . .
                        This was clearly a very surprising and unexpected result.”

                       Allergan’s patent counsel stated that Dr. Schiffman’s declaration showed “the
                        claimed formulations also demonstrated a 4-fold improvement in the relative


                                                    111
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 117 of 130 PageID #: 6829




                          efficacy for the Schirmer Tear Test score for the second study of Phase 3 and
                          a 4-fold increase in relative efficacy for decrease in corneal staining scores in
                          both of the Phase 3 studies compared to the . . . formulation tested in Phase 2
                          and disclosed in Ding. This was clearly a very surprising and unexpected
                          result.”

                         Allergan and Dr. Schiffman did not disclose to the PTO that figures 1-4 in Dr.
                          Schiffman’s declaration, which copied figures from the Sall paper, omitted all
                          error bars and p-values that were included in Sall’s figures. In truth, as the
                          Allergan court later found, none of the pair-wise comparisons between the two
                          cyclosporine formulations for corneal staining and Schirmer scores in the
                          Phase 2 study or the pooled Phase 3 studies demonstrated statistical
                          significance at any time point and many of the p-values for the pair-wise
                          comparisons were very high. The actual statistical analyses showed that any
                          observed difference in outcomes between the cyclosporine formulations was
                          likely the result of random chance.

                         Allergan and Dr. Schiffman did not disclose to the PTO that he was
                          comparing different Schirmer tear test scores and at different time points –
                          Schirmer tests without anesthesia at 12 weeks in Phase 2 to Schirmer tests with
                          anesthesia at 6 months in Phase 3 – to purportedly show a difference in
                          efficacy. “It was [] only by comparing the results of two different types of
                          tests that Dr. Schiffman was able to produce a significantly distorted picture
                          suggesting that the 0.05% cyclosporin/1.25% castor oil formulation in Phase 3
                          was much more effective than the 0.05% cyclosporin/0.625% castor oil
                          formulation in Phase 2.”181 This comparison was both scientifically and
                          clinically unsound and misled the PTO as to the importance of Dr.
                          Schiffman’s results.

                         Dr. Schiffman did not disclose to the PTO that the method he used to calculate
                          the differences in efficacy “exaggerated the difference between the 0.05% and
                          0.1% formulations.”182 More specifically,

                          o Dr. Schiffman did not disclose to the PTO that the outcomes he used in his
                            calculations were medians, whereas all other outcomes (in the Sall figures)
                            were means. Dr. Schiffman used a ratio-of-ratios-of-medians
                            methodology, which grossly misrepresented the data and overstated the
                            differences between the results;

                          o Dr. Schiffman hid from the PTO and ignored the fact that the Phase 2
                            study was designed as a pilot study with only fifteen patients per
                            formulation group, whereas the pooled Phase 3 trial had sixteen times that


      181
            Allergan, 2017 WL 4803941, at *37.
      182
            Id. at *38.

                                                       112
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 118 of 130 PageID #: 6830




                          number per formulation group; and

                      o Dr. Schiffman only included outcomes from data he found favorable (that
                        is, cherry-picked medians) to make comparisons between the two
                        formulations. He omitted the vast majority of results that did not support
                        his thesis.

                     Dr. Schiffman did not tell the PTO that the figures he relied on in his
                      declaration were lifted from the Sall paper, published a decade earlier (and
                      three years before the priority date for the second wave patents). Thus, even if
                      the results presented were surprising (and they were not), they were publicly
                      known before the date of invention and therefore cannot be the basis for a
                      claim that they were “unexpected” as of second wave patents’ priority date.

          370.    These misrepresentations were material. The examiner had repeatedly rejected

   Allergan’s previous applications – applications that were almost identical – as obvious before

   Allergan submitted this misleading declaration. The examiner had also previously rebuffed

   Allergan’s purported secondary considerations of non-obviousness (including commercial

   success and unmet need). The Board’s decision as well as the United States District Court for the

   Eastern District of Texas’s decision support the materiality of these misrepresentations and

   omissions.

          371.    Allergan made these statements with intent to deceive the PTO. The misleading

   statements were made intentionally, not accidentally. Allergan was motivated to obtain a longer

   period of patent protection, given the large sales of Restasis and the importance of the product to

   the company. The misleading statements were only made after the examiner rejected the

   application (not with the initial filing) and were made to overcome a rejection and support

   patentability. There is no innocent explanation for presenting the information as Allergan

   presented it in its misleading declaration and accompanying submissions; the only reasonable

   inference is that Allergan intended to deceive the PTO.

          372.    The PTO reasonably relied on Allergan’s false and misleading statements in

   issuing the second wave patents. The examiner stated that the Schiffman and Attar declarations

                                                  113
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 119 of 130 PageID #: 6831




   were deemed sufficient to overcome her earlier rejection based on Ding I because the

   “[e]xaminer is persuaded that, unexpectedly, the claimed formulation . . . demonstrated an 8-fold

   increase in relative efficacy for the Schirmer Tear Test score in the first study of Phase 3 trials

   compared to the relative efficacy for the 0.05% by weight cyclosporin A/0.0625% by weight

   castor oil formulation disclosed in . . . Ding [I].”183 The examiner also explained that Allergan’s

   declarations “illustrate that the claimed formulations . . . also demonstrated a 4-fold improvement

   in the relative efficacy for the Schirmer Tear Test score for the second study of Phase 3 and a 4-

   fold increase in relative efficacy for decrease in corneal staining score in both of the Phase 3

   studies compared to the . . . formulation tested in Phase 2 and disclosed in Ding [I].”184

             373.   But for Allergan’s misrepresentations and omissions, the second wave patents

   would not have issued. Had they not issued, there would have been no patent-based impediment

   to generic versions of Restasis entering the market from May 2014 onwards.

             374.   Allergan listed the second wave patents in the Orange Book and later asserted

   them against all would-be generic competitors.

             375.   But for Allergan’s assertion of its fraudulently obtained patents, generic versions

   of Restasis would have been available as early as May 2014, and, in any case, within the Class

   Period.

             376.   There is no valid procompetitive business justification for Allergan’s

   anticompetitive conduct, and to the extent Allergan offers one, it is pre-textual and not

   cognizable. Any procompetitive benefits of Allergan’s conduct do not outweigh its

   anticompetitive harms.

                                                 COUNT II

      183
            Id. at *11 (quoting the examiner).
      184
            Id. (quoting the examiner).

                                                    114
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 120 of 130 PageID #: 6832




                    Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2:
                 Monopolization Through an Overarching Anticompetitive Scheme

          377.    The direct purchaser class plaintiffs repeat and incorporate by reference all

   preceding paragraphs and allegations.

          378.    As described above, from 1995 until the present (and with continuing effects

   hereafter), Allergan possessed and continues to unlawfully possess monopoly power in the

   market for cyclosporine ophthalmic emulsion, 0.05%. During the relevant time period, no other

   manufacturer sold a competing version of any cyclosporine ophthalmic emulsion. 0.05% product

   in the United States.

          379.    Allergan has willfully and unlawfully maintained its monopoly power in the

   market for cyclosporine ophthalmic emulsion, 0.05% from May 2014 through at least the present

   day by engaging in an anticompetitive scheme to keep generic equivalents from the market – not

   as a result of providing a superior product, business acumen, or historical accident.

          380.    Allergan knowingly and intentionally engaged in an anticompetitive scheme to

   maintain its monopoly power, the components of which either standing alone or in combination

   (in whole or part) were designed to and in fact have blocked and delayed entry of generic

   versions of Restasis. This scheme included:

                     Prosecuting serial, baseless patent applications and ultimately obtaining the
                      second wave patents by fraud through misleading the PTO and failing to
                      comply with the duty of disclosure, candor, and good faith;

                     Unlawfully listing the second wave patents in the Orange Book;

                     Wrongfully enforcing the second wave patents in multiple lawsuits;

                     Submitting serial baseless citizen petitions; and

                     Abusing the Patent Trial and Appeal Board’s inter partes review process
                      through an anticompetitive transfer of the second wave patents to the Saint
                      Regis Mohawk Tribe.


                                                   115
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 121 of 130 PageID #: 6833




          381.    By means of this scheme, Allergan intentionally and wrongfully maintained

   monopoly power with respect to Restasis in violation of Section 2 of the Sherman Act. As a

   result of this unlawful maintenance of monopoly power, direct purchasers and members of the

   Class paid artificially inflated prices for cyclosporine ophthalmic emulsion, 0.05%.

          382.    Direct purchasers and members of the Class have been injured in their business or

   property by Allergan’s antitrust violations. Their injury consists of having paid higher prices for

   cyclosporine ophthalmic emulsion, 0.05% than they would have paid in the absence of

   Allergan’s violations. Such injury, called “overcharges,” is of the type antitrust laws were

   designed to prevent, flows from that which makes Allergan’s conduct unlawful, and direct

   purchasers and the Class are the proper entities to bring a case concerning this conduct.

          383.    Allergan knowingly and intentionally committed Walker Process fraud to induce

   the PTO to grant the second wave patents. Allergan – after the PTO’s repeated denials of prior

   substantially similar serial applications over more than a 10-year period – submitted false sworn

   declarations in 2013, that Allergan characterized, by commission and omission, as presenting

   new data that showed surprising results not anticipated by prior art (i.e., Ding I), when in fact the

   data presented was neither new or surprising. Had Allergan made clear to the PTO examiner that

   the 2013 declarations statements and data were lifted from prior art known to Allergan for over

   thirteen years (and which had been published three years before the September 2003 priority

   date), the PTO examiner would have rejected all of the 2013 applications for the same reasons it

   had repeatedly denied every prior application: that the claims presented were obvious in light of

   prior art. Allergan’s misstatements were material, fraudulent, and made knowingly and with the

   intent to deceive. They induced the PTO to issue the second wave patents.

          384.    Allergan knew when it listed the second wave patents in the Orange Book that



                                                   116
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 122 of 130 PageID #: 6834




   those patents were fraudulently procured and/or were otherwise invalid as obvious in light of

   prior art, namely Ding I and the related patents and the Stevenson and Sall papers. Therefore,

   Allergan knew the second wave patents should not have been listed in the Orange Book.

   Allergan knew that listing the second wave patents in the Orange Book would force ANDA

   applicants to file Paragraph IV certifications that would then provide Allergan the opportunity to

   file baseless patent infringement suits against those ANDA applicants. Allergan also knew these

   lawsuits could trigger automatic stays of FDA final approval of new, Paragraph IV-certified

   ANDA applications to manufacture generic Restasis for a period of up to 30 months. And by

   obtaining and/or listing the first second wave patent in the Orange Book, Allergan created

   regulatory challenges that could slow or forestall the FDA ANDA approval process.

          385.    Allergan knowingly and intentionally engaged in multiple sham litigations against

   manufacturers of generic equivalents of Restasis that no reasonable pharmaceutical company in

   Allergan’s position would realistically expect to win. Allergan intentionally and deceptively

   alleged the generic manufacturers’ products infringed its second wave patents, knowing when

   those suits were filed that such patents were obtained though fraud on the PTO and were

   otherwise invalid as obvious in light of the prior art. Allergan also knew, at the time those

   multiple sham suits were filed, that it had no realistic likelihood of success, i.e., that there was no

   realistic likelihood that a court would enforce the fraudulently-obtained and otherwise invalid

   second wave patents against a generic company. Allergan knew, therefore, that no reasonable

   pharmaceutical manufacturer would have believed it had a reasonable chance of succeeding on

   the merits of those infringement lawsuits. Allergan filed those sham lawsuits for the purposes of

   using a governmental process as an anticompetitive weapon to keep generics off the market and

   wrongfully maintain its monopoly power over Restasis, regardless of any actual merit to its



                                                    117
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 123 of 130 PageID #: 6835




   infringement claims.

          386.    Allergan knowingly and intentionally submitted multiple citizen and other

   petitions to the FDA when no reasonable pharmaceutical manufacturer in Allergan’s position

   would expect the FDA to grant the requested relief. The purpose and intent of these petitions was

   to delay the FDA’s approval of any of the pending generic ANDA applications, regardless of any

   objective merit of any part of the petitions.

          387.    Allergan knowingly and intentionally transferred the second wave patents to

   Mohawk – a sovereign tribe that does not manufacture or distribute pharmaceutical products of

   any kind – in an attempt to evade invalidation of those patents and cessation of its Restasis

   monopoly. This conduct illustrates the extraordinary measures Allergan was willing to take to

   delay competition.

          388.    Allergan’s anticompetitive conduct is not entitled to any qualified Noerr-

   Pennington immunity, nor is it protected by the state action doctrine.

          389.    There is no valid procompetitive business justification for Allergan’s

   anticompetitive conduct, and to the extent Allergan offers one, it is pre-textual and not

   cognizable. Any procompetitive benefits of Allergan’s conduct do not outweigh its

   anticompetitive harms.

                                               COUNT III
                        Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1:
                                     Contract in Restraint of Trade

          390.    Direct purchaser class plaintiffs repeat and incorporate by reference all preceding

   paragraphs and allegations.

          391.    Allergan entered into a contract with Mohawk in unreasonable restraint of trade in

   violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.



                                                   118
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 124 of 130 PageID #: 6836




           392.     Allergan’s contract in restraint of trade and its other anticompetitive acts were

   intentionally directed at the United States Restasis market and had a substantial and foreseeable

   effect on interstate commerce by interfering with potential generic competition for Restasis and

   raising and maintaining Restasis prices at supra-competitive levels throughout the United States.

           393.     As a result of the contract in restraint of trade, Allergan and Mohawk have

   effectively excluded competition from the Restasis market, allowing Allergan to unlawfully

   maintain its monopoly in the Restasis market, and both Allergan and Mohawk have profited

   from their illegal contract by maintaining prices at artificially high levels.

           394.     There is no legitimate business justification for the anti-competitive actions of

   Allergan and Mohawk and the conduct through which Allergan maintained its monopoly in the

   market, including the contract between Allergan and Mohawk. The anticompetitive effects of

   Allergan’s and Mohawk’s contract far outweigh any conceivable pro-competitive benefit or

   justification.

           395.     As a direct and proximate result of Allergan’s and Mohawk’s unlawful actions,

   direct purchasers and members of the Class were injured in their business or property.

           396.     As a direct and proximate result of Allergan’s and Mohawk’s unlawful actions,

   direct purchasers and the other members of the Class have been forced to pay artificially high,

   supra-competitive prices for Restasis and were harmed by such prices.

           397.     Direct purchasers and members of the Class are entitled to treble damages to

   remedy the injuries they have suffered from Allergan’s violations of Sherman Act § 1, 15 U.S.C.

   § 1.

                                              COUNT IV
                       Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2:
                                      Conspiracy to Monopolize



                                                     119
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 125 of 130 PageID #: 6837




           398.     Direct purchaser class plaintiffs repeat and incorporate by reference all preceding

   paragraphs and allegations.

           399.     Allergan and Mohawk have conspired to allow Allergan to willfully maintain and

   unlawfully exercise monopoly power in the Restasis market through their anti-competitive

   contract with the specific intent to monopolize the Restasis market, and preventing competition

   in the market.

           400.     As a result of the conspiracy, Allergan and Mohawk have effectively excluded

   competition from the Restasis market, unlawfully maintained Allergan’s monopoly in the

   Restasis market, and profited from their anti-competitive conduct by maintaining prices at

   artificially high levels.

           401.     As a result of the contract in restraint of trade, Allergan and Mohawk have

   effectively excluded competition from the Restasis market, allowing Allergan to unlawfully

   maintain its monopoly in the Restasis market, including the contract between Allergan and

   Mohawk. The anti-competitive effects of Allergan’s and Mohawk’s contract far outweigh any

   conceivable pro-competitive benefit or justification.

           402.     There is no legitimate business justification for the anti-competitive actions of

   Allergan and Mohawk and the conduct through which Allergan maintained its monopoly in the

   market. The anti-competitive effects of Allergan’s and Mohawk’s agreement far outweigh any

   conceivable pro-competitive benefit or justification.

           403.     As a direct and proximate result of Allergan’s and Mohawk’s unlawful actions,

   direct purchaser class plaintiffs and members of the Class have been and continue to be injured

   in their business or property.

           404.     As a direct and proximate result of Allergan’s and Mohawk’s unlawful actions,



                                                     120
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 126 of 130 PageID #: 6838




   the direct purchasers and the other members of the Class have been forced to pay artificially

   high, supra-competitive prices for Restasis and were harmed thereby.

          405.    Direct purchasers and members of the Class are entitled to treble damages to

   remedy the injuries they have suffered from Allergan’s violations of Sherman Act § 2, 15 U.S.C.

   § 2.

                                   XI.     DEMAND FOR RELIEF

          WHEREFORE, direct purchasers, on behalf of itself and the proposed class, respectfully

   demands that the Court:

             i.   Determine that this action may be maintained as a class action pursuant to Fed. R.
                  Civ. P. Rule 23(a) and (b)(3), direct that reasonable notice of this action, as
                  provided by Rule 23(c)(2), be given to the Class, and declare FWK, RDC, and
                  KPH as named representatives of the Class;

            ii.   Conduct expedited discovery proceedings leading to a prompt trial on the merits
                  before a jury on all claims and defenses;

           iii.   Enter judgment against Allergan and in favor of the direct purchasers and the
                  Class;

           iv.    Award damages (i.e., three times overcharges) to the Class in an amount to be
                  determined at trial, plus interest in accordance with law;

            v.    Award direct purchasers and the Class their costs of suit, including reasonable
                  attorneys’ fees as provided by law; and

           vi.    Award such further and additional relief as is necessary to correct for the
                  anticompetitive market effects Allergan’s unlawful conduct caused and as the
                  Court may deem just and proper under the circumstances.

                                         XII.   JURY DEMAND

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the direct purchasers, on

   behalf of themselves and the proposed Class, demands a trial by jury on all issues so triable.




                                                  121
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 127 of 130 PageID #: 6839




    Dated: February 11, 2019                        Respectfully submitted,

                                                     /s/ Thomas M. Sobol

                                                     Thomas M. Sobol
                                                     David S. Nalven
                                                     Kristen A. Johnson
                                                     Jessica R. MacAuley
                                                     Hannah W. Brennan
                                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                                     55 Cambridge Parkway, Suite 301
                                                     Cambridge, Massachusetts 02142
                                                     Tel: (617) 482-3700
                                                     Fax: (617) 482-3003
                                                     tom@hbsslaw.com
                                                     davidn@hbsslaw.com
                                                     kristenj@hbsslaw.com
                                                     jessicam@hbsslaw.com
                                                     hannahb@hbsslaw.com

                                                    Direct Purchaser Interim Co-Lead Counsel


    Calvin Capshaw (TX Bar No. 03783900)            Paul E. Slater
    Elizabeth DeRieux (TX Bar No. 05770585)         Joseph M. Vanek
    CAPSHAW DERIEUX, LLP                            David P. Germaine
    114 E. Commerce Ave.                            John P. Bjork
    Gladewater, Texas 75647                         SPERLING & SLATER, P.C.
    Tel.: (903) 845-5770                            55 W. Monroe Street, Suite 3200
    ccapshaw@capshawlaw.com                         Chicago, Illinois 60603
    ederieux@capshawlaw.com                         Tel: (312) 641-3200
                                                    Fax: (312) 641-6492
    Linda P. Nussbaum                               pes@sperling-law.com
    Bart Cohen                                      jvanek@sperling-law.com
    Peter Moran                                     dgermaine@sperling-law.com
    Hugh Sandler                                    jbjork@sperling-law.com
    NUSSBAUM LAW GROUP, P.C.                         John D. Radice
    1211 Avenue of the Americas, 40th Floor         A. Luke Smith
    New York, NY 10036-8718
    Tel.: (917) 438-9102
    lnussbaum@nussbaumpc.com                        RADICE LAW FIRM, P.C.
    bcohen@nussbaumpc.com                           475 Wall Street
    pmoran@nussbaumpc.com                           Princeton, NJ 08540
    hsandler@nussbaumpc.com                         Tel: (646) 245-8502
                                                    Fax: (609) 385-0745
    Robert N. Kaplan                                jradice@radicelawfirm.com
                                                    lsmith@radicelawfirm.com

                                              122
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 128 of 130 PageID #: 6840




    Gregory K. Arenson
    Elana Katcher
    KAPLAN FOX & KILSHEIMER, LLP
    850 Third Avenue, 14th Floor
    New York, NY 10022
    Tel.: (212) 687-1980
    rkaplan@kaplanfox.com
    garenson@kaplanfox.com
    ekatcher@kaplanfox.com

                         Counsel for FWK Holdings, LLC and the Proposed Class


    Daniel J. Walker                                 Peter R. Kohn
    New York State Bar. No. 4421244                  FARUQI & FARUQI LLP
    BERGER & MONTAGUE, P.C.                          One Penn Center, Suite 1500
    2001 Pennsylvania Avenue, N.W.                   1617 John F. Kennedy Boulevard
    Suite 300                                        Philadelphia, PA 19103
    Washington, D.C. 20006                           Tel.: (267) 628-5011
    Tel.: (202) 559-9745                             pkohn@faruqilaw.com
    Fax: (215) 875-5707
    dwalker@bm.net                                   Bradley J. Demuth
                                                     Kristyn Fields
    David F. Sorensen                                FARUQI & FARUQI LLP
    Zachary Caplan                                   685 Third Avenue, 26th Floor
    BERGER & MONTAGUE, P.C.                          New York, NY 10017
    1622 Locust Street                               Tel.: (212) 983-9330
    Philadelphia, PA 19103                           Fax: (212) 983-9331
    Tel.: (215) 875-3000                             bdemuth@faruqilaw.com
    Fax: (215) 875-5707                              kfields@faruqilaw.com
    dsorensen@bm.net
    zcaplan@bm.net                                   Barry Taus
                                                     Miles Greaves
                                                     TAUS, CELUBASH & LANDAU, LLP
                                                     80 Maiden Lane, Suite 1204
                                                     New York, NY 10038
                                                     Tel: (646) 87307654
                                                     Fax: (212) 931-0703
                                                     btaus@tcllaw.com
                                                     mgreaves@tcllaw.com

                Counsel for Rochester Drug Co-Operative, Inc. and the Proposed Class


    Michael L. Roberts                               Dianne M. Nast
    Debra G. Josephson                               Erin Burns


                                               123
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 129 of 130 PageID #: 6841




    Karen S. Halbert                                 NASTLAW LLC
    Stephanie E. Smith                               1101 Market Street, suite 2801
    ROBERTS LAW FIRM, P.A.                           Philadelphia, PA 19107
    20 Rahling Circle                                Tel: (215) 923-9300
    Little Rock, AR 72223                            Fax: (215) 923-9302
    Tel.: (501) 821-5575                             dnast@nastlaw.com
    Fax: (501) 821-4474                              eburns@nastlaw.com
    mikeroberts@robertslawfirm.us
    debrajosephson@robertslawfirm.us
    karenhalbert@robertslawfirm.us
    stephaniesmith@robertslawfirm.us

       Counsel for KPH Healthcare Services, Inc. a/k/a Kinney Drugs, Inc. and the Proposed Class




                                               124
Case 1:18-md-02819-NG-LB Document 245 Filed 02/11/19 Page 130 of 130 PageID #: 6842




                                     CERTIFICATE OF SERVICE

             I, Thomas M. Sobol, certify that, on this date, the foregoing document was served by

   filing it on the court’s CM/ECF system and additionally via electronic mail to all counsel of

   record.


   Dated: February 11, 2019                                     /s/ Thomas M. Sobol
                                                                Thomas M. Sobol




                                                   125
